Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 1 of 480 PageID #:3307




        EXHIBIT 1
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 2 of 480 PageID #:3308




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

AFSHIN ZARINEBAF, ZACHARY
CHERNIK, and JOAN MEYER,                                Case No. 1:18-cv-06951
individually and on behalf of a class of
similarly situated individuals,

                       Plaintiffs,

               v.

CHAMPION PETFOODS USA, INC. and
CHAMPION PETFOODS LP,

                       Defendants.




                                       EXPERT REPORT

                                                 OF

                                     STEFAN BOEDEKER


                        Managing Director, Berkeley Research Group



                                           February 24, 2021
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 3 of 480 PageID #:3309




Table of Contents

1      Introduction ............................................................................................................................. 1

    1.1      Qualifications ................................................................................................................... 1
    1.2      Case Background.............................................................................................................. 2
    1.3      Assignment ....................................................................................................................... 3
    1.4      Materials Considered........................................................................................................ 4
    1.5      Report Outline .................................................................................................................. 4
2      Background ............................................................................................................................. 5

    2.1      Claims Against Champion ............................................................................................... 5
    2.2      Products at Issue ............................................................................................................... 5
3      Theoretical Framework of Economic Loss ............................................................................. 9

    3.1      Economic Framework .................................................................................................... 10
    3.2      An Application of the Economic Framework to False Advertising Cases .................... 14
       3.2.1        Modeling the “But-For-World” .............................................................................. 15
       3.2.2        Consideration of the Supply Side in the But-For-World ........................................ 16
       3.2.3        Determination of Economic Loss ........................................................................... 17
    3.3      Consideration of Alternative Damage Theory That Allows the Manufacturer to
    Maximize Profits in the But-For World .................................................................................... 17
4      Conjoint Analysis.................................................................................................................. 18

    4.1      Introduction .................................................................................................................... 18
    4.2      Overview of Conjoint Analysis ...................................................................................... 19
    4.3      Statistical Estimation Techniques Utilized in CBC Studies........................................... 21
    4.4      Measuring the Value of a Level of an Attribute Using CBC ......................................... 24
    4.5      Constructing Demand Curves ........................................................................................ 26
    4.6      Market Estimates vs. Individual Economic Loss ........................................................... 27
5      Design and Implementation of CBC Study for Economic Loss Calculations ...................... 29

    5.1      Technical Design Details ............................................................................................... 29
       5.1.1        CBC Study Design .................................................................................................. 29
       5.1.2        Sample Size............................................................................................................. 30


Stefan Boedeker Expert Report                                           i                                                   CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 4 of 480 PageID #:3310




      5.1.3       Target Population .................................................................................................... 31
    5.2    Choosing Attributes for the CBC Study......................................................................... 32
      5.2.1       General Considerations ........................................................................................... 32
      5.2.2       Choice of Attributes for the Specific Study ............................................................ 33
      5.2.3       Design of Choice Menus......................................................................................... 39
    5.3    Implementing the CBC Study ........................................................................................ 52
      5.3.1       Internet Panel Surveys ............................................................................................ 52
      5.3.2       Vendor Selection..................................................................................................... 54
    5.4    Pre-Test .......................................................................................................................... 55
6     Empirical Conjoint Study Results......................................................................................... 56

    6.1    Overview ........................................................................................................................ 56
    6.2    Demographics................................................................................................................. 56
    6.3    Survey Validation........................................................................................................... 57
      6.3.1       Importance Score .................................................................................................... 58
      6.3.2       Root Likelihood as Goodness of Fit Measure......................................................... 59
    6.4    Market Simulation and Economic Loss Estimates ......................................................... 60
7     Class-Wide Damage Estimate............................................................................................... 66

8     Expectation Survey ............................................................................................................... 67

    8.1    Orijen Study Group Results ........................................................................................... 70
    8.2    Acana Study Group Results ........................................................................................... 73
9     Summary and Conclusion ..................................................................................................... 76




                                                                      ii
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 5 of 480 PageID #:3311




List of Figures

Figure 1: Shifted Demand and Economic Loss ........................................................................... 13
Figure 2: Actual and But-for Demand & Supply In False Advertising Cases With Horizontal
Supply .......................................................................................................................................... 18
Figure 3: Measuring the Value of a Level of an Attribute Using CBC Analysis........................ 25
Figure 4: Descriptions on the Orijen Study Product’s Packaging ............................................... 42
Figure 5: Orijen Misrepresentation Survey - Example of a CBC Choice Menu With Applied
Mouse-Over ................................................................................................................................. 45
Figure 6: Descriptions on the Acana Study Product’s Packaging ............................................... 46
Figure 7: Acana Misrepresentation Survey - Example of a CBC Choice Menu ......................... 49
Figure 8: Orijen Omission Survey - Example of a CBC Choice Menu ...................................... 51
Figure 9: Acana Omission Survey - Example of a CBC Choice Menu ...................................... 52
Figure 10: Example of actual and But-For Demand for a Orijen Product With Disclosure that
Product is Not Biologically Appropriate ..................................................................................... 62
Figure 11:           Prices for Pedigree at Chewy ................................................................................ 66
Figure 12: From the "Fresh" statements on the dog food shown, I would expect that the dog
food shown... ............................................................................................................................... 70
Figure 13: From the "Regional" statements on the dog food shown, I would expect that the dog
food shown... ............................................................................................................................... 71
Figure 14: From the "Biologically Appropriate" statements on the dog food shown, I would
expect that the dog food shown... ................................................................................................ 71
Figure 15: From the "Nourish as nature intended" statements on the dog food shown, I would
expect that the dog food shown... ................................................................................................ 72
Figure 16: All else equal, does each label below make you more or less likely to purchase the
dog food shown? ......................................................................................................................... 72
Figure 17: With regard to the dog food bag shown, if one or more of the following were true,
would you be more or less likely to purchase? ........................................................................... 73
Figure 18: From the "Fresh" statements on the dog food shown, I would expect that the dog
food shown... ............................................................................................................................... 73




Stefan Boedeker Expert Report                                            iii                                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 6 of 480 PageID #:3312




Figure 19: From the "Regional" statements on the dog food shown, I would expect that the dog
food shown... ............................................................................................................................... 74
Figure 20: From the "Biologically Appropriate" statements on the dog food shown, I would
expect that the dog food shown... ................................................................................................ 74
Figure 21: From the "Delivering nutrients naturally" statements on the dog food shown, I would
expect that the dog food shown... ................................................................................................ 75
Figure 22: All else equal, does each label below make you more or less likely to purchase the
dog food shown? ......................................................................................................................... 75
Figure 23: With regard to the dog food bag shown, if one or more of the following were true,
would you be more or less likely to purchase the dog food shown? ........................................... 76




Stefan Boedeker Expert Report                                          iv                                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 7 of 480 PageID #:3313




List of Tables

Table 1: Products at Issue .............................................................................................................. 6
Table 2: Sales of the Products by Size, Acana, Jun 2016 – Dec 2018 .......................................... 7
Table 3: Sales of the Products by Size, Orijen, Jun 2016 – Dec 2018 .......................................... 7
Table 4: Dog Population in U.S. and Illinois ................................................................................ 8
Table 5: Orijen Misrepresentation Survey - Attributes and Levels............................................. 36
Table 6: Acana Misrepresentation Survey - Attributes and Levels............................................. 37
Table 7: Orijen/Acana Omission Survey - Attributes and Levels ............................................... 39
Table 8: Orijen Misrepresentation Survey - Attribute Descriptions ........................................... 43
Table 9: Acana Misrepresentation Survey - Attribute Descriptions ........................................... 47
Table 10: Orijen/Acana Omission Survey - Attribute Description ............................................. 50
Table 11: Survey Demographics ................................................................................................. 57
Table 12: Importance Score ........................................................................................................ 59
Table 13: RLH Metrics................................................................................................................ 60
Table 14: Point Estimates of Economic Value with 95% Confidence Intervals ......................... 63
Table 15: Economic Loss Confidence Intervals Based on Draws .............................................. 64
Table 16: Range of Class-Wide Damages ................................................................................... 67
Table 17:          Expectation Survey Demographics ....................................................................... 69




Stefan Boedeker Expert Report                                        v                                               CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 8 of 480 PageID #:3314




1 Introduction

1.      In this section I present my qualifications, describe my understanding of the case
background and of my assignment, before describing the materials I considered in forming my
opinions.

1.1   Qualifications

2.      I am a Statistician and an Economist. I received a Bachelor of Science degree in Statistics
and a Bachelor of Arts degree in Business Administration from the University of
Dortmund/Germany in 1988. I received a Master of Science degree in Statistics from the
University of Dortmund/Germany in 1988, and I received a Master of Arts degree in Economics
from the University of California, San Diego in 1992. I also completed Ph.D. requirements
(except dissertation) in Economics at the University of California, San Diego.

3.      I am a Managing Director at the Berkeley Research Group (“BRG”) based at 550 South
Hope Street, Suite 2150, Los Angeles, CA, 90071. Prior to joining BRG, I was a Partner at
Resolution Economics. I also held Managing Director positions at Alvarez & Marsal, Navigant
Consulting, and LECG. I held partner-level positions at Deloitte & Touche LLP,
PricewaterhouseCoopers LLP, and Arthur Andersen LLP. At the three latter firms, I was
responsible for the Economic and Statistical Consulting group on the West Coast. Before moving
to the United States to attend graduate school, I worked as a statistician for the German
Government from 1986 to 1989.

4.      For over 25 years, my work has focused on the application of economic, statistical, and
financial models to a variety of areas. This includes providing solutions to business problems,
supporting complex litigation in a consulting and expert witness role, and conducting economic
impact studies in a large variety of industries including, but not limited to, healthcare, retail,
grocery, manufacturing, technology, entertainment, manufacturing, automotive, energy and
utilities, hospitality, and federal, state, and local government agencies.

5.      I have extensive experience designing and conducting surveys and conjoint studies, as
well as statistically analyzing results from surveys in both the litigation context as a consultant
and/or designated expert and the non-litigation context as a statistical or economic consultant. I


Stefan Boedeker Expert Report                     1                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 9 of 480 PageID #:3315




have issued numerous expert and rebuttal reports dealing with surveys, conjoint analysis, and
statistical sampling related issues. I have been deposed on numerous occasions and have testified
in court regarding surveys, conjoint studies, and statistical sampling-related issues.

6.        I do not have an opinion one way or the other about the allegations in this case. Instead, I
have relied only on my experience and expertise in designing surveys and conjoint studies and
applying economic theory and statistical methodologies based on the assumptions provided herein
as to the alleged misrepresentations and/or omissions at issue in this litigation. These assumptions
are grounded in the allegations made in the Third Amended Class Action Complaint, dated June
17, 2020 (the “Complaint”) 1, and documents from this case provided to me by Plaintiffs’ counsel.

7.        All the facts and circumstances set forth in this report are known to me personally and I
am prepared to testify to them if called upon to do so. My curriculum vitae, which includes matters
in which I have testified, is attached to this report as Exhibit A. BRG is being compensated for
its work on this matter based on an agreed upon hourly billing rate schedule. My hourly billing
rate for professional services related to this case is $750 and the hourly billing rates of BRG staff
supporting me on this engagement range from $150 to $640. BRG’s payment in this matter is not
contingent upon my opinions or the outcome of this litigation.

1.2     Case Background

8.        The Complaint alleges that Defendants, Champion Petfoods USA, Inc. and Champion
Petfoods LP (“Champion” or “Defendants”), marketed their dry dog food products using
misleading packaging claims and misleading omissions, concerning the quality and
characteristics of their dog food diets and the ingredients used to make them. 2

9.        The Complaint alleges that Defendants intentionally labeled their dog food to include
packaging claims that targeted consumers who were willing to pay premium prices based on




1
      Third Amended Class Action Complaint, Zarinebaf, et al. v. Champion Petfoods USA, Inc. and Champion
      Petfoods LP, United States District Court for the Northern District of Illinois, Case No. 18-cv-06951, dated
      June 17, 2020.
2
      Complaint, ¶¶1-3.



Stefan Boedeker Expert Report                              2                                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 10 of 480 PageID #:3316




Defendants' representations and warranties that their dog food contained fresh, local, or regionally
sourced ingredients.

10.     The Complaint alleges that these claims were misleading and fraudulently omitted that
Defendants’ dog foods had a risk of containing undisclosed and non-conforming ingredients and
contaminants, such as heavy metals, non-fresh ingredients, non-regional ingredients, and
Bisphenol A (BPA).

11.     The Complaint alleges that had Plaintiffs and putative class members in Illinois (the
“Class”) known Defendants' misleading packaging claims and material omissions, Plaintiffs and
the Class would not have selected and purchased Defendants’ dog food at the purchase prices
paid, and certainly would not have paid a premium over non-premium dog food and hence, have
been thereby damaged.

1.3   Assignment

12.     I was retained by counsel for the Plaintiffs to:

        a. Ascertain if it is possible to quantify economic losses to consumers, including
            Plaintiffs and the Class, attributable to the purchase of a product advertised with
            misrepresentations and omissions, and if so, to provide a framework for the
            computation of class-wide damages.

        b. Explain and outline an economic model that enables the quantification of economic
            losses suffered by Plaintiffs and the Class, as a result of having purchased a product
            that is other than as represented by Defendants.

        c. Explain and outline a statistical methodology to calculate class-wide damages if
            Defendants had disclosed misrepresentations and omissions at the point of purchase.

        d. Conduct an empirical analysis and apply the methodology to estimate class-wide
            damages.

        e. Conduct consumer analysis to verify empirically consumers’ understanding of the
            alleged misrepresentations and omissions as well as whether the alleged
            misrepresentations and omissions would affect consumers’ purchasing.



Stefan Boedeker Expert Report                     3                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 11 of 480 PageID #:3317




1.4   Materials Considered

13.     In forming my opinions for this report, I have considered the documents listed in Exhibit
B to this report and all materials cited in the text and footnotes of this report.

1.5   Report Outline

14.     The remainder of this Expert Report is structured as follows:

        a. Section 2 describes the background to my report, including an overview of the
            Plaintiffs’ allegations and the products at issue.

        b. Section 3 presents the theoretical framework of the economic loss model based on
            consideration of supply and demand.

        c. Section 4 discusses conjoint analysis as a methodology to quantify the impact of
            changing market conditions on consumer demand.

        d. Section 5 discusses the design and implementation of the conjoint study I conducted.

        e. Section 6 summarizes the results of my conjoint study and presents an estimate of
            damages per bag of Defendant’s dog food.

        f. Section 7 presents an estimate of class-wide damages. In this section, due to a lack of
            data available from Defendant, I offer assumptions to estimate the retail revenue at
            issue.

        g. Section 8 presents the results of an expectation survey that gauges consumers’
            understanding of key terms and how misrepresentations and omissions affect
            consumers’ propensity to purchase ceteris paribus.

        h. Section 9 summarizes my conclusions that the results from a properly designed and
            implemented conjoint study reliably quantified class-wide economic losses and that
            the properly designed and implemented expectation survey measured consumers’
            understanding and propensity to purchase.




Stefan Boedeker Expert Report                      4                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 12 of 480 PageID #:3318




2 Background

15.       In the following I describe my understanding of the claims against Defendant in Illinois
and the products at issue.

2.1     Claims Against Champion

16.       The Complaint alleges that Defendants made a number of misrepresentations and
omissions on their dog food packaging. Plaintiffs’ counsel instructed me to consider the following
misrepresentations and omissions based on the Complaint:

          a. Misrepresentations

                    i.   Biologically Appropriate;

                   ii.   Fresh Regional Ingredients;

                  iii.   Delivering Nutrients Naturally (Acana brand only).

          b. Omissions

                    i. Heavy metals (Lead, Arsenic, Mercury, Cadmium);

                   ii. Bisphenol A (BPA);

                  iii. Regrinds;

                  iv. Expired ingredients.

2.2     Products at Issue

17.       The dog food products at issue (the “Products”) are eleven (11) dry dog food diets 3
manufactured by Defendants and marketed and sold under the Orijen and/or Acana brands across




3
      In the Complaint, the term “diet” is used to refer to a dog food product variety with specific ingredient
      combination from a line of a brand. I follow this convention in this report.



Stefan Boedeker Expert Report                               5                                        CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 13 of 480 PageID #:3319




several sub-brand lines and offering a diet with specific ingredients like duck and pear or goat
and venison (Table 1). 4

                                           Table 1: Products at Issue
    Brand                  Diet
    Acana                  Free Run Poultry
                           Grasslands
                           Heritage Meats
                           Lamb and Apple
                           Pork and Squash
                           Meadowlands
                           Mackerel and Greens
    Orijen                 Fish
                           Original
                           Regional Red
                           Senior

       Source: Complaint, ¶¶7-10; Chernik Dep. 60:23-61:1, 61:19-62:17, 98:25-101:6; Meyer Dep. 30:25-31:19,
       49:7-16, 53:12-23, 56:23-61:7; Zarinebaf Dep. 66:11-71:24.



18.          In order to estimate damages, we need to know or estimate how much consumers paid for
the Products and how much they spent on the Products overall. Therefore, as data on retail sales
were not available, I analyzed Defendants’ historic sales and pricing data. 5 The data covers sales
from July 2014 to December 2018. I analyzed sales from June 2016 to December 2018. 6

19.          Table 2 and Table 3 below show the sales of Defendant’s products by bag sizes during the
analysis period, of Orijen and Acana brands, respectively. Defendant had provided the sales data
in two excel files that were structured differently and contained varying descriptions. However,


4
      Complaint, ¶¶7-10; Deposition Transcript of Zachary Chernik, 60:23-61:1, 61:19-62:17, 98:25-101:6;
      Deposition Transcript of Joan Meyer 30:25-31:19, 49:7-16, 53:12-23, 56:23-61:7; Deposition Transcript of
      Afshin Zarinebaf 66:11-71:24.
5
      CPF0017614.xlsx, CPF0017743.xlsx, CPF2117040.pdf. The sales data in the two xlsx files were not structured
      the same and contained varying descriptions. Therefore, I made some assumptions to merge the data files into
      a single sales dataset and analyze sales by diet. The result of this analysis could change if more information on
      the data becomes available.
6
      I understand the main class period is June 1, 2016 to the present. I analyzed sales from June 2016 to December
      2018, which is the latest date of available data. Should the class period change in any way, my analysis can
      easily be adjusted to determine the sales for any time period.



Stefan Boedeker Expert Report                               6                                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 14 of 480 PageID #:3320




the data did not provide the brand (Acana or Orijen) of each item and I had to make assumptions
based on the descriptions provided. I also had to make assumptions on the bag sizes. If and when
the Defendant provides better data I might re-calculate the aggregated data in Table 2 and Table
3.

                Table 2: Sales of the Products by Size, Acana, Jun 2016 – Dec 2018
                                                       Package Size in LB
            Product (Diet)                 .75           4.5         13       25     Total in USD
    Free Run Poultry                      237,667     1,970,474 3,387,996 15,525,479   21,121,616
    Grasslands                              2,320        11,074      26,848  146,947      187,189
    Heritage Meats                        249,154     2,241,829      3,751,233 15,209,988           21,452,204
    Lamb and Apple                        402,455     2,368,057      3,821,368 11,377,480           17,969,361
    Mackerel and Greens                   202,655     1,092,149      1,690,581 4,547,978             7,533,363
    Meadowlands                           383,638     2,345,508      4,210,552 16,560,171           23,499,869
    Pork and Squash                       254,750     1,684,485      2,616,968 8,232,519            12,788,722
    Grand Total                         1,732,639 11,713,576 19,505,546 71,600,562                104,552,323

       Source: BRG analysis on CPF0017614.xlsx and CPF0017743.xlsx.



                Table 3: Sales of the Products by Size, Orijen, Jun 2016 – Dec 2018
                                                        Package Size in LB                        Total in
    Product (Diet)                        .75            4.5          13              25          USD
    Fish                                 273,947      4,620,879 7,576,889          25,582,342      38,054,057
    Original                             456,302      8,004,982 12,338,392         49,402,105      70,201,780
    Regional Red                         282,662      5,024,598 7,544,901          26,115,581      38,967,742
    Senior                               266,286      3,256,063 5,140,503          14,522,310      23,185,163
    Grand Total                        1,279,197     20,906,523 32,600,684        115,622,337     170,408,741

       Source: BRG analysis on CPF0017614.xlsx and CPF0017743.xlsx.



20.       As shown in Table 2 and Table 3, Defendants generated approximately $275 million from
sales of the Products, across Acana and Orijen brands. I understand that these revenues are
revenues generated with distributors or retailers. Retail stores add a markup to the price they pay
the manufacturer. Assuming a gross profit margin of 40% 7 and assuming that the data provided


7
      The gross profit margin of pet retail stores or pet supplies industry is reported to be 35%-45% in various
      market research reports. For example, 35-45% in 2016-2020 (Research and Markets. (2016). Global Pet Care


Stefan Boedeker Expert Report                            7                                      CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 15 of 480 PageID #:3321




by Defendant is complete and accurate, consumers across the United States spent approximately
$458 million on purchases of the Products. 8

21.       Defendants did not provide information on retail sales in general and on sales to customers
in Illinois in particular. In order to estimate sales in Illinois, I therefore revert to estimates
published by the American Veterinary Medical Association (AVMA) 9. Combining its own survey
data with the sampling weights in the 2016 Current Population Survey, AVMA estimates that
households in the United States owned 76.8 million dogs as of December 2016, including 2.230
million in Illinois. 10 I apply the share of Illinois, 2.9% in the total number of dogs, to estimate the
share of the total retail revenues ($423 million) that is attributable to Illinois and estimate that
consumers in Illinois spent $13.3 million on the Products from June 2016 to December 2018.

                               Table 4: Dog Population in U.S. and Illinois
                                                    Metric United States                  Illinois
                            Number of Households (1,000s)*      125,819                        5,138
                    Percent of Households who Owned Dogs          38.4%                       31.0%
                 Number of dog-Owning Households (1,000s)         48,255                       1,590
                    Average Number of Dogs per Household             1.6                         1.4
                                   Dog Population (1,000s)        76,811                       2,230
                                    Share in Dog Population      100.0%                        2.9%

       Source: American Veterinary Medical Association (2018)



22.       This basic estimate most likely underestimates the share of Illinois in total retail revenue
because the estimate assumes that Defendants sell their products in all 50 states. The estimate also
does not take into account income differences between states and possible differences in spending
on dog food by state. While these estimates are not perfect, they are based on my best efforts with
the data available. I will adjust my estimates if and when more complete data become available.


      Market 2016-2020.); 38.6%-43.7% in 2016-2019 (The Risk Management Association. (2019). Annual
      Statement Studies, 2019-2020.).
8
      A profit margin of 40% implies that the revenue is 1/(1-0.4), or approximately 1.67 times the cost. $275
      million * 1.67 = $458 million (after rounding).
9
      American Veterinary Medical Association. (2018). Pet Ownership and Demographics Sourcebook 2017-2018
      Edition. American Veterinary Medical Association.
10
      Ibid. p. 40.



Stefan Boedeker Expert Report                              8                                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 16 of 480 PageID #:3322




3 Theoretical Framework of Economic Loss

23.       I understand that the legal theory in this matter requires me to measure the value received
versus the value perceived at the time and place of purchase. 11

24.       As described in Comcast, the first step in a damages study is the translation of the legal
theory of the harmful event into an analysis of the economic impact of that event. 12 Hence, in the
following I first describe the economic framework in which I estimate damages in this case.

25.       The Reference Guide on Estimation of Economic Damages (the “Reference Guide”) 13
describes the framework in which the damage to the plaintiff(s) is considered by comparing the
Actual World to a hypothetical “but-for” world. Hence, defining the But-For World is key to
estimating damages in many if not all litigation cases that require assessing monetary damage.

             Because the but-for scenario differs from what actually happened only with
             respect to the harmful act, damages measured in this way isolate the loss of
             value caused by the harmful act and exclude any change in the plaintiff’s value
             arising from other sources. Thus, a proper construction of the but-for scenario
             and measurement of the hypothetical but-for plaintiff’s value by definition
             includes in damages only the loss caused by the harmful act. 14

26.       I understand the But-For-World to be the hypothetical world, where the purchasers of
Defendants’ dog food products had been informed at the time and place of purchase that the
packaging of the products contained misrepresentations and omissions. I analyze the But-For-
World in comparison with the Actual-World, which is the state of the world that we observed.




11
      Complaint, ¶163.
12
      Comcast Corp. v. Behrend, No. 11-864 (Supreme Court of the United States.
13
      Allen, M. A., Hall, R. E. & Lazear, V. A. (2011). Reference Guide on Estimation of Economic Damages.
      Reference manual on scientific evidence. The Reference Manual on Scientific Evidence assists judges in
      managing cases involving complex scientific and technical evidence by describing the basic tenets of key
      scientific fields. The Reference Manual is published by the Federal Judicial Center, the research and education
      agency of the judicial branch of the U.S. government.
14
      Ibid. p. 432.



Stefan Boedeker Expert Report                              9                                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 17 of 480 PageID #:3323




3.1     Economic Framework

27.       In developing the economic framework, I consider a producer, who maximizes profits
Π: 15

                                 [Eq. 1]           max[ Π = p*D(p) – C(D(p)) ]

          where p is the market price, D(p) is the residual demand 16 at the market price p, and
          C(D(p)) is the cost function of the producer.

28.       Based on the product rule and the chain rule for derivatives, the derivative of the profit
function П with respect to p is given by D(p) + D’(p) - C’(D(p)) * D’(p), and thus the First Order
Condition to find the maximum profit can be written as:

                               [Eq. 2]            D(p) + D’(p)*(p – C’(D(p)) = 0,

where D’ and C’ denote the first derivatives of the demand function D and the cost function, C
respectively.

29.       Based on this First Order Condition, the price P and the volume D in the market
equilibrium of the Actual World can be determined. This market equilibrium can also be observed
in the market if information on market volumes and prices is available.

30.       Next, I will frame the appropriate But-For-World. If consumers perceive the product
without the claim to be inferior to the product with the claim, then the demand at a given price
will be lower: 17

                                     [Eq. 3]           DBut-For(P) < DActual(P)



15
      The following derivation is loosely based on Tirole, J. (1988). The Theory of Industrial Organization: MIT
      press, p. 68.
16
      The residual demand curve is defined as the individual producer's demand curve, which is that portion of
      market demand that is not supplied by other producers in the market. In other words, the residual demand
      function is the market demand function minus the quantity supplied by other producers at each price. See, e.g.,
      Varian, H. R. (2010). Intermediate Microeconomics: Modern Approach (8th ed.), pp. 504-506.
17
      Later in this Report, I will introduce the survey-based methodology of Choice Based Conjoint analysis as an
      empirical test to assess if the knowledge of the fact that a statement is misleading will lower the demand for
      the product.



Stefan Boedeker Expert Report                              10                                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 18 of 480 PageID #:3324




31.       The Reference Guide on Estimation of Economic Damages asks to “isolate the loss of
value caused by the harmful act and exclude any change in the plaintiff’s value arising from other
sources.” 18 This means that a new price 𝑃𝑃∗ has to be found in the But-For-World such that the
demand in the But-For-World equals the demand in the actual market equilibrium where D and P
represent the Actual World equilibrium demand and price, respectively:

                                       [Eq. 4]           DBut-For(𝑃𝑃∗ ) = D

32.       Again, if consumers perceive the product without the claim to be inferior to the product
with the claim, then P* will be smaller than P. The price difference ∆ = P - 𝑃𝑃∗ is the “price
premium” that the consumer would pay for the product if the statements were true. ∆ is the
compensation to the consumers who paid P in the Actual World under the assumption that the
statements on the label were true.

33.       The price-premium ∆ can also be described as the Pigouvian 19 subsidy that increases
consumption of the product in the But-For-World to the volume D of the Actual-World market
equilibrium.

34.       The manufacturer’s profit function in the But-For-World, which includes the
compensation to be paid to the consumers ∆* DBut-For(𝑃𝑃∗ ) can be written as:

                   [Eq. 5]          Π = p* DBut-For(p) – C( DBut-For(p )) - ∆ * DBut-For(p )

35.       Note, that the cost function C(.) is the same in the But-For-World and in the Actual World.
The First Order Condition for the producer’s profit maximization in the But-For-World is given
by:

                   [Eq. 6]          DBut-For(p ) + D’(p )∗( p − C’) =0

36.       The First Order Condition in the But-For-World is different from the First Order
Condition in the Actual-World. In the But-For-World, the manufacturer faces a lower demand

18
      Allen, M. A., Hall, R. E. & Lazear, V. A. (2011). Reference Guide on Estimation of Economic Damages.
      Reference manual on scientific evidence, p. 432.
19
      Pigou, A. C. (1929). The Economics of Welfare (3rd ed.): Routledge.



Stefan Boedeker Expert Report                            11                                   CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 19 of 480 PageID #:3325




and – if it could - would set a different price which maximizes profits. Therefore, the manufacturer
would achieve a different volume in the But-For-World.

37.       However, setting new profit-maximizing prices and volumes sold would contradict the
postulate of the Reference Guide on Estimation of Economic Damages that the But-For-World
should only correct for the harmful act. Allowing the profit-maximizing producer to change the
product’s volume sold after disclosing the mislabeling in the But-For-World would lead to a lower
equilibrium volume in the But-For-World than in the Actual-World. The manufacturer’s profit is
irrelevant in false advertising cases, where only the value perceived versus the value received by
consumers must be considered. 20 Hence, there is no need for information on the cost structure of
the manufacturer or the shape of its supply function.

38.       All solving [Eq. 4] requires is information on the shape of the But-For demand curve in
the But-For-World.

39.       In this case, the number of bags of Dog Food that Defendants would have supplied and
sold if in the But-For-World is the same as in the Actual World because the Reference Guide
requires the expert to assume that “the but-for scenario differs from what actually happened only
with respect to the harmful act, damages measured in this way isolate the loss of value caused by
the harmful act and exclude any change in the plaintiff’s value arising from other sources.” 21

40.       I interpret the Reference Guide to require that I do not consider changes to the supply in
the But-For World and that I consider that the supplied volume is the same in the But-For-World
as in the Actual-World. Or in other words, the supplied volume in the But-For World cannot




20
      Note, that in patent infringement cases, and depending on the perspective, the profit of the patent holder or the
      profit of the patent infringer are the relevant variable to be analyzed in the But-For World. See Allenby, G.,
      Rossi, P. E., Cameron, L., Verlinda, J. & Li, Y. (2017). Calculating Reasonable Royalty Damages Using
      Conjoint Analysis. American Intellectual. Property Law Association Quarterly Journal, 45(2), 233-254. and
      Cameron, L., Cragg, M. & Mcfadden, D. (2013). The Role of Conjoint Surveys in Reasonable Royalty Cases.
      Retrieved from https://www.law360.com/articles/475390/print?section=ip. However, patent litigation builds
      on a different underling legal framework than false advertising cases. Therefore, applying the same economic
      analysis as in patent cases would not be appropriate in false advertising cases.
21
      Allen, M. A., Hall, R. E. & Lazear, V. A. (2011). Reference Guide on Estimation of Economic Damages.
      Reference manual on scientific evidence, p. 432.



Stefan Boedeker Expert Report                               12                                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 20 of 480 PageID #:3326




deviate from the actually supplied volume in the Actual World. Hence, the supply in the But-For
World is fixed at the number of units sold in the Actual-World.

41.      Figure 1 presents this analysis graphically: Point A in Figure 1 is the market equilibrium
in the actual world with the equilibrium price 𝑃𝑃∗ and the equilibrium volume 𝐷𝐷∗ on the Actual-
World demand curve. The But-For demand curve is below the Actual-World demand curve as the
disclosure at the point and time of purchase makes the product less attractive to consumers.
Hence, for a given volume, consumers are willing to pay a lower price in the But-For-World with
disclosure than in the Actual-World without disclosure. To fully compensate all purchasers for
their economic losses, it is necessary to find the price point on the But-For World’s demand curve
that ensures that the same number of units that were sold in the Actual-World would also be sold
in the But-For World. We move along the But-For demand curve (orange demand curve in Figure
1 below) until the volume sold is equal to the volume sold in the Actual-World (D* in Figure 1
below). Point B on the But-For demand curve gives us the price at which purchasers would have
purchased the volume D* in the but-for world knowing at the time and place of purchase that the
manufacturer’s claim was false. The vertical distance ∆ between points A and B is equal to the
compensation required to make all purchasers whole.

                            Figure 1: Shifted Demand and Economic Loss




      Source: Illustrative Example




Stefan Boedeker Expert Report                    13                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 21 of 480 PageID #:3327




42.     In my economic loss model, the But-For demand curve will be empirically determined
based on a survey Choice Based Conjoint (“CBC”) analysis, which I will discuss in detail in the
next Section.

43.     The economic loss could be determined based on the willingness-to-pay of each class
member. Analytically, this would be the area between the demand curve in the actual world and
the demand curve in the But-For World. However, this is not how I estimate class-wide damages.
In my approach, only the willingness-to-pay of the marginal consumer who determines the market
equilibrium in the actual world enters the economic loss calculation.

3.2   An Application of the Economic Framework to False Advertising Cases

44.     I will now apply the economic framework explained above to an illustrative example
related to false and misleading advertisements.

45.     Let us assume the following:

        a. XYZ, Inc. sells 1,000 units of Product A for $50 using a statement claiming that
            Product A has Attribute X.

        b. Attribute X is a desirable attribute.

        c. Consumers view Product A with Attribute X as superior to an otherwise identical
            product without Attribute X.

        d. The resulting market price for Product A with Attribute X will be higher than the
            market price for an identical product but without Attribute X, or in other words, the
            demand curve for the product without Attribute X is below the demand curve for the
            product with Attribute X.

        e. XYZ, Inc. advertised its Product A as having the desirable attribute X without
            disclosing to the consumers that Product A does not have Attribute X.

        f. At some point, XYZ, Inc. discloses that its Product A does not have and never has had
            the desirable Attribute X.

        g. Subsequently, a consumer class action is filed alleging that XYZ, Inc. falsely claimed
            that Product A has Attribute X.


Stefan Boedeker Expert Report                      14                               CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 22 of 480 PageID #:3328




          h.   The Plaintiffs in the class action lawsuit claim that they would not have paid $50 for
               Product A had they known at the point of purchase that the product does not have
               Attribute X as claimed by XYZ, Inc. Consequently, XYZ, Inc. increased its revenue
               and profits at the expense of the consumers who paid $50 for Product A thinking that
               it has Attribute X. At issue in the consumer class action are the 1,000 units of Product
               A that were sold before it was disclosed that Product A does not have Attribute X.

46.       In the following paragraphs, I will refer to the situation where 1,000 consumers bought
Product A for $50 expecting that it has Attribute X as advertised as the “Actual-World.” In
contrast, I will refer to the situation where the consumers are informed at the point of purchase
that Product A does not have Attribute X as the “But-For-World.”

3.2.1     Modeling the “But-For-World”

47.       Following the above cited reasoning in the Reference Guide on Estimation of Economic
Damages 22, the Actual-World is the world where XYZ, Inc. (now the Defendants in the class
action lawsuit) concealed the fact that Product A does not have Attribute X, and where XYZ, Inc.
sold 1,000 units at $50; while the But-For-World is the hypothetical world where the Defendants
would have disclosed the truth (i.e., Product A does not have Attribute X) to consumers at the
point of purchase. The question now becomes at what price would have 1,000 units of Product A
sold after the disclosure.

48.       If consumers view Product A without Attribute X as inferior to Product A with Attribute
X, then their demand for Product A without Attribute X will shift downward, all else, resulting in
lower volumes sold at any given price. If the market price for Product A without Attribute X is
lower than $50 after the disclosure that Product A does not have Attribute X, then every consumer
who bought Product A in the Actual-World with the belief that it has the desirable Attribute X at
$50 will have overpaid, and thus suffered an economic loss.

49.       To determine the economic loss, one needs to estimate the demand curve in the
hypothetical But-For-World. If the demand curve in the But-For-World shifts downward because
Product A without Attribute X is less desirable then the shift of the demand curve would result in


22
      See Footnote 13.



Stefan Boedeker Expert Report                       15                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 23 of 480 PageID #:3329




a lower market price and/or a lower transaction volume in the But-For World. In other words,
Defendants’ misrepresentation in the Actual-World about Product A having Attribute X, may
have induced more consumers to purchase Product A at a higher price. Therefore, the relevant
measure for the economic loss is the downward shift in demand in the But-For-World evaluated
at the quantity sold in the Actual-World.

3.2.2   Consideration of the Supply Side in the But-For-World

50.     In the But-For-World, the consumers know at the point of purchase that Product A does
not have Attribute X, which makes Product A less desirable to them. Consequently, they would
pay a lower price for the product in the But-For-World. Consumers who bought in the Actual-
World assuming that Product A does have Attribute X thus overpaid, and need to be compensated
for the loss of utility they experienced from not getting Product A with Attribute X. This can only
be achieved by determining the reduced price at which 1,000 consumers would have purchased
in the But-For-World, and providing purchasers with a compensation that effectively shifts the
But-For demand curve up into the market equilibrium of the Actual World.

51.     The shape of the supply curve(s) in the Actual-World and in the But-For-World is
irrelevant for the quantification of economic damages because the focus is to determine a price in
the But-For-World for the units sold in the Actual-World. In other words, the focus is on the same
volume point on the two demand curves. In both the Actual-World and the But-For-World, the
Defendants will incur the same marginal costs for producing and selling Product A. Moreover,
in the But-For-World, Product A will simply no longer be sold as having Attribute X, and
therefore, the But-For-World is defined as differing from the Actual-World only by virtue of the
disclosure that Product A does not have Attribute X.

52.     If the demand curve shifts downward in the But-For-World after disclosing that Product
A does not have Attribute X, then all consumers who bought Product A in the Actual-World
overpaid, and therefore, the 1,000 units of Product A sold in the Actual-World are pertinent to the
computation of Class-wide damages.




Stefan Boedeker Expert Report                   16                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 24 of 480 PageID #:3330




3.2.3    Determination of Economic Loss

53.      To determine how much the demand curve would shift when it is revealed that Product A
does not have Attribute X, the price paid in the Actual-World has to be compared to the price the
consumers would have paid for Product A without Attribute X in the But-For-World.

54.      For example, if the price point for selling 1,000 units in the Actual-World is $50 and the
price point for selling 1,000 units in the But-For-World is $30, then difference of $20 is the
amount that will compensate each consumer for the amount they overpaid for a unit of Product
A, as a result of Defendants concealing the fact that Product A does not have Attribute X.

55.      Each consumer who bought Product A with the understanding that it has Attribute X in
the Actual-World has to be made whole because they overpaid for the product. Total damages for
those consumers equal the per unit price difference of Product A sold in the Actual-World
(Product A has Attribute X) and in the But-For-World (Product A does not have Attribute X)
multiplied by the total number of units of Product A purchased by consumers in the Actual-World.

56.      The approach to estimating class-wide economic damages introduced in this Section
appropriately focuses on the single class-wide compensation that would be required to clear the
market if the misrepresentations had been disclosed to members of the putative class at the point
of purchase.

57.      The class-wide economic loss is the product of this compensation and the number of units
sold by Defendants in the Actual-World.

3.3     Consideration of Alternative Damage Theory That Allows the Manufacturer to
        Maximize Profits in the But-For World

58.      In Figure 2 we explore further the argument that the relevant but-for price should be on
the supply curve by assuming constant cost per unit over the relevant range of output in the actual
world, resulting in a horizontal supply curve. In this case, the equilibrium price in the but-for
world at the intersection of supply and demand (Point C) is the same as in the actual world (Point
A), resulting in zero economic loss per unit. However, fewer class members would have
purchased at this price in the but-for world. Hence, this approach does not provide restitution for
all class members. Restitution for all class members can only be achieved if the price premium is


Stefan Boedeker Expert Report                    17                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 25 of 480 PageID #:3331




calculated as the difference between the actual and the but-for demand for the quantity sold in the
actual world. This is the difference between the prices in Point A and Point B in Figure 1 and
Figure 2.

      Figure 2: Actual and But-for Demand & Supply In False Advertising Cases With
                                    Horizontal Supply




      Source: Illustrative Example.



4 Conjoint Analysis

59.      In this Chapter, I describe Choice-Based Conjoint (“CBC”) analysis with subsequent
market simulations which is a reliable methodology to test empirically whether the disclosure that
a particular statement is false and/or misleading leads to a downward shift of the demand curve.
CBC builds on the statistical methods of Hierarchical Bayesian Estimation (“HBE”) and Mixed
Logit Models (“MLM”) to quantify consumer preferences and to calculate choice probabilities
for the Product bundles included in the CBC study.

4.1    Introduction

60.      It appears to be a simple task to ask class members directly, how much they would have
paid for the Products at Issue had they known at the point and time of purchase that the packaging
contained misrepresentations and omissions. However, class members – in particular if they know
that they are part of the class – are likely to respond strategically and to overstate the loss they



Stefan Boedeker Expert Report                    18                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 26 of 480 PageID #:3332




have incurred by the misrepresentations and omissions. In order to avoid or reduce strategic
responses, researchers designed conjoint analysis that hide the true purpose of the research from
the subjects of the research.

4.2     Overview of Conjoint Analysis

61.       The general idea behind conjoint analysis is that consumers’ preferences for a particular
Product are driven by attributes, features or descriptions/advertisements of attributes/features
embodied in that product. 23

62.       CBC studies allow one to predict the share of respondents that would have chosen a
specific product as described by the attribute levels. 24 Based on these estimations, it is possible
to simulate ceteris paribus:

          a. how a change in price changes the propensity to purchase, and

          b. how demand changes if product attributes change.

          c. CBC thus can determine the difference in value (measured in dollars or as a percentage
              of the purchase price in the Actual-World) that customers place on Products without
              misrepresentations and without omissions compared to an otherwise identical product
              with misrepresentations and with omissions.

63.       Conjoint analysis is widely used in market research and is discussed in depth in the market
research literature. 25 Bryan Orme, the founder of Sawtooth software for conjoint analysis,
estimates that over 18,000 commercial applications of conjoint analysis take place each year. 26
For example, Vithala Rao’s book, Applied conjoint analysis, and Bryan Orme’s book, Getting
Started with Conjoint Analysis: Strategies for Pricing Research, provide numerous examples of
the widespread use of conjoint analysis including, but not limited to, several high-profile


23
      Lancaster, K. J. (1966). A New Approach to Consumer Theory. Journal of political Economy, 74(2), 132-157.
24
      Allenby, G. & Rossi, P. (2006). Hierarchical Bayes Models,‖ in the Handbook of Marketing Research: Uses,
      Misuses, and Future Advances, R. Grover, Ed., and M. Vriens, Ed. Thousand Oaks: Sage Publications.
25
      See, for example, Rao, V. R. (2014). Applied Conjoint Analysis: Springer.,Orme, B. K. & Chrzan, K. (2017).
      Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc.
26
      Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
      Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 143.



Stefan Boedeker Expert Report                            19                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 27 of 480 PageID #:3333




applications by large corporations and large public agencies such as (i) Microsoft for pricing
newly released hardware products, (ii) Proctor & Gamble for consumer-goods pricing and new
product development, (iii) Marriott Corporation for the development of the Courtyard hotel brand,
(iv) AT&T for developing optimal cellular plans and (v) the development of the EZ-Pass
electronic toll collection system by regional transit agencies in New York and New Jersey in the
1990s. 27

64.       Using survey data, conjoint analysis is a set of econometric and statistical techniques that
have been developed to study consumers’ decision-making processes, determining trade-offs
between products, features, and price, as well as quantifying consumers’ gains and/or losses of
utility when choosing between different alternatives. By simulating real world and/or hypothetical
choices between product features and prices under different levels of information, conjoint
analysis is ideally suited to model the impact of different choice scenarios on a consumer’s utility
function. Conjoint analysis has been accepted as a methodology sufficient to measure class-wide
damages in other deceptive advertising cases and in product defect cases across the country. 28

65.       The data required for a conjoint analysis is collected through a survey where study
participants are shown several product profiles with different levels of each attribute. The survey
participants are generally consumers who currently are, or recently have been, in the market for
the product of interest. After reviewing a set of choice menus of product attributes and their levels,
survey participants are then asked to indicate their preferences for those profiles. The product
profiles include choice options for different price points for each set of features on the choice
menu.




27
      Ibid. pp. Foreword, Chapters 4.2, 14.11, and 14.18.
28
      See e.g., In Re Arris Cable Modem Consumer Litigation, No. 5:17-CV-01834-LHK, 2018 U.S. Dist. LEXIS
      136617 (N.D. Cal. Aug. 10, 2018); Khoday v. Symantec Corp., 93 F. Supp. 3d 1067, 1082 (D. Minn. 2015).
      See also TV Interactive Data Corp. v. Sony Corp., 929 F. Supp. 2d 1006, 1026 (N.D. Cal. 2013); Sanchez-
      Knutson v. Ford Motor Company, 181 F. Supp. 3d 988, 995 (S.D. Fla. 2016); Dzielak v. Whirlpool, 2017 WL
      6513347 (D.N.J. Dec. 20, 2017); In re ConAgra Foods, Inc., 90 F. Supp. 3d 919 (C.D. Cal. 2015); In Re Dial
      Complete Marketing and Sales Practice Litig., 320 F.R.D. 326 (D.N.H. 2017); Fitzhenry-Russell v. Dr. Pepper
      Snapple Group, Inc., No. 5:17-cv-00564, (N.D. Cal., June 26, 2018); Theodore Broomfield, et al. v. Craft
      Brew Alliance, Inc., No. 5:17-cv-01027-BLF (N.D. Cal., Sept. 25, 2018); Hasemann v. Gerber Products Co.,
      No. 15-cv-2995MKBRER (E.D.N.Y. Mar. 31, 2019).



Stefan Boedeker Expert Report                               20                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 28 of 480 PageID #:3334




66.       After the completion of the CBC study, conjoint analysis uses data from the survey on the
attribute levels of the product profiles shown and the stated preferences for one choice set over
another to decompose the respondents’ preferences for the product into the partial contribution of
these attribute levels or part-worths to the overall product utility using appropriate statistical
methods, more specifically Hierarchical Bayesian Estimation and Mixed Logit models. These
advanced statistical techniques will be discussed in more detail in Section 4.3 below. These
statistical estimation techniques quantify the part-worths for attribute levels such that the resulting
estimated part-worths best predict respondents’ preferences or choices as a whole based on their
CBC study responses. By summing the respondents’ part-worths for different attribute levels, one
can determine the share of respondents that would have purchased the product made up of the
different levels of each attribute at a given price. By varying the price, we can estimate a demand
curve for a specific product.

67.       The price reduction needed to compensate for the loss of a feature (or the incremental
price consumers would pay for the inclusion of a feature) can then be estimated, and a variety of
choice situations and trade-offs between choices can be modeled, along with a precise
quantification of their outcomes. The precision, and thus the reliability, of the resulting
estimations depends on the number of survey participants. The more respondents that take part in
the survey, the more precise the resulting predictions will be. However, adding more respondents
to a survey is costly and the marginal benefit of adding respondents to a survey is declining. In
Section 5.1.2, I describe a rule of thumb on how many respondents to include in a conjoint survey.

4.3     Statistical Estimation Techniques Utilized in CBC Studies

68.       After the completion of the survey, the conjoint analysis uses data from the survey to
decompose the respondents’ preferences for a product into the part-worths of its attribute levels
using appropriate statistical methods. The statistical models to be used in my analysis, Mixed
Logit Models and Hierarchical Bayesian Estimation (“HBE”), are widely employed in economics
and marketing research to analyze preferences over a discrete set of choices. 29 These statistical
estimation techniques quantify the part-worths for feature levels such that the resulting estimated


29
      See, for a detailed discussion, Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis:
      Sawtooth Software, Inc., Chapter 10.



Stefan Boedeker Expert Report                            21                                      CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 29 of 480 PageID #:3335




part-worths best predict respondents’ preferences or choices from the survey. By adding up the
part-worths by each respondent at the different attribute levels, one can determine the share of
respondents that would have purchased the product made up of the different levels of each
attribute and a given price.

69.       Mixed Logit models are based on the idea that each consumer assigns a utility to each
choice, and this utility measures the attractiveness of each choice. These utility values are
correlated with the attributes of the actual choice (e.g., products with a misleading claim) and the
price associated with that choice. The utilities can be correlated with observable characteristics
of the consumers making the choice (such as their age or income).

70.       The utility of each product consists of two components – a deterministic component and
a random component. The deterministic component can be modeled by observable factors such
as socio-economic and demographic characteristics of the consumers, product features, and
market conditions. In general terms, the random component, by contrast, summarizes all the
unobservable factors in the individual consumer’s choice process. In Mixed Logit models, the
random component is expressed through a logistic distribution function. Together with the
observable factors, this distribution function is used to predict the probability that a particular
consumer choice is made. 30

71.       Bayesian statistics is a field of statistics where the underlying model parameters are
assumed to be random variables rather than fixed quantities. Bayesian modelling is based on
assigning prior probability distributions to any unknown parameters. In this case, the unknown
parameters to be estimated are the part-worths of the attributes of a composite product derived
from the choice sets in the conjoint analysis. These parameters are estimated by a technique
referred to in the literature as Hierarchical Bayesian Estimation (“HBE”). 31

72.       In HBE, the parameter estimates are derived in a two-step hierarchical approach. At the
higher level, the individual consumers’ part-worths are assumed to follow a specified distribution


30
      See, for example: Rao, V. R. (2014). Applied Conjoint Analysis: Springer., Chapter 4, for a detailed discussion
      of the use of mixed multinomial logit models in choice based conjoint studies.
31
      See Ibid. Chapter 4.11, for a detailed discussion of the use of Hierarchical Bayesian Estimation in choice
      based conjoint studies.



Stefan Boedeker Expert Report                              22                                      CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 30 of 480 PageID #:3336




(like multivariate normal distribution or log-normal distribution). At the lower level, it is assumed
that the individual consumers’ choice probabilities can be described by a model, such as a Mixed
Logit model. Initial estimates of part-worths are estimated for each study respondent as a starting
point. New estimates are updated using an iterative process called “Gibbs Sampling” and
“Metropolis Hastings Algorithms.” 32 This process is typically repeated thousands of times
whereby at each iteration, an estimate is made for each parameter, conditional on current estimates
of the others. After many iterations, this process converges to the correct estimate for each of the
parameters.

73.       The HBE method combines random effect specifications at the aggregate level to account
for variation across individuals and specific modelling of choice probabilities at the individual
level. With market simulations, the performance of competing alternatives can be evaluated.

74.       The software program Sawtooth 33 is a commercially available and highly regarded
software to compute part-worths for the attribute and its levels for each attribute in the study. The
Sawtooth software applies the Hierarchical Bayesian Estimation technique explained above to
compute individual part-worths for each respondent and aggregate part-worths for all levels and
attributes in the study. The Sawtooth software allows the researcher to test different model
specifications.

75.       The Sawtooth software allows the researcher to “smooth” the part-worth estimates in a
way that higher price levels for a specific attribute combination are always associated with a lower
part-worth value. This feature ensures that, not only are aggregated consumer choices used, but
that individual consumer choices are also always associated with decreasing utility values for
increasing prices. When using a monotonicity constraint, the demand curves are smoother, and
therefore, the resulting market simulations have fewer extreme data points which makes them
more robust.




32
      Ibid. p. 168.
33
      Sawtooth software is a world leader in market research for conjoint analysis providing powerful tools for
      measuring how consumers value features of a product or service. For more information, see
      www.sawtoothsoftware.com/.



Stefan Boedeker Expert Report                             23                                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 31 of 480 PageID #:3337




76.       Furthermore, advanced statistical methods can be applied to compute model-based
approximate confidence intervals for well-designed and well-balanced non-probability samples.
In 2016, the American Association of Public Opinion Research (“AAPOR”) issued a guidance
paper on “Reporting Precision for Nonprobability Samples” 34 which details approaches and
reporting guidelines for precision calculations performed for non-probability samples. For the
statistical analysis of the data obtained through the CBC study, I will apply one of the
recommended methods to obtain precision estimates and approximate confidence intervals at the
customary 95% level for the results of the study. The bootstrapping methodology and the use of
non-parametric percentile-based approaches have been endorsed as valid approaches by
AAPOR. 35 Furthermore, the aforementioned Sawtooth Software also allows for a non-parametric
approach in computing confidence intervals.

4.4     Measuring the Value of a Level of an Attribute Using CBC

77.       The following steps explain the mechanics of how the results of a CBC study can be used
to determine the value of an attribute.

78.       Based on the part-worths derived from the CBC study, I can calculate the share of study
participants who would have purchased a certain product with one of the possible attribute level
combinations at a given price.

79.       In the example presented in Figure 3 below, 45% of study participants would buy Product
A without the desirable Attribute X for $30.00.

80.       If I now add the desirable Attribute X to Product A, all else equal and without changing
the price, I move up vertically and 80% of study participants would buy Product A.

81.       All else equal, if the price for Product A with Attribute X was increased to $50, the
percentage of study participants choosing Product A with the desirable Attribute X drops to 45%,



34
      AAPOR Guidance on Reporting Precision for Nonprobability Samples -
      https://www.aapor.org/getattachment/Education-Resources/For-
      Researchers/AAPOR_Guidance_Nonprob_Precision_042216.pdf.aspx
35
      https://www.aapor.org/getattachment/Education-Resources/For-
      Researchers/AAPOR_Guidance_Nonprob_Precision_042216.pdf.aspx.



Stefan Boedeker Expert Report                         24                          CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 32 of 480 PageID #:3338




which was the same percentage of study participants who bought the Product A without the
desirable Attribute X for $30.00.

82.      Any further increase in price would make fewer study participants choose Product A with
the desirable Attribute X. In an economic sense, the CBC study has shown that consumers are
indifferent between buying Product A without the desirable Attribute X at $30.00 and buying the
otherwise identical product with the desirable Attribute X at $50.00. This implies that the value
of the desirable Attribute X to consumers is $20.00 ($50.00 minus $30.00).

        Figure 3: Measuring the Value of a Level of an Attribute Using CBC Analysis




      Source: Illustrative Example



83.      The calculation described above essentially finds the intersection between

         a. The curve representing the decreasing share of respondents who would have
             purchased Product A with the desirable Attribute X, and



Stefan Boedeker Expert Report                    25                               CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 33 of 480 PageID #:3339




        b. The horizontal (dotted red) line representing the share of respondents who would have
            bought the otherwise identical Product A without the desirable Attribute X.

84.     In more general terms, using the results from the CBC study, the value of each attribute
can be determined as follows:

        a. Find the share of study participants Swo who would pay Price P1 for a product without
            the attribute.

        b. Add the attribute and calculate the share of study participants Sw who would buy the
            Product at price P1.

        c. Incrementally increase the price until you find the price P2 for which the share of
            respondents buying the product with the attribute (Sw) equals the share of study
            participants buying the product without the attribute (Swo).

        d. The difference P2 minus P1 provides a reliable estimate of the value of the attribute.

4.5   Constructing Demand Curves

85.     By using the individual part-worths, it is possible to estimate the share of respondents who
would purchase a specific combination of attribute levels used in the conjoint survey. By varying
the price levels while keeping all other attributes constant, we can determine the demand curve
for any specific combination of product attributes and their levels as part of a market simulation.

86.     I estimate a regression function in which the price is a function of the attribute levels and
the share of respondents who would have purchased this particular attribute level combination.

87.     By changing the level of one attribute, for example for the attribute level “may contain
measurable amount of Heavy Metals” and “does not contain Heavy Metals”, while keeping all
other attributes constant, we can compute two demand curves:

        a. the Actual-World demand curve for a product without a label that says the product
            may contain heavy metals, and

        b. the But-For demand curve for the same product but with a label that says the product
            may contain heavy metals.




Stefan Boedeker Expert Report                    26                                  CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 34 of 480 PageID #:3340




88.       If for a given volume the two demand curves result in different prices, one can then
determine the compensation purchasers would require so that the number of products sold in the
Actual World and the But-For-World remains unchanged.

89.       To assess the robustness of the demand curve estimation under a variety of market
conditions, I performed a comprehensive market simulation study. In my market simulations, I
used all variations of the attributes and levels defined in the conjoint study to test if economic
damages exist.

90.       Market simulations 36 are necessary to convert the part-worths from the conjoint study into
reliable monetary measures reflecting consumer preferences and choices. These monetary
measures will ultimately be utilized to test and quantify how changes in an attribute will affect
the value that consumers put on that attribute. In general, different permutations of product
attributes and levels of those product attributes are applied in a market simulation to assess the
respondents’ choice probabilities for different combinations of product attributes and the resulting
economic loss. This approach allows to estimate the value of each attribute individually and in
combination with other attributes in the conjoint study.

4.6     Market Estimates vs. Individual Economic Loss

91.       My model is designed to provide market-wide estimates of economic loss. Sawtooth
estimates part-worths for each participant in the study. Therefore, it could be tempting to estimate
economic loss at the individual level. As I discuss in the following, such analysis will provide
unreasonable results and would not be reliable.

92.       It is well-established that individual level part-worth estimates of conjoint models are not
reliable at the individual level and that results should only be considered at the aggregate level,
as summarized by Brian Orme, one of the authors of the Sawtooth conjoint software which I rely
on in my analysis 37:



36
      Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc., Chapter
      10.
37
      Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
      Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 68.



Stefan Boedeker Expert Report                            27                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 35 of 480 PageID #:3341




             Since the late 1990s, hierarchical Bayes has permitted individual-level
             estimation of part-worth utilities from CBC data. But to compute individual-
             level models, HB uses information from many respondents to refine the utility
             estimates for each individual. Therefore, one usually does not calculate
             utilities [part-worths] using a sample size of one.

93.       Or as Hauser & Rao (2004) explain 38:

             […] while consumers are heterogeneous, there is information in the
             population distribution that can be used to constrain the estimates of the
             partworths for each respondent. […] The researcher does not attempt to
             estimate point-values of the partworths, but endeavors to fully characterize
             the uncertainty about those estimates (mean and posterior distribution).

94.       While these quotes make a strong argument not to rely on individual estimates, in the
following, I illustrate further why individual estimates are not reliable.

95.       For example, one of my conjoint surveys explained in the later sections contains six
attributes. Five attributes are binary and the sixth attribute, price, has five levels. Therefore, the
survey includes 160 permutations 39 of the attributes. Based on my survey design, each respondent
sees 15 screens with two choices on each. Hence, each respondent sees a total of 30 combinations
of the six attributes in the conjoint survey. That means that each respondent sees only 18.8% 40 of
all possible permutations. It would therefore be very difficult to predict whether a specific
respondent would choose a particular attribute combination over another attribute combination
that this respondent has not actually seen in her survey and for which we have not collected any
data. In order to properly predict how a specific respondent would choose between two choice
sets, we would need to have each respondent go through many more choice sets – a tiring exercise
for each respondent and not necessary for the purpose of my research.



38
      Hauser, J. R. & Rao, V. R. (2004). Conjoint Analysis, Related Modeling, and Applications. In Marketing
      Research and Modeling: Progress and Prospects (pp. 141-168): Springer, p. 18.
39
      160=2x2x2x2x2x5.
40
      18.8%=30/160.



Stefan Boedeker Expert Report                            28                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 36 of 480 PageID #:3342




96.       We are interested in how the market overall would react to a change in the attributes of a
product. We are not interested in the probability of each individual survey participant purchasing
all possible attribute combinations.

97.       Estimating the share of respondents who would purchase a particular attribute
combination does not require precise predictions for each individual respondent. By estimating a
share at the aggregate level, we are able to provide an estimation that – in the aggregate – is
reliable.

98.       This approach is analogous to the use of statistical sampling to predict consumer behavior
in general. No sampling-based model designed to predict consumer behavior would make
predictions based on a sample size of one consumer because such a model would fail to predict
market-wide consumer behavior and preferences.

5 Design and Implementation of CBC Study for Economic Loss Calculations

99.       In this chapter I discuss the design and implementation of my CBC study. I describe
technical design details, criteria for choosing attributes, the implementation of the CBC study and
the pre-test I conducted to ensure the survey provided reliable results.

5.1     Technical Design Details

100.      In this Section, I discuss the technical design details that I implemented to make my CBC
for economic loss calculations reliable.

5.1.1     CBC Study Design

101.      The CBC methodology employed in the conjoint survey randomly assigns choices from
all possible choice permutations with equal likelihood and with uniform frequency of each level
of each attribute and each pair of attribute/level permutations. That is, the CBC design is balanced
and orthogonal. Balanced and orthogonal surveys are commonly employed in CBC. 41 The
importance of an orthogonal and balanced design lies in the fact that designs of this type are 100%
efficient. Efficiency implies that the resulting estimations have the smallest mean squared error

41
      Bakken, D. & Frazier, C. L. (2006). Conjoint Analysis: Understanding Consumer Decision Making. In The
      Handbook of Marketing Research (pp. 607-670). Thousand Oaks: Sage Publications, Inc. Chapter 15.



Stefan Boedeker Expert Report                          29                                    CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 37 of 480 PageID #:3343




out of all possible designs. 42 The mean squared error measures the level of variation and, as such,
the precision of the resulting estimates. The smaller the mean squared error of an estimate the
more precise it is. As such, efficiency of a design is a measure of the information obtained from
a design. Therefore, more efficient designs imply more reliable results. 43

102.     Based on a review of relevant materials, including but not limited to product packaging
and sales data, I designed and performed a total of four conjoint surveys: two misrepresentation
surveys and two omission surveys:

         a. Orijen Misrepresentation Survey;

         b. Acana Misrepresentation Survey;

         c. Orijen Omission Survey; and

         d. Acana Omission Survey.

103.     In Section 2.2, I showed the results of my analysis of the Products’ sales during the
analysis period (see Table 2 and Table 3). Based on this analysis, I chose one Orijen-brand
Product and one Acana-brand Product with the highest revenue and/or the named plaintiff
purchased as the products for my misrepresentations survey (“study products”): Orijen Regional
Red 13lb (“Orijen study product”, see Table 3), and Acana Regionals Meadowland with Free-
Run Poultry, Freshwater Fish, and Nest-Laid Eggs Dry Dog Food 25lb (“Acana study product”,
see Table 2). To demonstrate that economic loss can be estimated for different package sizes, I
chose 13lb and 25lb bags as those sizes generated most revenue.

5.1.2    Sample Size

104.     Orme 44 recommends that the survey sample size should be computed according to the
following formula:




42
     The mean squared error (MSE) is calculated as the average of the squared distances between the estimator and
     what is estimated, or the “errors.” Efficient designs are ones that minimize the MSE.
43
     The standard error is the standard deviation of the sampling distribution of a statistic. A smaller standard error
     implies a smaller margin of error, which results in a tighter confidence interval around an estimate.
44
     Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc, p. 96.



Stefan Boedeker Expert Report                              30                                        CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 38 of 480 PageID #:3344



                                                𝑛𝑛𝑛𝑛𝑛𝑛
                                                       ≥ 1,000
                                                  𝑐𝑐

105.     Where n is the number of respondents, t is the number of choice sets (15), a is the number
of alternatives per set (2) and c is the maximum number of levels in any attribute (5). Entering
the chosen values for each variable shows that n should be greater than 167:

                                𝑛𝑛∗15∗2                     1,000∗5
                                          ≥ 1,000 or 𝑛𝑛 ≥             = 166.67
                                  5                          15∗2


106.     In each of my surveys, I decided to include 167 respondents from Illinois and between
398 and 417 participants from the remainder of the United States, well exceeding the minimum
number of respondents that Orme 45 recommends. In total, my four surveys included 2,375
respondents (Table 11).

5.1.3    Target Population

107.     I understand that the Class in this case will be defined as all persons who reside in the
State of Illinois who, from June 1, 2016 to the present, purchased Orijen or Acana dog food
products at issue in the State of Illinois for household or business use, and not resale.

108.     To select a sample that adequately represents the class members, survey respondents were
only included in the survey if they met the following criteria:

         a. Respondents are 18 years or older;

         b. Respondents live in the United States;

         c. Respondents or a close family member are not working in advertising agency or
             market research;

         d. Respondents or a close family member are not working for a company that
             manufactures or sells dog food;

         e. Respondents have had at least one dog in the past 3 years;




45
     Ibid.



Stefan Boedeker Expert Report                         31                             CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 39 of 480 PageID #:3345




          f. Respondents have purchased, or were involved in the purchasing decision, of dry dog
              food in the past 3 years;

          g. Respondents have purchased dog food from at least one premium dog food brand in
              the past 3 years. 46

5.2     Choosing Attributes for the CBC Study

109.      Choosing attributes and their respective levels is an important aspect of proper conjoint
study design. In the following I describe the general consideration for attributes, the process of
selecting attributes and the design of the choice menus that present the attributes.

5.2.1     General Considerations

110.      In conjoint analysis, an attribute is described as a characteristic or feature of a product,
which is comprised of different levels. Each attribute must have at least two levels. An attribute
with two levels is binary and may indicate whether a product has a certain characteristic or not.
For example, in this case the product may be labeled to contain heavy metals or not.

111.      Most products have numerous attributes. Not all of the attributes of a product have to be
shown in the conjoint menus. In practice, researchers often instruct survey respondents to assume
that they are purchasing the product of interest with a specific set of attributes that does not vary,
and then vary some of the many attributes that define a product typically focusing on important
and relevant attributes. For example, even though having wheels is utterly important for driving
a vehicle safely, researchers would typically not include the number of wheels in the conjoint
analysis assessing demand for vehicles as all modern cars have four wheels, an attribute that does
not vary between different makes or models.




46
      The list of competitor premium dog food was identified from a variety of sources: CPF1813214, slide 72;
      CPF1767531; and identified as “Competitors” in Expert Report of Dr. Robert H. Poppenga, DVM, PhD,
      DABVT, dated August 06, 2019, Scott Weaver v. Champion Petfoods USA Inc. and Champion Petfoods LP,
      United States District Court Eastern District of Wisconsin Milwaukee Division, Case No. 2:18-cv-1996-JPS.



Stefan Boedeker Expert Report                           32                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 40 of 480 PageID #:3346




112.     The academic literature recommends that CBC studies involve eight or fewer attributes,
each comprised of two to five levels, in order to avoid fatigue and in order to consider the general
ability of participants to process information. 47

113.     V. R. Rao (2014) suggests two sources available for determining relevant attributes: 48

         a. Previous consumer surveys or market surveys;

         b. A pilot survey in which respondents are asked to rank a large selection of attributes.

114.     Orme recommends not showing more than six attributes in a conjoint study. 49 Hence,
besides the origin and price, which is required to determine the monetary value, I added other
attributes as “decoys” to distract respondents from the real focus of the study. I selected the decoy
attributes based on Defendants’ packaging. These attributes are deemed to be relevant to
consumers. That does not mean that these attributes need to be the most important attributes to
consumers. Nor does it mean that the attributes currently need to be part of currently available
products. Researchers regularly conduct conjoint surveys to assess how consumers value
attributes manufacturers might consider adding to their products in the future.

5.2.2    Choice of Attributes for the Specific Study

115.     The goal of my studies is to assess the value that customers who purchase the Products
would place on misrepresentations and omissions.

5.2.2.1 Misrepresentation Surveys

116.     The misrepresentations to be tested are as follows: 50

         a. Biologically Appropriate;

         b. Fresh Regional Ingredients;


47
     Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
     Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 53.
48
     Rao, V. R. (2014). Applied Conjoint Analysis: Springer, p. 43.
49
     Orme, B. (2002). Formulating Attributes and Levels in Conjoint Analysis. Sawtooth Software Research Paper
     Series, p. 1.
50
     Complaint, ¶12.



Stefan Boedeker Expert Report                            33                                    CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 41 of 480 PageID #:3347




         c. Delivering Nutrients Naturally (Acana brand only).

117.     I included these three misrepresentations as attributes and/or levels in both, the Orijen
misrepresentation survey and Acana misrepresentation survey. The “Fresh and Regional”
attribute was broken up into three levels to test the impact of each individual claim and the
combination of the two (“Fresh and Regional”, “Fresh”, and “Regional”). In order to prevent
survey participants from focusing only on the attributes of interest 51, I included two additional
decoy attributes that are not of interest, after reviewing the package of the Orijen and Acana study
products. 52 For Orijen, I chose the decoy attributes “WholePrey Diet”, “Nourish as Nature
Intended”, and “Low Temperature” as they were also promoted and advertised on the actual
package along with the misrepresentations subject to this litigation. For Acana, I chose the decoy
attributes “WholePrey Diet” and “High Palatability”, for the same reason.

118.     Price is an important attribute of conjoint surveys and required to estimate the demand
curves for my study. Conjoint analysis imitates the real-world purchase situation and the price
levels presented to the respondents in the survey should cover an appropriate range of actual retail
market prices. These prices reflect a market equilibrium of supply and demand in the Actual
World. Three considerations determined the price range included in the study:

         a. First, generally, the price range should cover realistic prices for the product. For
              example, a price of $0.25 for a 25-lb of dog food would not be realistic as the typical
              retail price of dog food is far higher. Similarly, a price of $200 would also not be
              realistic for the same size bag of dog food. From 2016 through 2018, the
              manufacturer’s suggested retail price (MSRP) of Orijen Regional Red 13lb ranged
              from $58.99 to $63.99 in Illinois. 53 During the same period in Illinois, the MSRP of
              Acana Meadowlands 25lb ranged from $65.99 to $68.99. 54 As of February 2021,




51
     Researchers often refer to this as focalism bias.
52
     REITMAN000309-10 (Orijen), 25LBAcanaMeadowland_2015.pdf (Acana).
53
     CPF2117048.
54
     CPF2117046.



Stefan Boedeker Expert Report                            34                          CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 42 of 480 PageID #:3348




             Orijen Regional Red in 13-lb bag retails for $65.99, while Acana Meadowland in a
             25-lb bag retails for $73.99 on Chewy.com. 55

         b. Second, prices can and need to be higher or lower than the prices of currently offered
             products as we test product attribute combinations that might not yet be available in
             the market.

         c. Third, in the case where the impact of false and misleading advertising has to be
             assessed, the price for a product where it is known that the advertised claim is false
             and/or misleading has to be determined. However, such product is currently not
             available in the market. Hence, in order to estimate a demand curve for the product
             where it is known that the advertised claim is false and/or misleading, prices both
             below and above the price points common in the market have to be included.

119.     Because Defendants’ products are being sold in different bag sizes, I included the two
most common bag sizes – 13-pounds and 25-pounds in my surveys. I chose five price levels
between $45.99 and $85.99 as representative prices for a 13-pound bag of Orijen
misrepresentation study product. For the Acana misrepresentation study product, I chose five
price levels between $46.99 and $87.99 as representative prices for a 25-pound bag. Those are
not meant to be the exact prices charged for the products in the market but are reflective of the
real-world price range as evidenced in Defendants’ documents. 56 In my opinion, the chosen price
range complies with the considerations for choosing product prices in CBC studies.

120.     Table 5 and Table 6 below show all attributes and their levels of Orijen and Acana
misrepresentation surveys.




55
     https:// www. chewy. com⁄orijen − regional − red − grain − free − dry⁄dp⁄133949 and
     https://www.chewy.com/acana-meadowland-grain-free-dry-dog/dp/123873, last accessed on February 18,
     2021.
56
     See CPF2117046-8 for a list of Defendants’ suggested retail prices (MSRP) for Acana and Orijen products in
     Illinois for 2016-2018.



Stefan Boedeker Expert Report                           35                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 43 of 480 PageID #:3349




              Table 5: Orijen Misrepresentation Survey - Attributes and Levels

      Attribute                    Levels

1     Biologically Appropriate        1. Label Included (Biologically Appropriate)
                                      2. No Label Included

2     WholePrey Diet                  1. Label Included (WholePrey Diet)
                                      2. No Label Included

3     Low Temperature                 1. Label Included (Low Temperature)
                                      2. No Label Included


4     Ingredient Sourcing             1. Fresh Regional Ingredients
                                      2. Fresh Ingredients
                                      3. Regional Ingredients
                                      4. No Label Included

5     Nourish as Nature Intended      1. Label included (Nourish as Nature Intended)
                                      2. No Label Included


6     Price per 13-pound bag          1. $45.99
                                      2. $56.99
                                      3. $65.99
                                      4. $72.99
                                      5. $85.99




Stefan Boedeker Expert Report                36                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 44 of 480 PageID #:3350




               Table 6: Acana Misrepresentation Survey - Attributes and Levels

       Attribute                        Levels

1      Biologically Appropriate            1. Label Included (Biologically Appropriate)
                                           2. No Label Included


2      WholePrey Diet                      1. Label Included (WholePrey Diet)
                                           2. No Label Included


3      High Palatability                   1. Label Included (High Palatability)
                                           2. No Label Included


4      Ingredient Sourcing                 1. Fresh Regional Ingredients
                                           2. Fresh Ingredients
                                           3. Regional Ingredients
                                           4. No Label Included


5      Delivering Nutrients Naturally      1. Label Included (Delivering Nutrients Naturally)
                                           2. No Label Included


6      Price per 25-pound bag              1. $46.99
                                           2. $57.99
                                           3. $66.99
                                           4. $73.99
                                           5. $87.99



5.2.2.2 Omission Surveys

121.     The omissions to be tested are as follows: 57

         a. Heavy metals (Lead, Arsenic, Mercury, Cadmium);



57
     Complaint, ¶13.



Stefan Boedeker Expert Report                     37                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 45 of 480 PageID #:3351




         b. Bisphenol A (BPA);

         c. Regrinds;

         d. Expired ingredients.

122.     I included the four omissions as attributes and levels so that I can assess the value that
consumers would place on those. I also included an additional attribute that is not of interest, use
of artificial preservatives, as a distractor attribute which prevents survey participants from
focusing only on the attributes of interest.

123.     I chose five price levels between $56.99 and $105.99 as representative prices for a 25-
pound bag of Orijen omissions study product. I chose five price levels between $46.99 and $87.99
as representative prices for a 25-pound bag of Acana omissions study product. Those are not
meant to be the exact prices charged for the products in the market but are reflective of the real-
world price range. 58 In my opinion, the chosen price range complies with the considerations for
choosing product prices in CBC studies. 59

124.     All attributes of Orijen and Acana omission surveys, including the price attribute, and
their levels are shown in Table 7 below. The descriptions for the attributes were provided by
Plaintiffs’ counsel.




58
     See CPF2117046-8 for a list of Defendants’ suggested retail prices (MSRP) for Acana and Orijen products in
     Illinois for 2016-2018.
59
     See ¶123 for the considerations.



Stefan Boedeker Expert Report                           38                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 46 of 480 PageID #:3352




                   Table 7: Orijen/Acana Omission Survey - Attributes and Levels

             Attribute                                       Levels

    1      Artificial           1. May contain artificial preservatives. Artificial preservatives are
           Preservatives           added to food to fight spoilage caused by bacteria, molds, fungus,
                                   and yeast.
                                2. [No Label Included]


    2      Expired              1. May contain expired ingredients. Expired ingredients are
           Ingredients             ingredients that have passed their “shelf life” date.
                                2. [No Label Included]
    3      Heavy metals         1. May contain measurable amounts of heavy metals such as lead,
                                   arsenic, mercury, and/or cadmium.
                                2. [No Label Included]

                                1. May contain measurable amounts of BPA. BPA is a chemical
    4      BPA
                                   compound used in plastic.
                                2. [No Label Included]


    5      Regrinds             1. May contain regrinds. Regrinds are previously made dry dog food
                                   that is ground and then used in another batch of dry dog food.
                                2. [No Label Included]


    6      Price                     Orijen                               Acana
                                1. $56.99                             1. $46.99
                                2. $69.99                             2. $57.99
                                3. $80.99                             3. $66.99
                                4. $89.99                             4. $73.99
                                5. $105.99                            6. $87.99

       Source: BRG conjoint study.



5.2.3     Design of Choice Menus

125.      Each study participant was given 15 CBC exercises. Each choice exercise consisted of
two choices with various combinations of attribute levels and prices. As part of the introduction
to the conjoint module, participants were introduced to each attribute. In addition, they could also



Stefan Boedeker Expert Report                        39                                   CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 47 of 480 PageID #:3353




recall the information provided on each attribute in each conjoint exercise by hovering their
mouse over a help icon.

126.     In each of the 15 exercises, respondents were presented with two choices out of 320 or
160 permutations. 60 Hence, each respondent saw a total of 30 permutations. After respondents
choose their preferred option, they answer, “would you purchase the option you selected above?”
This design is called the “dual-response none method” 61 and provides additional information
because it is possible that the respondent would not want to buy any of the two options but prefers
Option 1 over Option 2.

127.     In his seminal publication on conjoint analysis, Rao discusses the number of choices
represented on one choice menu. 62 Recent eye-tracking studies have shown how respondents
react to conjoint screens. The authors realized the value of limiting the number of options shown
on each screen to two rather than three or five as had been often done in the past. 63 Following
the academic research, I designed the study with two choice options per screen to enable
respondents to process the complete information provided and to avoid issues of fatigue.

128.     It is a known phenomenon that choices presented earlier in a list of choices in a
questionnaire are disproportionately likely to be selected. 64 This phenomenon is known as order
bias. To avoid order bias in my study, each respondent saw the attributes in a randomly assigned
order– except for price, which is always shown last. The reason for showing price last lies in the
fact that the respondents must see the attributes of the product first to be able to decide for or
against the purchase of an option. Also, per standard practice, while the order of attributes varied


60
     For the misrepresentation surveys, four attributes with two levels, one attribute with one level, one attribute
     (price) with five level yields 320 (=2x2x2x4x2x5). For the omission surveys, five attributes with two levels
     and one attribute (price) with five level yields 160 (=2x2x2x2x2x5).
61
     Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc, pp. 123-
     124.
62
     Rao, V. R. (2014). Applied Conjoint Analysis: Springer, pp. 132-133.
63
     Meyerding, S. G. (2018). Combining Eye-Tracking and Choice-Based Conjoint Analysis in a Bottom-up
     Experiment. Journal of Neuroscience, Psychology, and Economics, 11(1), 28., Bansak, K., Hainmueller, J.,
     Hopkins, D. J. & Yamamoto, T. (2019). Beyond the Breaking Point? Survey Satisficing in Conjoint
     Experiments. Political Science Research and Methods, 1-19.
64
     Krosnick, J. A. & Alwin, D. F. (1987). An Evaluation of a Cognitive Theory of Response-Order Effects in
     Survey Measurement. Public Opinion Quarterly, 51(2), 201-219.



Stefan Boedeker Expert Report                              40                                        CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 48 of 480 PageID #:3354




between respondents, the order of attributes a specific respondent would see throughout his
exercises did not vary.

129.     For the Orijen misrepresentation survey, after qualifying for the survey, respondents were
introduced to a hypothetical purchase situation where they are told to assume that they are
purchasing a bag of the Orijen study product 65:

            “Next, we have a brief exercise to help us learn about your dog food purchase
            preferences. Assume that you are purchasing a 13-pound bag of Orijen
            Regional Red dry dog food.

            On the next 15 screens you will see different combinations of dog food labels
            that may be present on the bag at various price points. On each screen, please
            select the option that matches your preference. Assume that the dog food
            varies only on the features presented on the choice screen.

            There are no right or wrong answers. We are simply interested in your
            opinion. We hope you find this exercise interesting.”

130.     In the introduction screen, respondents were shown the front and back of the Orijen study
product. Package images without any modification were used. The respondents had to confirm
that they reviewed the dog food images in order to proceed to the next step.

131.     Table 8 shows the attribute description that respondents reviewed on the following screen.
The descriptions were copied directly from the packages of the Orijen study product (see Figure
4). 66 Rather than plain text, I designed each attribute label comparable to the design elements of
the misrepresentations found on portions of the packaging (i.e., font type, size and background
color). Respondents had to confirm that they had reviewed the attribute descriptions to proceed
to the next page.




65
     Screenshots of the surveys are included as Appendix 1.
66
     REITMAN000309-10.



Stefan Boedeker Expert Report                           41                         CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 49 of 480 PageID #:3355




               Figure 4: Descriptions on the Orijen Study Product’s Packaging




     Source: REITMAN000309-10.




Stefan Boedeker Expert Report                42                            CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 50 of 480 PageID #:3356




              Table 8: Orijen Misrepresentation Survey - Attribute Descriptions

    Attribute                   Description

    Biologically Appropriate




    WholePrey Diet




    Low Temperature




Stefan Boedeker Expert Report                 43                            CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 51 of 480 PageID #:3357




    Attribute                    Description

    Ingredient Sourcing




    Nourish As Nature Intended




    Price                        Price per 13-pound bag

       Source:



132.      Figure 5 below shows an example of a choice menu for the Orijen misrepresentation
survey, which incorporates the recommendations of proper choice menu design as discussed in
Sections 5.2.1 and 5.2.2. To avoid order bias in my study, the attributes were shown to different
respondents in a different order, chosen at random, except for price, which is always shown last.
The reason for showing price last lies in the fact that the respondents must see the attributes of
the product first to be able to decide for or against the purchase of an option. Also, per standard




Stefan Boedeker Expert Report                   44                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 52 of 480 PageID #:3358




practice, while the order of attributes varied between respondents, the order of attributes a specific
respondent would see throughout his exercises did not vary.

     Figure 5: Orijen Misrepresentation Survey - Example of a CBC Choice Menu With
                                   Applied Mouse-Over




       Source: Screenshot of BRG survey fielded by Amplitude Research.



133.      For the Acana misrepresentation survey, respondents were introduced to the same
hypothetical purchase situation, but were asked to assume that they are purchasing a bag of the
Acana study product 67:

              “Next, we have a brief exercise to help us learn about your dog food purchase
             preferences. Assume that you are purchasing a 25-pound bag of Acana
             Regionals Meadowland dry dog food.

             On the next 15 screens you will see different combinations of dog food labels
             that may be present on the bag at various price points. On each screen, please

67
     Screenshots of the surveys are included as Appendix 1.



Stefan Boedeker Expert Report                           45                           CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 53 of 480 PageID #:3359




            select the option that matches your preference. Assume that the dog food
            varies only on the features presented on the choice screen.

            There are no right or wrong answers. We are simply interested in your
            opinion. We hope you find this exercise interesting.”

134.     In the introduction screen, respondents were shown the front and back images of the
Acana study product. The actual package images without any modification were used.
Respondents had to confirm that they had reviewed the dog food images to proceed to the next
step.

135.     Figure 6 shows examples of actual Acana packaging. 68 I adapted the general design,
including font type and size, as well as background color in designing the attributes for the Acana
misrepresentation survey. Table 9 shows the attribute description that respondents reviewed on
the following screen. Respondents had to confirm again that they had reviewed the attribute
descriptions to proceed to the next step.

                Figure 6: Descriptions on the Acana Study Product’s Packaging




       Source: Bates CPFB00042.




68
     CPFB00042.



Stefan Boedeker Expert Report                    46                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 54 of 480 PageID #:3360




               Table 9: Acana Misrepresentation Survey - Attribute Descriptions

   Attribute                     Description

   Biologically Appropriate




   WholePrey Diet




   High Palatability




Stefan Boedeker Expert Report                  47                           CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 55 of 480 PageID #:3361




   Attribute                     Description

   Ingredient Sourcing




   Delivering Nutrients
   Naturally




   Price                         Price per 25-pound bag

       Source:



136.      Figure 7 below shows an example of a choice menu for the Acana misrepresentation
survey which incorporates the recommendations of proper choice menus design as discussed in
this section.


Stefan Boedeker Expert Report                  48                           CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 56 of 480 PageID #:3362




        Figure 7: Acana Misrepresentation Survey - Example of a CBC Choice Menu




Source: Screenshot of BRG survey fielded by Amplitude Research

137.     For the Orijen omission survey and Acana omission survey, respondents were introduced
to a hypothetical purchase situation where they are told to assume that they are purchasing a bag
of their favorite dog food. The purchase situation and characteristics of the dog food given to
respondents was as follows 69:

             “Next, we have a brief exercise to help us learn about your dog food purchase
            preferences. Assume that you are purchasing a 25-pound bag of your favorite
            dry dog food.

            The exercise has 15 screens with different combinations of dog food labels
            and prices. Assume that the dog food varies only on the features presented on
            the choice screen. Please select the option that matches your preference.




69
     Screenshots of the surveys are included as Appendix 1.



Stefan Boedeker Expert Report                           49                         CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 57 of 480 PageID #:3363




             There are no right or wrong answers. We are simply interested in your
             opinion. We hope you find this exercise interesting.”

138.      For the two surveys testing omissions, no packaging image was presented to the
participants because, by definition, omissions are not present on any current packages of either
brand. I would not be able to anticipate how Defendant would display if required, the contested
omissions. Hence, I did not try to emulate Defendant’s design and provided respondents with a
text-based description of the Omissions.

139.      In the following screen of the conjoint survey, respondents were shown attribute
descriptions (Table 10). Respondents had to confirm that they have reviewed the attribute
descriptions to proceed to the next step.

                 Table 10: Orijen/Acana Omission Survey - Attribute Description

  Attribute                     Description


  Artificial Preservatives      May contain artificial preservatives. Artificial preservatives are added to
                                food to fight spoilage caused by bacteria, molds, fungus, and yeast.

  Expired Ingredients           May contain expired ingredients. Expired ingredients are ingredients that
                                have passed their “shelf life” date.

  Heavy metals                  May contain measurable amounts of heavy metals such as lead, arsenic,
                                mercury, and/or cadmium.

  BPA                           May contain measurable amounts of BPA. BPA is a chemical compound
                                used in plastic.

  Regrinds                      May contain regrinds. Regrinds are previously made dry dog food that is
                                ground and then used in another batch of dry dog food.

  Price                         Price per 25-pound bag

       Source: BRG conjoint study.



140.      Figure 8 below shows an example of a choice menu for the Orijen Omission Survey which
incorporates the recommendations of proper choice menus design as discussed in this section.
The choice menus of Acana omission survey are the same except for the price levels given in the
options (Figure 9).


Stefan Boedeker Expert Report                          50                                   CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 58 of 480 PageID #:3364




             Figure 8: Orijen Omission Survey - Example of a CBC Choice Menu




Source: Screenshot of BRG survey fielded by Amplitude Research.




Stefan Boedeker Expert Report                         51                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 59 of 480 PageID #:3365




             Figure 9: Acana Omission Survey - Example of a CBC Choice Menu




Source: Screenshot of BRG survey fielded by Amplitude Research.

5.3     Implementing the CBC Study

In the following I describe how I implemented the CBC study as an Internet panel survey. I
describe the advantages of internet panels and discuss the vendor I chose to implement the
internet panel survey.

5.3.1    Internet Panel Surveys

141.     Current research suggests that internet surveys have great advantages over other
traditional survey methods. For instance, studies have found that computer data collection yields
higher concurrent validity, with less chance of participants framing answers to attempt to please
the questioner, and less random measurement error when compared to mall intercept and




Stefan Boedeker Expert Report                         52                         CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 60 of 480 PageID #:3366




telephone surveys. 70 Internet surveys also allow for broad geographic reach to areas where
surveying via mall intercept or other face-to-face methods are not be feasible. 71 The efficacy of
internet-based surveys is also due to large internet panels retained by specialized market research
firms. These firms employ trained professionals who program, administer, and quality control the
surveys to increase the quality of the results.

142.     Internet surveys have become a standard tool in the corporate world. According to the
Global Research Business Network, internet surveys now account for more than a quarter of
global market and social research revenues. In many of the world’s top research markets, internet
surveys are now the primary means of research. 72 Well-executed internet survey research is
regularly accepted by courts. 73

143.     The conjoint survey was administered via an online panel. The survey vendors
implementing conjoint surveys followed accepted standards regarding:

         a. Survey panelist recruiting;

         b. Strategic partnerships with other market research firms;

         c. Use of advanced software and technology;

         d. Use of proprietary survey completion time tracker;

         e. High quality filtering system to track respondent information and respondent behavior
             to deliver the highest quality sample;

         f. Best practices of quality control - including removal of sign-ups who provide
             inconsistent demographic information;



70
     Yeager, D. S., Krosnick, J. A., Chang, L., Javitz, H. S., Levendusky, M. S., Simpser, A. & Wang, R. (2011).
     Comparing the Accuracy of Rdd Telephone Surveys and Internet Surveys Conducted with Probability and
     Non-Probability Samples. Public Opinion Quarterly, 4(1).
71
     See Diamond, S. S. (2011). Reference Guide on Survey Research. In Reference Manual on Scientific Evidence
     (3rd ed.): Washington D.C.: National Academies Press., p. 406.
72
     Rao, L. (2015). The Next Frontier for Online Survey Companies: Law Firms. Fortune. Retrieved from
     http://fortune.com/2015/09/16/online-survey-companies-law-firms/.
73
     Isaacson, B., Hibbard, J. D. & Swain, S. D. (2008). Why Online Consumer Surveys Can Be a Smart Choice in
     Intellectual Property Cases. IPL Newsl., 26(3).



Stefan Boedeker Expert Report                            53                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 61 of 480 PageID #:3367




         g. Survey participation validation.

144.     As is standard survey practice for surveys used in litigation proceedings, the conjoint
survey was conducted in a “double-blind” fashion, 74 that is, neither the vendor nor the respondents
should be aware of the survey sponsor or the ultimate intention of the survey. Additionally, the
data collection and initial tabulation was automated and concurrent with answering the online
questionnaire.

145.     To ensure that the data generated by the survey are of the highest quality, additional
quality control measures were implemented:

         a. The panel owner tracked which panel members responded to the survey. Each
             respondent was only allowed to respond to a given survey once. As is standard
             practice, the detailed information on the respondents was not shared with us;

         b. The survey also included control measures to evaluate the extent to which respondents
             were involved in completing the survey. These may include: a review of each
             respondent's survey completion time, review of text field responses, straight-line
             testing, and other filtering techniques that filter automated responses and result in
             superior data and higher quality feedback.

146.     In summary, properly designed and well-executed internet-based surveys have been used
to draw valid statistical inferences about the target population, provide reliable results and
maintain accepted advantages over other recruiting methodologies. I follow standard practice
tested and developed in many litigation cases.

5.3.2    Vendor Selection

147.     I commissioned Amplitude Research (“Amplitude”), a specialized survey company, to
conduct my study as an internet panel survey.

148.     Founded in 2002, Amplitude Research® is one of the leading mail, telephone and online
survey companies serving clients throughout the United States, Canada, South America, and Asia.
Clients include commercial, educational, and governmental organizations. Amplitude Research®

74
     Diamond, S. S. (2011). Reference Guide on Survey Research. In Reference Manual on Scientific Evidence (3rd
     ed.): Washington D.C.: National Academies Press.



Stefan Boedeker Expert Report                          54                                    CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 62 of 480 PageID #:3368




is a member of the American Marketing Association (AMA), Marketing Research Association
(MRA), Interactive Marketing Research Organization (IMRO), and Marketing Research
Association of South Florida, and adheres to the professional guidelines for survey companies
applied by these organizations. Amplitude Research is also A+ Rated by the Better Business
Bureau. 75

149.      Amplitude programed and hosted the surveys of my design and provided me with the raw
data to analyze the preferences and choices of consumers. Amplitude conducted the field work in
September and October 2020.

5.4     Pre-Test

150.      The Reference Guide on Survey Research 76 recommends administering a “pre-test”
survey, which is defined as administering the proposed survey to a small sample of the same
target population before conducting the full-scale study. Properly conducted pre-tests can inform
the researcher of potential flaws in the survey design or sources of potential misunderstanding of
the meaning of questions, giving the researcher a chance to rephrase and change wording of the
questionnaire to be clear and unambiguous. 77

151.      As the first phase of the field work, I conducted a pre-test of the surveys with 155
respondents to confirm that participants understand the questions and can perform the exercises.
The participants in the pre-test were selected based on the same criteria as participants for the
main survey. The pre-test participants were presented with the questionnaires I had designed for
the surveys. In addition, the survey vendor conducted detailed phone interviews with 40
participants regarding the understanding of the purchase scenario described and the conjoint
exercises. The results of this pre-test indicated that participants neither had problems
understanding the questions in the survey nor understanding the purchases options presented in
the choice menus. 78 I also reviewed the part-worths computed based on around 50-80 pre-test


75
      http://www.amplituderesearch.com/survey-company.shtml.
76
      Diamond, S. S. (2011). Reference Guide on Survey Research. In Reference Manual on Scientific Evidence (3rd
      ed.): Washington D.C.: National Academies Press.
77
      Ibid. pp. 388-389.
78
      For details on the pre-test phone interviews, see Appendix 2.



Stefan Boedeker Expert Report                             55                                  CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 63 of 480 PageID #:3369




responses for each study and conducted a number of diagnostic tests on the raw conjoint
responses. I did not identify any issue that would indicate that respondents had not understood
the survey. Hence there was no need to change the survey design and I rolled out the survey to a
total of 2,375 participants. As is standard practice in cases when no survey design changes are
needed, the responses of the pre-test group were included in the survey.

6 Empirical Conjoint Study Results

152.    In this section, I describe the results of the empirical study. I start with an overview before
summarizing the results of the study.

6.1    Overview

153.    A total of 2,375 panel members participated in the four conjoint surveys. In the following,
I first present a descriptive analysis of the participants’ demographics. I then discuss the results
of the representativeness tests before presenting the economic loss estimates derived from my
conjoint survey.

6.2    Demographics

154.    Respondents provided information on demographics and socio-economic variables, such
as their age, gender, household income, and educational background. Table 11 shows the
demographic distribution of respondents across all surveys. Appendix 3 provides the
demographics of each survey in more detail.

155.    Slightly more women (56.3%) than men participated in the survey. This may reflect that
more women than men purchase food for the household. The demographics of survey participants
indicate that older, better educated, and more affluent households are the main consumer
segments purchasing premium dog foods. 12.7% of respondents had purchased Champion dog
food and 29.2% of respondents reside in Illinois.

156.    98.8% of respondents had a clear understanding of the survey. The few respondents who
indicated that they did not have a clear understanding of the survey questions had to respond to a
follow-up question that asked respondents to describe what they did not understand. Some of the
comments of the few confused respondents indicated that these respondents were not familiar


Stefan Boedeker Expert Report                     56                                  CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 64 of 480 PageID #:3370




with the concept of conjoint analysis. Not being familiar with conjoint analysis does not invalidate
a participant’s responses. I therefore included these responses in my further analysis.

                                     Table 11: Survey Demographics

       Category                       Label                                  Count         Share
       Gender                         Male                                           998       43.5
                                      Female                                     1295          56.5
       Age                            18 - 29                                        271       11.8
                                      30 - 44                                        633       27.6
                                      45 - 59                                        594       25.9
                                      60 or higher                                   795       34.7
                                      Below 18
       Household Income               Less than $25,000                              267       11.6
                                      $25,000 to $34,999                             275        12
                                      $35,000 to $49,999                             266       11.6
                                      $50,000 to $74,999                             418       18.2
                                      $75,000 to $99,999                             355       15.5
                                      $100,000 to $149,999                           363       15.8
                                      $150,000 or more                               271       11.8
                                      Prefer not to answer                            78        3.4
       Education                      Less than high school                           40        1.7
                                      High school                                    417       18.2
                                      Some college                                740          32.3
                                      Bachelor's degree or higher                1096          47.8
       Pet Information                1                                          1261           55
                                      2                                              683       29.8
                                      3                                              223        9.7
                                      4 or more                                      126        5.5
                                      None
       Clear Understanding            Yes                                        2266          98.8
                                      No                                              27        1.2
       Awareness of Lawsuit           I am aware of at least one lawsuit             351       15.3
                                      I am not aware of any lawsuits             1555          67.8
                                      Don’t know / Unsure                            387       16.9
       Champion & Illinois            Champion Purchasers                            292       12.7
                                      Illinois Residents                             670       29.2
                                      Champion Purchasers & IL Resident               96        4.2

       Source: BRG analysis of conjoint study responses.



6.3     Survey Validation

157.      In this Section, I present the results of a survey I conducted to assess what consumers
expect when they see certain statements about positive attributes of a premium dog food product.


Stefan Boedeker Expert Report                                57                       CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 65 of 480 PageID #:3371




In addition, I present two approaches to validating the conjoint survey results: First an importance
score, which shows the relative importance of each attribute to the survey participants. Second,
the Root Likelihood, which is a measure of the goodness of fit of the underlying econometric
logit model.

6.3.1    Importance Score

158.     An importance score reflects the maximum effect each attribute has upon product choice.
It is an intuitive measure that is easy to compute. 79 I quantified the relative importance of all
attributes in the four surveys, including price, and also included a confidence interval for each
metrics. 80 The results for the Orijen Misrepresentation survey are presented in the top left of
Table 12. Price has the highest importance share (45.03%), followed by Fresh & Regional
(15.10%) and Nourish (11.75%). Similarly, for the Acana misrepresentation survey, Price has the
highest importance share (39.53%), followed by Fresh & Regional (15.47%) and Nourish
(13.72%). In the Orijen Omission Survey as well as the Acana Omission survey, the attribute
Price has a lower importance score than in the Orijen and Acana Misrepresentation surveys. This
implies that the other attributes have a higher importance weight in the Omission surveys than the
other attributes in the Misrepresentation surveys.




79
     Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
     Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 11.
80
     Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc, p. 183.



Stefan Boedeker Expert Report                           58                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 66 of 480 PageID #:3372




                                        Table 12: Importance Score

                                        Orijen Misrepresentation                 Acana Misrepresentation
Attribute                               Low     Median       Upper               Low    Median      Upper
Price                                     43.4        45.0      46.6        38.0   39.5      41.2      43.4
Nourish/Delivering Nutrients
Naturally                                  11.0           11.8       12.7   12.9       13.7         14.6      11.0
Fresh & Regional                           14.0           15.1       16.2   14.3       15.5         16.7      14.0
Low Temperature/High
Palatability                                6.2            7.0        7.9   10.1       11.0         11.9       6.2
Whole Prey                                  8.7            9.4       10.3    8.4        9.3         10.3       8.7
Biologically Appropriate                   10.9           11.7       12.4   10.0       10.9         11.8      10.9

                                        Orijen Omissions               Acana Omissions
Attribute                               Low     Median     Upper       Low    Median     Upper
Price                                     28.7        30.6   32.6 19.2   20.8       22.5   28.7
Regrinds                                    4.4        5.5    6.6  5.3    6.4        7.4    4.4
BPA                                       16.9        18.0   19.3 19.0   20.1       21.3   16.9
Heavy Metals                              28.5        29.8   31.3 32.4   33.8       35.2   28.5
Expired Ingredients                       11.0        12.2   13.3 12.2   13.3       14.3   11.0
Artificial Preservatives                    2.5        3.8    4.9 4.5     5.6        6.7    2.5

        Source: BRG analysis based on Amplitude Survey.



 6.3.2     Root Likelihood as Goodness of Fit Measure

 159.      I utilized the root-likelihood (“RLH”) measure 81 to assess if the overall prediction model
 is reliable. The root-likelihood measures how well the part-worths estimates fit the choices made
 by the participants. Using the underlying logit function, it is possible to predict the probability
 that respondents would make the choices they made. The root-likelihood is the geometric mean
 of the estimated choice probabilities for each participants’ choices. The value of the RLH is
 directly associated with the number of options in each choice menu – if a study has 5 options then
 the null likelihood (the predictability of the responses using uninformative utilities) is 1/5 = 0.2.
 Therefore, a fit of 0.2 or less in a five-alternative choice study would not be good.

 160.      In this case, all survey choice menus have two options to choose one from. In addition,
 the survey choice menus included the no purchase options. Therefore, the null likelihood equals

 81
      Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
      Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, pp. 214-215.



 Stefan Boedeker Expert Report                            59                                    CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 67 of 480 PageID #:3373




1/3 = 0.33, which implies that RLH values would have to be larger than 0.33 to indicate a good
model fit.

161.      Table 13 shows the RLH goodness of fit measure for the underlying logit model. A model
that randomly chooses alternatives with equal probability has an RLH of 1/k, where k is the
number of alternatives. A model with a good fit to the data should have a larger RLH than this.
The graph on the top left of Figure 15 shows the distribution of RLH for Survey 1 – Orijen
Misrepresentations. The average and median root likelihoods for Survey 1 are 0.69. The average
and median root likelihoods for Survey 2 – Orijen Omissions - are 0.70 and 0.68, respectively.
The average and median root likelihoods for Survey 3 are both 0.71 and 0.70 respectively, while
the average and median root likelihoods for Survey 4 are 0.69 and 0.71, respectively.

162.      Between 99.8% and 100% of respondents have a RLH greater than 0.33. Hence, the logit
model for all four surveys predicts the results for 99.8% of all respondents better than a model
that chooses alternatives at random.

                                         Table 13: RLH Metrics
 Description                         2.5%      Median         97.5%   Mean    >0.33     >0.33 in %
 1: Orijen Misrepresentation        41.2%       69.1%         94.9%   69.2%    652           99.8%
 2: Orijen Omissions                38.3%       69.7%         92.2%   68.1%    585          100.0%
 3: Acana Misrepresentation         41.2%       70.6%         94.2%   69.9%    566          100.0%
 4: Acana Omissions                 40.4%       71.1%         92.6%   68.9%    570           99.8%

       Source: BRG analysis based on Amplitude Survey.



6.4     Market Simulation and Economic Loss Estimates

163.      I applied a market simulation to estimate the economic loss associated with purchasing
Defendants’ product when it is revealed at the time and place of purchase that there were
misrepresentations and certain key information had been omitted from the product.

164.      Market simulations are an important tool to convert the part-worths from the conjoint
study into monetary measures reflecting consumer preferences and choices. 82 In general, different


82
      Ibid. pp. 93-96.



Stefan Boedeker Expert Report                            60                           CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 68 of 480 PageID #:3374




permutations of product attributes and levels of those product attributes are applied in a market
simulation to assess the respondents’ choice probabilities for different combinations of product
attributes and the resulting economic loss.

165.     The market simulation consolidates the preferences and choices for all respondents which
enables us to answer questions about preference and likelihood of choice when attributes and
levels of product attributes are changed.

166.     In my market simulations 83, I have varied the levels of attributes and prices, resulting in a
discrete number of possible combinations and the associated share of respondents who would
have purchased that product based on the HBE calculations. A regression analysis isolates the
contribution of each attribute level and the market share to the variable price. Based on this
regression model I can calculate demand curves for any attribute combination by varying the
market share while keeping all other inputs constant. In addition, I can draw two sets of demand
curves where I vary one particular attribute of interest while keeping all other attributes constant.

167.     In Figure 13, the dark gray line is an example of the demand curve based on this regression
model. The light gray line in Figure 10 shows the demand for the same product specification for
the case that it is known at the time and point of purchase that the Product is not Biologically
Appropriate. The fact that the empirically derived demand curve has shifted downwards proves
empirically that the product becomes less desirable when it is disclosed at the time and point of
purchase that the product is not Biologically Appropriate.




83
     See Section 4.5 for a description of the methodology.



Stefan Boedeker Expert Report                            61                           CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 69 of 480 PageID #:3375




 Figure 10: Example of actual and But-For Demand for a Orijen Product With Disclosure
                      that Product is Not Biologically Appropriate




       Source: BRG Calculations Based on CBC Study.



168.      In the double-log model specification, the differences in percent between the demand
curves in the Actual-World and the But-For-World are independent of the position on the demand
curve.

169.      Following Orme’s approach to confidence intervals 84, I estimate confidence intervals by
estimating the same regression as described above for 1,000 average partworths based on all
respondents and 10 consecutive draws. From the 1,000 values for each coefficient, I then compute
the 95% confidence interval by sorting these values and including all values in the inner 95%
quantile 85. Table 14 below shows the point estimates and confidence intervals of economic values
for each attribute tested in the study as percentages of the purchase price based on the regression
of the aggregated data and based on 1,000 groups of 10 draws. The coefficients of all relevant
attributes are significant across all 1,000 regressions. The economic loss for combinations of the
attributes can also be calculated based on the coefficients from the regression analysis, by




84
     Orme, B. K. & Chrzan, K. Becoming an Expert in Conjoint Analysis.: Sawtooth Software, Inc, p. 183.
85
     The 2.5th percentile was chosen as the lower bound and the 97.5th percentile was chosen as the upper bound.
     This interval contains 95% of all data points and is a non-parametric 95% confidence interval.



Stefan Boedeker Expert Report                            62                                      CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 70 of 480 PageID #:3376




applying a simple formula. Appendix 4 lists the estimated damage and the lower and upper bound
of the confidence interval for all possible combinations of the claims.

        Table 14: Point Estimates of Economic Value with 95% Confidence Intervals

                                                   Aggregate Regression
                                                                          Lower   Upper
                         Attribute                 Point Estimate         Bound   Bound       P-Value
 Survey 1: Orijen        Biologically
 Misstatements           Appropriate                           10.8%       8.3%       13.2%       7.1E-15
                         Whole Prey                             8.8%       6.3%       11.3%       7.7E-11
                         Low Temperature                        6.6%       4.1%        9.1%       7.7E-07
                         Fresh                                 15.2%      11.8%       18.4%       2.8E-15
                         Fresh & Regional                      15.2%      11.8%       18.4%       3.1E-15
                         Regional                              13.3%       9.9%       16.6%       2.5E-12
                         Nourish                               10.9%       8.4%       13.3%       4.7E-15
 Survey 2: Orijen        Preservatives                          6.7%       5.0%        8.3%       3.5E-12
 Omissions
                         Expired                               20.4%      18.8%       22.0%       1.5E-49
                         Heavy Metals                          43.4%      41.7%       45.1%       7.4E-78
                         BPA                                   28.8%      27.1%       30.4%       5.6E-64
                         Regrinds                               9.7%       8.0%       11.3%       4.4E-21
 Survey 3: Acana         Biologically
 Misstatements           Appropriate                            9.6%       6.6%       12.5%       3.8E-09
                         Whole Prey                             8.3%       5.3%       11.2%       2.3E-07
                         High Palatability                      9.6%       6.6%       12.6%       3.0E-09
                         Fresh                                 14.0%       9.9%       17.9%       6.5E-10
                         Fresh & Regional                      15.0%      10.9%       18.9%       4.5E-11
                         Regional                              12.1%       8.0%       16.1%       5.9E-08
                         Nourish                               11.8%       8.8%       14.7%       1.5E-12
 Survey 4: Acana         Preservatives                         12.9%      10.5%       15.3%       6.9E-18
 Omissions
                         Expired                               28.3%      25.8%       30.7%       3.2E-42
                         Heavy Metals                          58.4%      55.7%       61.0%       1.0E-59
                         BPA                                   39.9%      37.3%       42.4%       3.2E-52
                         Regrinds                              14.6%      12.2%       17.0%       3.9E-21

     Source: BRG analysis of conjoint study responses.




Stefan Boedeker Expert Report                            63                               CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 71 of 480 PageID #:3377




                  Table 15: Economic Loss Confidence Intervals Based on Draws

                                                     Regressions by Groups of Draws
                                                                                              Number of
                                                                                              Regressions With
                                                                    50%                       Significant
                           Attribute                 2.5%           (Median)     97.5%        Coefficient
 Survey 1: Orijen          Biologically
 Misstatements             Appropriate                      10.0%        10.8%        11.7%         1,000
                           Whole Prey                        8.0%         8.8%         9.7%         1,000
                           Low Temperature                   5.8%         6.6%         7.4%         1,000
                           Fresh                            13.9%        15.2%        16.6%         1,000
                           Fresh&Regional                   13.8%        15.1%        16.5%         1,000
                           Regional                         11.8%        13.2%        14.7%         1,000
                           Nourish                          10.1%        10.9%        11.8%         1,000
 Survey 2: Orijen          Preservatives                     4.6%         6.7%         8.7%         1,000
 Omissions
                           Expired                          18.4%        20.4%        22.4%         1,000
                           Heavy Metals                     41.2%        43.4%        45.8%         1,000
                           BPA                              26.6%        28.7%        30.8%         1,000
                           Regrinds                          7.9%         9.6%        11.7%         1,000
 Survey 3: Acana           Biologically
 Misstatements             Appropriate                       8.7%         9.5%        10.3%         1,000
                           Whole Prey                        7.4%         8.3%         9.1%         1,000
                           High Palatability                 8.7%         9.6%        10.4%         1,000
                           Fresh                            12.8%        14.1%        15.3%         1,000
                           Fresh&Regional                   13.5%        14.7%        16.0%         1,000
                           Regional                         10.9%        12.2%        13.3%         1,000
                           Nourish                          10.9%        11.7%        12.6%         1,000
 Survey 4: Acana           Preservatives                    10.6%        12.9%        15.2%         1,000
 Omissions
                           Expired                          25.8%        28.2%        30.6%         1,000
                           Heavy Metals                     55.5%        58.3%        61.0%         1,000
                           BPA                              37.1%        39.8%        42.5%         1,000
                           Regrinds                         12.4%        14.6%        17.0%         1,000

       Source: BRG analysis of conjoint study responses.



170.      I checked the reasonableness of my damage estimates by comparing the prices of
Defendants’ products to prices of non-premium dog food. For example, while Pedigree does not
sell 25lb bags, an online retailer offered a 17lb bag of Pedigree dog food for $12.60, and a 33lb
bag for $19.99 (Figure 14). 86 This implies an average price of $16.30 for a 25lb bag of Pedigree.


86
     https://www.chewy.com/pedigree-adult-complete-nutrition/dp/141438, accessed January 28, 2021



Stefan Boedeker Expert Report                              64                               CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 72 of 480 PageID #:3378




In contrast, a 25lb bag of Acana Meadowland is priced at $73.99 - a 78% price premium over a
Pedigree product of similar weight. 87 The misrepresentations and omissions analyzed in this study
would erase many if not all benefits consumers perceive Defendants’ products to have over non-
premium products like Pedigree. The damage estimates in Figure 11 and Table 15 indicate that
the perceived value of products without the misrepresentations and without the omissions would
be similar to the price of non-premium products like Pedigree.




              12.60+19.99         73.99−16.30
87
     16.3 =             ; 78% =
                  2                  73.99




Stefan Boedeker Expert Report                   65                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 73 of 480 PageID #:3379




                              Figure 11:       Prices for Pedigree at Chewy




       Source: https://www.chewy.com/pedigree-adult-complete-nutrition/dp/141438, accessed on January 28, 2021




7 Class-Wide Damage Estimate

171.      In Section 2.2, I had estimated the retail sales related to Products at Issue during the class
period in Illinois. In Section 6.4 I had applied market simulations to estimate damages per unit as
a percentage of the purchase price. Together, these two values allow me to estimate a range for
class-wide damages. I am able to estimate class-wide damages for specific claims or a
combination of claims.


Stefan Boedeker Expert Report                          66                                    CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 74 of 480 PageID #:3380




172.      Table 16 shows the median as well as the lower and upper bound of class-wide damages
for both product lines and for misrepresentations and omissions assuming that all respective
claims are included in the class-wide damages.

                                 Table 16: Range of Class-Wide Damages

                                                           Estimated                 Damage Range
                                      Defendants'            Retail
                                       Revenue             Revenue in    Lower                        Upper
  Brand              Claims                                                            Median
                                                            Illinois     Bound                        Bound


              Misrepresentation                                          1,574,804     2,003,098      2,403,388
  Orijen
              Omission                170,408,741            8,236,422   5,621,358     5,851,978      6,062,007

              Misrepresentation                                          1,217,860     1,627,688      1,993,551
  Acana
              Omission                104,552,323            5,053,362   4,137,188     4,280,703      4,401,479

                              Total   274,961,064           13,289,785 12,551,210     13,763,467    14,860,425

       Source: BRG analysis of conjoint study responses.



8 Expectation Survey

173.      In addition to the conjoint surveys described above, I conducted an expectation survey
which 1) to measure consumer perception regarding the misrepresentations and omissions at
issue; and 2) to assess the extent to which those misrepresentations and omissions have a material
impact on consumer purchase interest.

174.      As with the conjoint surveys, I commissioned Amplitude to conduct a survey with Internet
panel using a questionnaire I had designed.

175.      To select a sample that adequately represents the class members, survey respondents were
only included in the survey if they met the following criteria:

          a. Respondents are 18 years or older;

          b. Respondents live in the United States;




Stefan Boedeker Expert Report                              67                               CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 75 of 480 PageID #:3381




         c. Respondents or a close family member are not working in advertising agency or
             market research;

         d. Respondents or a close family member are not working for a company that
             manufactures or sells dog food;

         e. Respondents have had at least one dog in the past 3 years;

         f. Respondents have purchased, or were involved in the purchasing decision, of dry dog
             food in the past 3 years;

         g. Respondents have purchased dog food from at least one premium dog food brand in
             the past 3 years. 88

176.     A total of 500 respondents participated in this survey. Table 17 describes the
demographics of the survey participants.




88
     The list of competitor premium dog food was identified from a variety of sources: CPF1813214, slide 72;
     CPF1767531; and identified as “Competitors” in Expert Report of Dr. Robert H. Poppenga, DVM, PhD,
     DABVT, dated August 06, 2019, Scott Weaver v. Champion Petfoods USA Inc. and Champion Petfoods LP,
     United States District Court Eastern District of Wisconsin Milwaukee Division, Case No. 2:18-cv-1996-JPS.



Stefan Boedeker Expert Report                          68                                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 76 of 480 PageID #:3382




                             Table 17: Expectation Survey Demographics

                     Category              Label                         Count   Share
                     Gender                Male                            204    40.8
                                           Female                          296    59.2
                     Age                   18 - 29                          47     9.4
                                           30 - 44                         153    30.6
                                           45 - 59                         180     36
                                           60 or higher                    120     24
                                           Below 18
                     Household Income      Less than $25,000                34     6.8
                                           $25,000 to $34,999               40       8
                                           $35,000 to $49,999               60     12
                                           $50,000 to $74,999              101    20.2
                                           $75,000 to $99,999               85     17
                                           $100,000 to $149,999            112    22.4
                                           $150,000 or more                 60     12
                                           Prefer not to answer              8     1.6
                     Education             Less than high school             4     0.8
                                           High school                      62    12.4
                                           Some college                    145     29
                                           Bachelor's degree or higher     289    57.8
                     Pet Information       1                               308    61.6
                                           2                               129    25.8
                                           3                                42     8.4
                                           4 or more                        21     4.2
                                           None
                     Clear Understanding   Yes                             493    98.6
                                           No                                7     1.4



       Source: BRG analysis based on Expectation Study responses



177.      Respondents were randomly assigned to the Orijen and Acana study. After viewing the
image of the Orijen or Acana study product (the same products used in the conjoint study), all
respondents were instructed:

             We are interested in your expectations as to the dog food you just viewed.
             Based on what you recall from the dog food packaging you just reviewed,
             please select the one response closest to your opinion. If you don’t know or
             are not sure, please indicate so.




Stefan Boedeker Expert Report                             69                             CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 77 of 480 PageID #:3383




178.      Next, all respondents were shown the image again and asked follow-up questions. Figure
12 through Figure 23 show the respective question in the caption and the results in the figure.

179.      The results indicate that a significant portion of consumers interpret the Products’
packaging to be misleading, assuming Plaintiffs’ allegations are true. For example, from “fresh”
statements of the packaging, 84.2% of respondents either agree or strongly agree that the
advertised dog food does only contain fresh ingredients unless otherwise specified (Figure 12). 89

180.      The survey results also show the impact of misrepresentations and omissions on the
purchase intention of the dog food consumers. For example, 67.9% to 77.5% of respondents
would be more likely to purchase the dog food bag shown if it did not contain BPA, pentobarbital,
heavy metals, regrinds, or expired ingredients, respectively (Figure 17, Figure 23).

8.1     Orijen Study Group Results

     Figure 12: From the "Fresh" statements on the dog food shown, I would expect that the
                                      dog food shown...




       Source: BRG analysis based on Expectation Study responses




89
      84.2 = 43.5 + 40.7



Stefan Boedeker Expert Report                          70                         CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 78 of 480 PageID #:3384




  Figure 13: From the "Regional" statements on the dog food shown, I would expect that
                                 the dog food shown...




     Source: BRG analysis based on Expectation Study responses



   Figure 14: From the "Biologically Appropriate" statements on the dog food shown, I
                        would expect that the dog food shown...




     Source: BRG analysis based on Expectation Study responses




Stefan Boedeker Expert Report                        71                   CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 79 of 480 PageID #:3385




  Figure 15: From the "Nourish as nature intended" statements on the dog food shown, I
                        would expect that the dog food shown...




     Source: BRG analysis based on Expectation Study responses



 Figure 16: All else equal, does each label below make you more or less likely to purchase
                                    the dog food shown?




     Source: BRG analysis based on Expectation Study responses



Stefan Boedeker Expert Report                        72                     CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 80 of 480 PageID #:3386




  Figure 17: With regard to the dog food bag shown, if one or more of the following were
                   true, would you be more or less likely to purchase?




      Source: BRG analysis based on Expectation Study responses



8.2    Acana Study Group Results

  Figure 18: From the "Fresh" statements on the dog food shown, I would expect that the
                                   dog food shown...




      Source: BRG analysis based on Expectation Study responses




Stefan Boedeker Expert Report                         73                   CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 81 of 480 PageID #:3387




  Figure 19: From the "Regional" statements on the dog food shown, I would expect that
                                 the dog food shown...




     Source: BRG analysis based on Expectation Study responses



   Figure 20: From the "Biologically Appropriate" statements on the dog food shown, I
                        would expect that the dog food shown...




           Source: BRG analysis based on Expectation Study responses




Stefan Boedeker Expert Report                        74                   CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 82 of 480 PageID #:3388




 Figure 21: From the "Delivering nutrients naturally" statements on the dog food shown, I
                        would expect that the dog food shown...




           Source: BRG analysis based on Expectation Study responses

 Figure 22: All else equal, does each label below make you more or less likely to purchase
                                    the dog food shown?




           Source: BRG analysis based on Expectation Study responses




Stefan Boedeker Expert Report                75                             CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 83 of 480 PageID #:3389




  Figure 23: With regard to the dog food bag shown, if one or more of the following were
          true, would you be more or less likely to purchase the dog food shown?




           Source: BRG analysis based on Expectation Study responses

9 Summary and Conclusion

181.    In this report, I introduced a theoretical economic model that shows how the demand for
a product changes when attributes and levels of attributes for that product change. If the change
in a product’s attributes makes the product less desirable in the eyes of the consumer then the
consumer’s demand curve shifts downward resulting in lower prices and less units sold.

182.    I further introduced the empirical, survey-based methodology of CBC as a reliable way to
quantify the change in demand when the attributes of the product change (e.g., when claims about
the product are false and misleading or when important information is omitted). I discussed how
the well-established scientific methodology of Mixed Logit modeling and Hierarchical Bayesian
Estimation can be used to analyze the data from the efficiently designed choice based Conjoint
Analysis. The results from the conjoint analysis can be relied upon to draw inferences about the
value of attributes to customers at the point of purchase and how such values will change when
previously concealed misrepresentations or omissions are revealed to the consumer at the point
of purchase,




Stefan Boedeker Expert Report                  76                                CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 84 of 480 PageID #:3390




183.    I designed four separate surveys (an omission survey and a misrepresentation survey for
two brands – Acana and Orijen) that enable the computation of the economic impact for a
misrepresentation of a group of misrepresentation and an omission or a group of omissions on
consumers who are in the process of purchasing Acana and Orijen brands.

184.    The results from the surveys showed that all of the misrepresentations and all of the
omissions tested would result in an economic loss to the consumer when the truth would be
revealed at the point of purchase (i.e., that certain facts were misrepresented and that certain facts
that would make the product inferior were omitted). Further, the model enabled me to compute
economic losses for individual misrepresentations, groups of misrepresentations, individual
omissions, and groups of omissions.

185.    Based on the estimated demand curves, the economic losses were quantified in a market
simulation as a percentage of the purchase price which makes them well suited for determination
of class-wide economic losses. In this report, I gave numerous examples of how to use the results
from the conjoint analysis to calculate the dollar value of economic losses for price points charged
by Champion in the Actual-World.

186.    As described in the examples of the economic loss calculation, class-wide damages can
be computed by obtaining:

        a. the retail revenue of the at-issue products in the Actual-World, which can also be
            derived from the retail prices paid by consumers and the number of bags sold,

        b. the misrepresentations and omissions that Champion is found liable for,

        c. multiplying the percentage economic loss with the price charged for the at-issue
            product, and the retail revenue in the actual world, and

        d. sum the losses per product across all at-issue products.

187.    If the Court finds Champion liable for the misrepresentations and omissions, the economic
losses presented in this report are similar to the price premium for Orijen/Acana products over
non-premium brand products, such as Pedigree as shown in Paragraph 175 above. Therefore, the
results of my conjoint study are reasonable and reliable.




Stefan Boedeker Expert Report                     77                                 CONFIDENTIAL
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 85 of 480 PageID #:3391




188.    The expectations survey that I designed and implemented demonstrated that consumers
are misled by Champion’s packaging misrepresentations and omissions and that the
misrepresentations and omissions have an impact on the purchase intention of consumers.

                            Respectfully submitted on February 24, 2021




                                         Stefan Boedeker




Stefan Boedeker Expert Report                   78                            CONFIDENTIAL
        Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 86 of 480 PageID #:3392
        Exhibit A




                                               STEFAN BOEDEKER

                                               Background
Managing Director
Berkeley Research Group                        Stefan is a Managing Director at Berkeley Research Group where he focuses
                                               on the application of economic, statistical, and financial models to a variety of
    Century City, Las Vegas,                   areas such as solutions to business issues, complex litigation cases, and
    Los Angeles, Washington DC                 economic impact studies. He has extensive experience applying economic and
    Tel: (310) 499-4924
    Cell: (213) 705-1324                       statistical theories and methodologies to a wide variety of cases where But-for-
    Email: sboedeker@thinkbrg.com              scenarios have to be developed based on probabilistic methods and where
                                               statistical predictive modeling has to be applied to assess liability and damages.
Education
•    BS in Statistics,                         Stefan has applied these techniques in business disputes, single-plaintiff cases,
     University of Dortmund, Germany
                                               multi-plaintiff cases, and class action proceedings in the areas of class
•    BA in Business Administration
                                               certification, liability assessment, developing damages scenarios, and post
     University of Dortmund, Germany
•    MS in Statistics                          settlement or judgment distributions.
     University of Dortmund, Germany
•    MA in Economics                           Professional and Business Experience
     University of California, San Diego
•    Met Ph.D. requirements except             Representative Engagements
     dissertation in Economics,
     University of California, San Diego       Litigation

Professional Associations                      » In a class action alleging misleading advertising practices, Stefan performed
•    Member of the American Economic             statistical analyses in the class certification stage.
     Association (AEA)
•    Member of the American Statistical        » For a major healthcare provider involved in a dispute with a potential class
     Association (ASA)                           of more than 3,000 other providers over allegedly excessive outlier
•    Member of the Econometric Society           payments Stefan performed economic and statistical analyses. Ultimately,
•    Member of the Mathematical                  class certification was denied in that case.
     Association of America (MAA)
•    Member of the American Association        » In a class action alleging discriminatory allocation of public funds by a large
     for    Public    Opinion    Research        metropolitan transportation authority, Stefan performed statistical analyses
     (AAPOR)                                     of transportation data.
•    Member of the Insights Association
     (FKA MRA)                                 » In a multi-plaintiff case against a state authority on improper funding of
•    In 2001 Stefan was a member of an           special education programs, Stefan performed statistical analyses of funding
     AICPA task force dealing with               related ledger data.
     Corporate     Integrity   Agreements
     (CIA). Stefan was responsible for         » In a class action alleging improper practices of charges for gym
     issues    related      to   statistical     memberships, Stefan performed statistical analyses in the class certification
     methodology utilized in CIA’s.
                                                 analysis. Based on the analysis, the ultimately certified class was significant
                                                 smaller than initially defined. In this case, Stefan also developed statistical
                                                 models to assess damages.




                                                                                                                  Page | 1
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 87 of 480 PageID #:3393
Exhibit A




»   In a class action alleging losses to consumers due to faulty window regulators in automobiles, Stefan
    utilized statistical models to assess economic damages.

»   In a class action against a large financial institution alleging fee overcharges for personal trust accounts,
    Stefan utilized statistical analyses to segment the account holders and ultimately reduce the size of the
    class.

»   In a class action case where a provider of a used car evaluation model was ordered by the court to test
    if their model did not significantly undervalued cars, Stefan performed statistical analyses.

»   In a class action case over fee overcharges in the payment process of car insurance, Stefan developed a
    distribution model of repayments to class members after a settlement had been reached.

»   In a class action of home owners over alleged diminution of property values due to proximity to a plume
    of contaminated soil, Stefan performed statistical analysis to assist counsel in a motion against class
    certification.

»   In a natural resource damage class action case, Stefan provided econometric analysis of property value
    loss due to proximity to a solid waste site utilizing hedonic regression models.

»   For a class action case involving potential damage from a landfill in a state park, Stefan analyzed data
    about travel, tourism and park attendance. Stefan specified and estimated linear regression models and
    time series models to predict park attendance.

»   In a class action case involving alleged diminution of property values due to ground-water
    contamination, Stefan specified and estimated hedonic regression models to show that other factors
    than the contamination contributed significantly to the loss in property value.

»   In a class action against a large financial institution alleging non-payment of coupon payments for
    bearer bonds Stefan designed and administered large-scale databases to reconstruct accounting records
    of a large financial institution’s Corporate Trust Department. He developed statistical models to analyze
    bondholders’ presentment behavior of Bearer bonds.

»   In a class action dispute between the Department of Interior and individual Native Americans over
    mismanagement of individual trust accounts, Stefan performed a statistical analysis of an electronic
    database with approximately 60 million records in order to draw a statistically valid sample of accounts
    for further analysis.

»   In a trademark infringement case of video equipment, Stefan calculated damages based on the
    defendant's unjust enrichment utilizing statistical time trend models.

»   For a shareholder derivative action against a leading publicly-traded health care provider, employed an
    econometric approach to quantify potential damages per share due to alleged section 10b-5 violations
    and other claims. For the same matter, developed a multi-trader model to estimate the number of shares
    potentially damaged.

»   In a dispute between a major health care provider and private payor groups, Stefan developed statistical
    stratified sampling models to assess exposure across different contract types.


                                                                                                         Page | 2
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 88 of 480 PageID #:3394
Exhibit A




»   For a large financial institution’s personal trust department involved in a consumer class action, Stefan
    designed a random sample to estimate the potential exposure due to fee overcharges.

»   For a computer equipment leasing company involved in an employee class action, Stefan utilized
    statistical models to estimate exposure due to alleged forfeiture of unpaid vacation time in a class action
    of former and current employees.

»   For a limousine company involved in a wage and hour class action, Stefan developed a statistical
    sampling based exposure model to quantify the impact of alleged unpaid overtime and missed meal
    breaks.

»   In several cases involving 12-hour shift workers at hospitals Stefan performed rebuttal analyses of
    plaintiff’s damages computations.

»   For a large electronic retail chain Stefan calculated exposure based on the failure of paying overtime
    for store managers.

»   For a major department store Stefan performed a statistical analysis of manager surveys where he found
    significant differences in the managers’ allocation of time across department and stores. Ultimately,
    due to these differences a class was not certified.

»   For a large sporting goods retail chain Stefan assisted in defining the size of the potential class and in
    estimating the potential exposure which led to a favorable, early settlement of the case.

»   For a women’s shoes retail chain Stefan designed and statistically analyzed an observational study to
    quantify the amount of time spent on exempt versus non-exempt tasks.

»   For a video rental store chain Stefan developed sampling algorithms based on in-store security cameras
    to analyze time spent by assistant managers on exempt versus non-exempt activities.

»   For a large fast food chain Stefan directed a team collecting employee work information from restaurant
    locations in order to monitor and gain compliance in response to litigation

»   For a large mass merchandiser Stefan developed a document and data reconciliation tool and he
    developed a statistical sampling mechanism to proof compliance with a court ordered document
    retention procedures in the course of a wage and hour litigation.

»   Stefan worked with a Fortune 500 bank in a class action suit to review the claims of managers that were
    misclassified and should have been paid overtime. To compute damages, Stefan reviewed the overtime
    records of employees in this position prior to a job classification change and, in the absence of overtime
    data after the job classification change, Stefan reviewed sign in and sign out times of the office building.

»   For a long-term care provider Stefan used data from timesheets, payroll, and other scheduling records
    to create comprehensive reports showing potential exposure for each of the claimed areas: timely wage
    payment, overtime wage payment, adequate daily meal and rest break periods, and travel time
    compensation.




                                                                                                        Page | 3
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 89 of 480 PageID #:3395
Exhibit A




»   For a maternity clothing store chain Stefan performed analyses related to exempt/non-exempt status
    issues for managers and assistant managers. Stefan also conducted a break time analysis for all
    employees.

»   For a commercial flooring contractor Stefan assessed the job duties and responsibilities of a group of
    supervisors. During the engagement, the scope of work expanded to include an analysis of
    misclassification and back-pay exposure for additional groups of employees.

»   For a software developer Stefan analyzed how department and project specific characteristics impacted
    the work flow and the correlation of that impact to certain exemptions.

»   For a large meatpacker Stefan conducted a time and motion study to properly assess the duration of
    certain separately compensated activities to rebut allegations of violation of minimum wage laws.

»   For a public university housing department Stefan conducted an extensive time and motion study to
    identify the tasks (and associated time range to perform each task) related to processing a contract
    cancellation.

»   For a large drugstore chain Stefan used in-store cameras for the smaller stores and actual in-store
    observations for the larger stores to conduct a time motion study and quantify the time spent by assistant
    managers on certain pre-defined tasks.

»   For a large public storage company Stefan conducted a detailed time and motion study to determine the
    cost of collection and administration of late payments. Using both self-logging and independent review
    techniques, Stefan defined each step in the late payment process, calculated the cost to the company for
    such activities, and compared this cost to the late fees under dispute.

»   For a large retail store chain Stefan performed statistical analyses of regularly conducted employee
    activity surveys.

»   For a mass merchandiser, Stefan conducted an observational study of activities of all individuals
    classified as managers to show significant differences in daily activities.

»   For a department store, Stefan conducted an in-store observational study of managers and assistance
    managers to assess the percentage of time spent on managerial tasks.

»   For a state ferry system in the Pacific Northwest, Stefan conducted an observational study of engine
    room personnel during shift changes to quantify potentially unpaid time worked.

»   For a large retail chain Stefan conducted an extensive analysis of the company’s compliance with break
    time rules and regulations and also the employees’ usage and potential abuse of break time.

»   For a large mass merchandise retailer Stefan compiled a comprehensive database of punch clock data,
    payroll data, point of sales data, hardcopy information about manual edits of time entries, store security
    system data, etc. to analyze allegations of inserting breaks, deleting time and forcing employees to work
    after they clocked out.




                                                                                                      Page | 4
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 90 of 480 PageID #:3396
Exhibit A




»   For a large electronic retail chain Stefan analyzed time card data, point of sales data and other store
    specific attributes to quantify potentially missed meal and rest breaks.

»   In a gender discrimination case involving a client in the food processing industry, Stefan analyzed the
    impact of the implementation of an Affirmative Action Plan on the allegedly discriminatory
    employment practices.

»   In a class action case alleging age discrimination for a vegetable seed company, Stefan performed
    rebuttal work of the plaintiff’s expert’s liability and damages analysis.

»   In a class action case alleging age discrimination for a major aerospace company, Stefan performed
    statistical analyses to rebut allegations of age discrimination.

»   In a class action race discrimination suit against the Alabama Department of Transportation, Stefan
    developed statistical regression models and tests to analyze the alleged discrimination.

»   In a class action gender discrimination case against a large real estate brokerage firm, Stefan provided
    deposition testimony to class certification issues.

»   In a gender discrimination case against a temporary employment agency, Stefan performed econometric
    analyses to disprove salary discrimination against two former female employees. Stefan addressed
    plaintiffs’ expert’s damages calculations and developed alternative scenarios.

»   For a large meat processing plant, Stefan performed statistical analyses of employment data to address
    allegations of discriminatory hiring practices.

»   For a leading publicly-traded developer of enterprise management software, Stefan employed a
    statistical approach to demonstrate the diversity of investment styles among proposed lead plaintiffs for
    a securities class action lawsuit alleging section 10b-5 violations and other claims. For the same matter,
    Stefan employed an econometric approach to estimate potential damages for each lead plaintiff.

»   For a leading publicly-traded developer of enterprise management software, Stefan employed an
    econometric time-series model to analyze allegations of insider trading and the timing of certain stock
    transactions relative to information available to officers in the company.

»   For a shareholder derivative action against a leading publicly-traded health care provider, employed an
    econometric approach to quantify potential damages per share due to alleged section 10b-5 violations
    and other claims. For the same matter, developed a multi-trader model to estimate the number of shares
    potentially damaged.

»   For a publicly-traded manufacturer of office supplies, developed a Black-Scholes application and
    utilized a binomial distribution probability methodology to evaluate the appropriateness of the size of
    a loan loss reserve related to a loan collateralized by the assets of an employee stock purchase plan.

»   For a large software developer, Stefan performed statistical modeling to assist in a securities class action
    litigation involving allegations of improper revenue recognition, reserve allocations, financial
    statement disclosures and other accounting irregularities




                                                                                                        Page | 5
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 91 of 480 PageID #:3397
Exhibit A




»   For a failed computer hardware company in defense of a 10b-5 securities litigation action, Stefan
    performed statistical analyses of accounting transactions, inventory and receivable reserves and the
    auditor’s work papers in its evaluation of the allegations.

»   In several Rule 10b(5) class actions, Stefan used the event study approach to calculate the value line of
    a security. In these cases Stefan applied complex and advanced one, two, and multi-trader models.

Non-Litigation

»   For large grocery store chains, Stefan analyzed the effectiveness of a frequent shopper card program
    utilizing data mining techniques. He also analyzed customer data to facilitate the introduction of one-
    to-one marketing tools.

»   For a grocery store chain, Stefan utilized econometric elasticity models to recommend pricing strategies
    for in-store promotions.

»   For a grocery store chain, Stefan developed customer segmentation models to design segment specific
    marketing campaigns.

»   For the American Film Marketing Association, Stefan performed an economic impact study of the
    influence of the independent film producers and distributors on the U.S. economy in general, and the
    California economy in particular.

»   For a large entertainment client, Stefan developed statistical models to predict the return of video
    cassettes and DVDs.

»   For several clients in the retail industry, Stefan developed statistical models to estimate the liability of
    unredeemed gift certificates.

»   For a client in the restaurant business, Stefan developed statistical models to quantify the dollar amount
    of outstanding unredeemed gift certificates.

»   For a major hotel chain, Stefan developed statistical models to forecast the redemption of frequent
    traveler program points for tax purposes.

»   For a high profile e-commerce company, Stefan’s team produced an interactive business decision tool
    to forecast company growth and profitability. The interactive model allows the client, through the
    choice of a few fundamental inputs, to measure the simultaneous impact on all cost and revenue
    dimensions of the company, including real estate and equity participation.

»   For the Nevada Resort Association, Stefan quantified the economic impact of the gaming industry with
    special emphasis on the accelerated population growth in greater Las Vegas.

»   For the Los Angeles Unified School District, Stefan performed an economic study about the impact of
    different recycling programs.

»   For the Los Angeles County Department of Health Services, Stefan conducted a time and motion study
    to determine the time required to complete specific Medi-Cal eligibility and provider forms.


                                                                                                        Page | 6
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 92 of 480 PageID #:3398
Exhibit A




»    For the Arizona Tax Research Association, Stefan developed economic models to quantify the revenue
     impact of a proposed change of taxation in the construction sector in Arizona.

»    For a hotel property management company, Stefan analyzed customer data, and used data mining
     methods to develop predictive models for customer acquisition, retention, and attrition.

»    For a project analyzing the extent of competition in the market segments of a pipeline company, Stefan
     estimated regression and Tobit-models to determine optimal bidding behavior for gas storage demand.
     He prepared testimony given in filings before the Federal Energy Regulatory Commission (FERC).

»    For a hotel property management company, Stefan developed a demand driven yield management
     system.

»    For a company providing self-storage space, Stefan developed a demand driven price-setting strategy
     utilizing own- and cross-price elasticity regression models.

»    For a high-tech start-up with a unique service offering of new products, Stefan recommended product-
     pricing scenarios.

»    For a large international conglomerate, Stefan developed customized data mining techniques for the
     implementation within a customer knowledge management system.

»    For a large law firm, Stefan performed a comprehensive statistical analysis of Los Angeles Superior
     Court jury verdicts over the last decade. The project tested the hypothesis of systematic bias in particular
     courthouses with respect to plaintiff-win probability, length of trial, length of deliberation, and dollar
     amounts awarded.

 Depositions
1.     MRO Communications, Inc vs. American Telephone and Telegraph Company, United States District
       Court District of Nevada, Case. No. -5-95-903-PMP, Deposition onSeptember 26, 1996

2.     Yolanda Aiello Harris, individually and on behalf of all others similarly situated; Jennifer Hopkins,
       individually and on behalf of others similarly situated; Shannon L. Bradley, individually and on
       behalf of others similarly situated, Plaintiffs, vs. CB Richard Ellis, Inc., a California corporation; CB
       Commercial INC., a California corporation; Defendants, Superior Court of California, County of San
       Diego, Case No. GIC 745044, Deposition on January 5, 2001.

3.     State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
       Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Deposition on
       October 11, 2001.

4.     Howard Wright, Inc., a California corporation doing business as AppleOne Employment Services,
       Plaintiffs, vs. Olsen Staffing Services, Inc., a Delaware Corporation, Dagney Smith, an individual,
       Vicky Riechers, an individual, and Linda Shiftman, an individual, Defendants, Superior Court of the
       State of California for the County of Los Angeles, Case No. BC 200657, Deposition on December 7,
       2001.




                                                                                                         Page | 7
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 93 of 480 PageID #:3399
Exhibit A




5.    Sacred Heart Medical Center, et al., Plaintiffs, -vs- Department of Social and Health Services, and
      Dennis Braddock, the Secretary of the Department of Social and Health Services, Defendants,
      Superior Court of the State of Washington in and for the County of Thurston, No. 00-2-01898-1,
      Deposition on January 23, 2003.

6.    Patrick Bjorkquist individually and on behalf of all others similarly situated, Plaintiff, vs. Farmers
      Insurance Company of Washington, Defendant, in the Superior Court of the State of Washington for
      King County, Case No.: 02-2-11684-1 SEA, Deposition on November 3, 2003.

7.    Diversified Property, a general partnership, Dora Saikhon Family Trust, and Nancy Saikhon Borrelli,
      an individual, Plaintiffs vs. Manufacturers Life Insurance (U.S.A.), a Michigan corporation,
      erroneously sued as Manufacturers Life Insurance Company, Inc., Defendants in the Superior Court
      of California, County of San Diego, Case No.: GIC 815128, Deposition on July 21, 2004.

8.    Alan Powers, Plaintiff, vs. Laramar Group et al., Defendants in the United States District Court,
      Northern District of California, No. C-02-3755 SBA, Deposition on August 27, 2004.

9.    Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of
      North Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919,
      Deposition on February 9, 2005.

10.   Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of
      North Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919,
      Deposition on March 11, 2005.

11.   Fujitsu v. Cirrus Logic et al., United States District Court, Northern District of California, San Jose
      Division, Case No. 02CV01627. Deposition on April 21 and 22, 2005.

12.   Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
      Pennsylvania, Case No. 03 CV 0032, Deposition on May 18, 2005.

13.   Perez et al. v. RadioShack Corporation, United States District Court, Northern District of Illinois,
      Eastern Division, Case No. 02-CV-7884, Deposition on December 13, 2005.

14.   United States of America ex rel. A. Scott Pogue v. American Healthcorp Inc., Diabetes Treatment
      Centers of America Inc., et al., United States District Court, Middle District of Tennessee at
      Nashville, Civil No. 3-94-0515, Deposition on May 12, 2006.

15.   School Districts’ Alliance v. State of Washington, United States District Court, Eastern District of
      Thurston, Case No. 04-2-02000-7, Deposition on July 20, 2006.

16.   Boca Raton Community Hospital, Inc., a Florida not-for-profit corporation d/b/a Boca Raton
      Community Hospital, on behalf of itself and on behalf of Class of all others similarly situated v. Tenet
      Healthcare Corp., a Nevada Corporation, United States District Court, Southern District of Florida,
      Miami Division, Case No. 05-80183-CIV-SEITZ/MCALILEY, Deposition on July 25, 2006.

17.   Boca Raton Community Hospital, Inc., a Florida not-for-profit corporation d/b/a Boca Raton
      Community Hospital, on behalf of itself and on behalf of Class of all others similarly situated v. Tenet
      Healthcare Corp., a Nevada Corporation, United States District Court, Southern District of Florida,
      Miami Division, Case No. 05-80183-CIV-SEITZ/MCALILEY, Deposition on October 13, 2006.


                                                                                                      Page | 8
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 94 of 480 PageID #:3400
Exhibit A




18.   Louise Ogborn v. McDonald’s Corporation et al., Commonwealth of Kentucky 55th Judicial District,
      Bullitt County Circuit Court, Case No. 04-CI-00769, Deposition on October 19, 2006.

19.   Elise Davis v. Kohl’s Department Stores, Inc. consolidated with Rosie Grindstaff v. Kohl’s
      Department Stores, Inc., Superior Court of the State of California for County of Los Angeles Central
      District, Case No. BC 327426 (lead case) consolidated with Case No. BC 341954, Deposition on
      April 25, 2007.

20.   Norman Utley, et al., v. MCI, Inc., MCI Worldcom Communications, Inc., and MCI Network
      Services, Inc., formerly known as MCI Worldcom Network Services, Inc., United States District
      Court, Northern District of Texas, Dallas Division, Civil Action No. 3:05 - CV- 0046 - K, Deposition
      on May 30, 2007.

21.   Ramon Moreno and Ernesto Morailo, on behalf of themselves and all others similarly situated v.
      Guerrero Mexican Food Products Inc., a division of Gruma Corporation; and Gruma Corporation, a
      Nevada Corporation, United States District Court, Central District of California, Case No. CV05-
      773RSWL(PLAx), Deposition on August 10, 2007.

22.   Darensburg et al. v. Metropolitan Transportation Commission, U.S. District Court, Northern District
      of California, Case No. C-05-1597-EDL, Deposition on March 18, 2008.

23.   In Re: King Pharmaceuticals, INC, Derivative Litigation, Lead Case No: BOO19077(M), The
      Chancery Court, Sullivan County at Bristol, Tennessee, Deposition on April 4, 2008.

24.   P. Ansley et al. v. Lewis Homes of California, a California General Partnership, et al., Superior Court
      of the State of California, For the County of Solano, Case No. FCS02445, Deposition on April 10,
      2008.

25.   Personnel Plus v. Ashish Wahi et al., Superior Court of the State of California, County of Orange,
      Case No. 07CC08363, Deposition on August 13, 2008.

26.   First Capitol Consulting Inc. v. LVX, Inc. et al., Superior Court of the State of California for the
      County of Los Angeles, Case No. BC378202, Deposition on October 27, 2008.

27.   R. Molina et al. v. Lexmark International, Inc., Superior Court of the State of California for the
      County of Los Angeles, Case No. BC339177, Deposition on November 19, 2008.

28.   In re National Century Financial Enterprises, Inc. Investment Litigation, No. 2:03-MD-1565-JLG-
      MRA (S.D. Ohio), Deposition on January 22, 2009.

29.   New York City Employees’ Retirement System, et al. v. Bank One, N.A., et al., Case No. 03-cv-
      09973 (LAK) (S.D.N.Y.), Deposition on January 22, 2009.

30.   Dole Fresh Fruit International, Ltd, Hyundai Precision America, Inc., JAMS Arbitration, ADRS Case
      #05-1138-RTA, Deposition on December 21, 2009.

31.   D. Berry, L. Hedges et al. v. Volkswagen of America, Inc. In The Circuit Court of Jackson County,
      Missouri, at Independence, No. 0516-CV01171 Division 2, Deposition on February 18, 2010.




                                                                                                     Page | 9
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 95 of 480 PageID #:3401
Exhibit A




32.   D. Aberle et al. v. Davidson Builders, Inc., et al., Superior Court of the State of California, County
      of Orange, Case No.: 37-2008-00083718-CU-CD-CTL, Deposition on March 24, 2010.

33.   Urga, et al. v. Redlands Community Hospital, Superior Court of the State of California, County of
      San Bernardino, Case No. SCVSS 123769, Deposition on May 17, 2010.

34.   Oberschlake, et al v. St. Joseph Hospital of Orange, et al, Superior Court of the State of California,
      County of Orange, Case No. 05CC00301, Deposition on August 12, 2010.

35.   J. Morrison v. The Vons Companies, Inc., Superior Court of State of California, County of San Diego,
      Case No. 37-2009-00081026-CU-BT-CTL, Deposition on December 7, 2010

36.   R. Pate, et al. v. Children’s Hospital of Orange County, Superior Court of California, County of
      Orange, Case No. 05CC00303, Deposition on April 13, 2011.

37.   M. St. Croix, et al. v. Cedar Fair, L.P., et al., Superior Court of California, County of Orange, Case
      No. 30-2008-0214500, Deposition on August 22, 2011.

38.   Steven Domalewski, a minor v. Hillerich and Bradsby Co., et al., Superior Court of New Jersey,
      Passaic County, Docket No.: PAS-L-2119-08, Deposition on January 5, 2012.

39.   Cathleen McDonough, et al., v. Horizon Blue Cross/Blue Shield of New Jersey, United States District
      Court, District of New Jersey, Civil Action No. 09-cv-00571-(SRC) (PC), Deposition on January 10,
      2012.

40.   Daniel Ordonez, et al., v. Radio Shack, United States District Court, Central District of California,
      Case No. CV 10-07060 CAS (JCGx), Deposition on October 24, 2012.

41.   Ameritox, Ltd., v. Millennium Laboratories, Inc., United States District Court, Middle District of
      Florida, Case No. 8:11-cv-00775-SCB-TBM, Deposition on December 20, 2013.

42.   United States of America, ex rel. Glenda Martin v. Life Care Centers of America, Inc., United States
      District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:08-CV-251,
      Deposition on January 15, 2014.

43.   United States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States
      District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Deposition
      on January 15, 2014.

44.   Darren Smith, et al., v. Panera Bread Company, Superior Court of California, County of San Diego,
      Case No. 37-201-00084077 CU-BT-CTL, Deposition on April 30, 2014.

45.   Joseph Hummel et al., v. Castle Principles, LLC et al., Superior Court of California, County of Santa
      Clara, Case No. 112CV223170, Deposition on June 19, 2014.

46.   Sherman Way Oil, Inc. (Bijan Pouldar), American Pacific Enterprises Group (Sherwin Louie),
      Bahman Kohanteb, Hamid Kalhor, Claimants, Vs. Circle K Stores, Inc., Respondent, Alternative
      Dispute Resolution Case No’s 13-7103-DSC through 13-7106-DSC, Deposition on September 25,
      2014.



                                                                                                   Page | 10
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 96 of 480 PageID #:3402
Exhibit A




47.   In re: ExxonMobil Oil Corporation, et al., Southern California Bulk Sale Litigation, Case No. CV12-
      04689-PA (VBKx), Deposition on September 25, 2014.

48.   Oracle Wage and Hour Cases, Raghunandam Matam et al., v. Oracle Corporation, Superior Court of
      California, County of Alameda, No. RG-09480164, Deposition on October 21, 2014.

49.   G. Taylor et al. v. Shippers Transport Express, Inc., et al., United States District Court, Central
      District of California, Case No.: CV13-02092-BRO (PLAx), Deposition on October 24, 2014.

50.   Denise Mays et al. v. Children’s Hospital of Los Angeles, Superior Court of California, County of
      Los Angeles, Case No. BC477830, Deposition on March 17, 2015.

51.   Direct General Insurance Company v. Indian Harbor Insurance Company et al., United States District
      Court, Southern District of Florida, Miami Division, Case No. 14-20050-CIV-Cooke/Torres,
      Deposition on March 27, 2015.

52.   Dennis Dickman v. Gerdau Reinforcing Steel, et al., Superior Court of California, County of San
      Bernardino, Case No. CIV-DS-1406231, Deposition on July 7, 2015.

53.   Fred Devries, et al. v. Morgan Stanley & Co. LLC, et al., United States District Court, Southern
      District of Florida, Case No. 9:12-cv-81223-KAM, Deposition on July 31, 2015.

54.   Dennis Dickman v. Gerdau Reinforcing Steel, et al., Superior Court of California, County of San
      Bernardino, Case No. CIV-DS-1406231, Deposition on September 11, 2015

55.   Leah Davis, and Amy Krajec, et al. v. St. Jude Hospital, Superior Court of California, County of
      Orange, Case No. 30-2012-00602596-CU-OE-CXC, Deposition on January 19, 2016.

56.   In re MyFord Touch Consumer Litigation, Whalen, et al. vs. Ford Motor Company, United States
      District Court Northern District of California San Francisco Division, Case No. 13-cv-3072-EMC,
      Deposition on February 23, 2016.

57.   United States of America, ex rel. Glenda Martin v. Life Care Centers of America, Inc., United States
      District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:08-CV-251 & United
      States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States District
      Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Deposition on
      March 4, 2016.

58.   The United States of America and the State of Florida ex rel. Angela Ruckh v. CMC II LLC, United
      States District court for the Middle District of Florida Tampa Division, Civil Action No. 8:11 CV
      1303 SDM-TBM, Deposition on March 16, 2016.

59.   Michael Bozsik v. Livingston International Inc., Ontario Superior Court of Justice, Court File No.
      5270/14, Cross Examination on May 12, 2016.

60.   Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of California for
      the County of San Bernardino, Case No. CIVDS 1304898, Deposition on July 13, 2016.




                                                                                                     Page | 11
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 97 of 480 PageID #:3403
Exhibit A




61.   Christian Juarez, et al v. Dignity Health, a California corporation, et al., Superior Court of the State
      of California, County of Los Angeles, Central Civil West District, Case No. BC550950, Deposition
      on August 15, 2016.

62.   In Re Dial Complete Marketing and Sales Practices Litigation, United States District Court, District
      of New Hampshire, Case No. 11-md-2263-SM (MDL Docket No. 2263), Deposition on August 30,
      2016.

63.   In Re: Myford Touch Consumer Litigation, United States District Court, Northern District of
      California, San Francisco Division, Case No. 13-cv-3072-EMC, Deposition on September 16, 2016.

64.   United Healthcare Insurance Company v. Lincare Inc., Case Improvement Plus of Texas Insurance
      Company: Care Improvement Plus South Central Insurance Company: Care Improvement Plus of
      Maryland, Inc. v. Lincare Inc., In an Arbitration Before the American Arbitration Association, Case
      No. 01-15-0003-4095, Deposition on December 21, 2016.

65.   The Moses H. Cone Memorial Hospital Operating Corporation d/b/a Cone Health v. Springfield
      Service Corporation d/b/a SPI Healthcare, United States District Court for the Middle District of
      North Carolina, Civil Action No. 1:13-cv-651, Deposition on January 17, 2017.

66.   The People of the State of California, acting by and through Orange County District Attorney Tony
      Rackauckas v. General Motors LLC, Superior Court of the State of California in and for the County
      of Orange Complex Litigation Division, Case No. 30-2014-00731038-CU-BT-CX, Deposition on
      April 20 and 21, 2017.

67.   In Re: Emerson Electric Co. Wet/Dry Vac Marketing and Sales Litigation, United States District
      Court for the Eastern District of Missouri, MDL No. 2382, Civil Action No. 4:12-md-2382-HEA,
      Deposition on May 17, 2017.

68.   The People of the State of California, acting by and through Orange County District Attorney Tony
      Rackauckas v. General Motors LLC, Superior Court of the State of California in and for the County
      of Orange Complex Litigation Division, Case No. 30-2014-00731038-CU-BT-CX, Rebuttal
      Deposition on June 13, 2017.

69.   Clayton Dezan, et al. v. Dignity Health, a California Corporation; Community Hospital of San
      Bernardino, et al, Superior Court of The State of California for the County of San Bernardino, Case
      No. CIVDS1516658, Deposition on August 22, 2017.

70.   Millennium Health, LLC v. Blue Shield of California, Counterclaim, Blue Shields of California v.
      Millennium Health, LLC, American Arbitration Association, Case No. 01-15-0005-5926, Deposition
      on August 24, 2017.

71.   Matthew Townsend, et al. v. Monster Beverage Corporation and Monster Energy Company, United
      States District Court Central District of California, Case No. 5:12-cv-02188 VAP (KKx), Deposition
      on September 20, 2017.

72.   Welltower Inc., v. Scott M. Brinker, In the Court of Common Pleas Lucas County, Ohio, Case No.
      CI-17-2692, Deposition on October 4th, 2017.




                                                                                                     Page | 12
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 98 of 480 PageID #:3404
Exhibit A




73.   In Re Seagate Technology LLC Litigation, United States District Court, Northern District of
      California San Jose Division, Case No. 5:16-cv00523-RMW, Deposition on December 12th, 2017.

74.   Joanne Hart and Sandra Bueno v. BHH, LLC d/b/a Bell + Howell and Van Hauser LLC, United States
      District Court for the Southern District of New York, Case No. 1:15-CV-04804-WHP, Deposition on
      January 26th, 2018.

75.   Thomas Davidson, et al v. Apple Inc., United States District Court Northern District of California
      San Jose Division, Case No. 5:16-cv-04942-LHK, Deposition on January 29, 2018.

76.   In Re: General Motors, LLC Ignition Switch Litigation, United States District Court Southern District
      Of New York, Case No. 14-MD-2543 (JMF), Deposition on February 6th and 7th, 2018.

77.   Bertha Sanchez, et al. v. St. Mary Medical Center, Superior Court of the State of California for the
      County of San Bernardino, Case No. CIVDS 1304898, Deposition on March 29, 2018.

78.   The State of Texas v. Xerox Corporation, et al., The District Court 53rd Judicial District Travis
      County, Texas, Cause No. D-1-GV-14-000581, Deposition on April 12, 2018.

79.   Wendy Manemeit, et al. v. Gerber Products Co., The United States District Court for the Eastern
      District of New York, No. 2:17-cv00093, Deposition on May 10, 2018.

80.   Theodore Broomfield, et al., v. Craft Brew Alliance, Inc., et al., United Stated District Court,
      Northern District of California, San Jose Division, Case No. 5:17-cv-01027-BLF, Deposition on June
      20, 2018.

81.   In RE: General Motors, LLC Ignition Switch Litigation, United States District Court, Southern
      District of New York, Case No. 14-MD-2543 (JMF), Deposition on July 5, 2018 and July 6, 2018.

82.   Brendan C. Haney v. Costa Del Mar Inc., In The Circuit Court, Fourth Judicial Circuit, in and for
      Duval County, Florida, Case No. 16-2017-CA-004797-XXXX-MA, Deposition on November 27,
      2018.

83.   Patricia Weeks, et al. v. Google LLC, United States District Court Northern District of California San
      Jose Division, Case No. 5:18-cv-00801-NC, Deposition on December 21, 2018.

84.   Frederick Sharp v. Wolf Appliance, Inc., The United States District court for the Eastern District of
      New York, Civil Action No. 1:18-CV-01723-JS-GRB, Deposition on January 3, 2019.

85.   Kellie Loeb, et al. v. Champion Petfoods USA Inc. and Champion Petfoods LP, United States District
      Court Eastern District of Wisconsin Milwaukee Division, Case No. 2:18-cv-00484-JPS, Deposition
      on January 8, 2019.

86.   Fremont Emergency Services (Mandavia), Ltd v. Rocky Mountain Hospital and Medical Service,
      Inc. d/b/a Anthem Blue Cross and Blue Shield and HMO Colorado, Inc. d/b/a HMO Nevada, In the
      Judicial Arbitration and Mediation Services, JAMS No. 12600004507, Deposition on January 25,
      2019.

87.   United States of America ex rel. Lori Morsell, v. Symantec Corporation, United States District Court
      for The District of Columbia, C.A. No. 12-0800 (RC), Deposition on February 28, 2019.


                                                                                                   Page | 13
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 99 of 480 PageID #:3405
Exhibit A




88.   Jeff Young v. Cree, Inc., United States District Court Northern District of California Oakland
      Division, Case No. 4:17-cv-06252-YGR, Deposition on March 12, 2019.

89.   Raymond Foreman et. al. v. Shlomo Rechnitz et. al., JAMS Judicial Arbitration, No. 120052954,
      Deposition on March 21, 2019.

90.   Thomas Davidson, et al v. Apple Inc., United States District Court Northern District of California
      San Jose Division, Case No. 5:16-cv-04942-LHK, Deposition on March 27, 2019.

91.   Sepehr Forghani, as an aggrieved employee pursuant to the Private Attorney General Act (“PAGA”)
      v. Whole Foods Market California, Inc., a California Corporation; Mrs. Gooch’s Natural Food
      Markets, Inc., a California Corporation, Superior Court of The state of California, County of Los
      Angeles, Case No. BC637964, Deposition on April 16, 2019.

92.   Weiner v. Ocwen Financial Corporation, United States District Court, Eastern District of California,
      Case No. 2:14-cv-02597-MCE-DB, Deposition on April 19, 2019.

93.   Dennis MacDougall, Ray Seow, Prabhanjan Kavuri, Richard Frick, Joseph Ryan Parker, and Bryan
      Lentz v. American Honda Motor Co., Inc., and Honda North America, Inc., United States District
      Court, Central District of California, Case No. 8:17-cv-01079, Deposition on April 23, 2019.

94.   Yan Mei Zheng-Lawson v. Toyota Motor Corporation, Toyota Motor North America, Inc., and
      Toyota Motor Sales U.S.A., Inc., United States District Court, Northern District of California, Case
      No. 17-CV-06591-BLF, Deposition on June 28, 2019.

95.   Shaya Eidelman v. The Sun Products Corporation and Costco Wholesale Corporation, United States
      District Court, For The Southern District of New York, Case No. 7:16-cv-03914-NSR, Deposition
      on July 22, 2019.

96.   Dara Fresco and Canadian Imperial Bank of Commerce, Ontario Superior Court of Justice, Court File
      No. 07-CV-334113CP, Deposition on October 3, 2019.

97.   Inteliquent, Inc. v. Free Conferencing Corporation; HDPSTN, LLC d/b/a HD Tandem; Wide Voice,
      LLC; Yakfree, LLC; and Carrierx, LLC, United States District Court for the Northern District of
      Illinois Eastern Division, Case No. 1:16-CV-06976, Deposition on October 18, 2019.

98.   Elaine Rice and Alex Kukich v. Electrolux Home Products, Inc., United States District Court for The
      Middle District of Pennsylvania, Case No. 15-cv-00371, Deposition on December 13, 2019.

99.   Richard Sotelo, et al. v. Rawlings Sporting Goods Company, Inc., United Stated District Court
      Central district of California, Case No. 2:18-cv-09166-GW-MAA, Deposition on February 14, 2020.

100. Kieran O’Hara, et al. v. Diageo Beer Company USA & Diageo North America, Inc., United States
     District Court District of Massachusetts, Case No. 1:15-cv-14139-MLW, Deposition on February 20,
     2020.

101. Ira Kleiman, as the personal representative of the Estate of David Kleiman, and W&K Info Defense
     Research, LLC v. Craig Wright, United States District Court, Southern District of Florida, Case No.
     9:18-cv-80176-BB/BR, Deposition on April 22, 2020.



                                                                                                 Page | 14
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 100 of 480 PageID #:3406
Exhibit A




102. Richard Ferrari, et al. v. Vitamin Shoppe, Inc., The United States District Court for the District of
     Massachusetts, Civil Action No. 1:17-cv-10475-GAO, Deposition on July 23, 2020.

103. Jennifer Song and Scott Wertkin, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP,
     United States District Court District of Minnesota, Case No. 18-cv-03205-PJS-KMM, Deposition on
     December 02, 2020.

104. Michael Maeda and Rick Smith, et al. v. Kennedy Endeavors, Inc., United states District Court for
     The District of Hawaii, Case No. 18-00459 JAO-WRP, Deposition on December 11, 2020.

105. Robert Van Bebber, et al. v. Dignity Health, United States District Court Eastern District of
     California, Case No. 1:19-cv-00264-DAD-EPG, Deposition on December 16, 2020.

106. Humana, Inc. v. Life Care Centers of America, Inc., American Arbitration Association, Case No. 01-
     17-0007-1697, Deposition on December 22, 2020.

107. Youssif Kamal, et al. v. Eden Creamery, LLC., et al., United States District Court Southern District
     of California, Case No. 18-cv-1298 BAS AGS, Deposition on December 29, 2020.

108. Altamonte Pediatric Associates, P.A. v. Greenway Health, LLC, United States District Court Middle
     District of Florida Tampa Division, Case No. 8:20-cv-00604, Deposition on January 28, 2021.

109. Jill Hennessey, et al. v. Kohl’s Corporation and Kohl’s Department Stores, Inc., United States District
     Court Eastern District of Missouri Eastern Division, Case No. 4:19-cv-01866-DDN, Deposition on
     February 09, 2021.

 Testimony
1.    State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
      Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Trial Testimony
      on October 16, 2001.

2.    State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
      Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Rebuttal
      Testimony on October 26, 2001.

3.    Howard Wright, Inc., a California corporation doing business as AppleOne Employment Services,
      Plaintiffs, vs. Olsen Staffing Services, Inc., a Delaware Corporation, Dagney Smith, an individual,
      Vicky Riechers, an individual, and Linda Shiftman, an individual, Defendants, Superior Court of the
      State of California for the County of Los Angeles, Case No. BC 200657, Trial Testimony on March
      4, 2002.

4.    Columbia/HCA Healthcare Corporation - Billing Practices Litigation, United States District Court,
      Middle District of Tennessee, Nashville Division, Case No. 3-98-MDL-1227 on June 28, 2002.

5.    Sacred Heart Medical Center, et al., Plaintiffs v. Department of Social and Health Services, and
      Dennis Braddock, the Secretary of the Department of Social and Health Services, Defendants,
      Superior Court of the State of Washington in and for the County of Thurston, No. 00-2-01898-1,
      Testimony in Liability Trial on April 14, 2003.



                                                                                                   Page | 15
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 101 of 480 PageID #:3407
Exhibit A




6.    Diversified Property, a general partnership, Dora Saikhon Family Trust, and Nancy Saikhon Borrelli,
      an individual, Plaintiffs v. Manufacturers Life Insurance (U.S.A.), a Michigan corporation,
      erroneously sued as Manufacturers Life Insurance Company, Inc., Defendants in the Superior Court
      of California, County of San Diego, Case No.: GIC 815128, Trial Testimony on October 25, 2004.

7.    Bridgestone/Firestone North American Tire v. Sompo Japan Ins. Co. of America, United States
      District Court for the Middle District of Tennessee Nashville Division Civil Action NO. 3-02-1117
      on March 7, 2005

8.    Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of
      North Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919,
      Arbitration Testimony on March 23, 2005.

9.    Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
      Pennsylvania, Case No. 03 CV 0032, Testimony in Liability Trial on June 28 and 29, 2005.

10.   Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
      Pennsylvania, Case No. 03 CV 0032, Rebuttal Testimony in Liability Trial on July 5, 2005.

11.   Mauna Loa Vacation Ownership LLP v. Accelerated Assets, LLP. United States District Court,
      District of Arizona, Case No. CIV 03-0846 PCT DGC. Trial Testimony on February 22, 2006.

12.   School Districts’ Alliance v. State of Washington, United States District Court, Eastern District of
      Thurston, Case No. 04-2-02000-7, Trial Testimony on November 13, 2006.

13.   In the Matter of Premier Medical Group, PC, Appellant – Department of Health and Human Services,
      Office of Medicare Hearings and Appeals, Southern Field Office, ALJ Appeal No. 1-221579701,
      Medicare Appeal No. 1-18761858, Provider No. 3706654, AR No. 9406352171039, Judge Zaring
      Robertson, US Administrative Law Judge, Testimony on April 1, 2008.

14.   Darensburg et al. v. Metropolitan Transportation Commission, U.S. District Court, Northern District
      of California, Case No. C-05-1597-EDL, Trial Testimony on October 9, 2008.

15.   R. Molina et al. v. Lexmark International, Inc., Superior Court of the State of California for the
      County of Los Angeles, Case No. BC339177, Trial Testimony on October 22 and 26, 2009.

16.   Dole Fresh Fruit International, Ltd, Hyundai Precision America, Inc., ADRS Case #05-1138-RTA,
      Trial Testimony on February 19, 2010.

17.   In the matter of University of Tennessee Cancer Institute, ALJ Appeal No. 1-446 575 318, Office of
      Medicare Hearings & Appeals, Judge Z. Robertson, US Administrative Law Judge, Testimony on
      April 20, 2010.

18.   Urga, et al. v. Redlands Community Hospital, Superior Court of the State of California, County of
      San Bernardino, Case No. SCVSS 123769, Trial Testimony on July 20, 2010.

19.   Marine Engineers’ Beneficial Association v. Department of Transportation, Ferries Division Federal
      Mediation & Conciliation Service Cause No. 110105-52404-6 AGO Matter No. 10499471, July 19,
      2011.



                                                                                                 Page | 16
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 102 of 480 PageID #:3408
Exhibit A




20.   Richard Robinson v. County of Los Angeles, et. al., United States District Court of California, Central
      District, Case No. CV06-2409 GAF (VBKx), Trial Testimony on December 1, 2011.

21.   In the matter of American Home Patient, ALJ Hearing, Appeal No. 1-982137828, Office of Medicare
      Hearings & Appeals, Miami Office Southern Field Division, Testimony on October 29, 2012.

22.   In the matter of American Home Patient, ALJ Hearing, Appeal No. 1-924297238, Office of Medicare
      Hearings & Appeals, Irvine Office Western Field Division, Hearing Testimony on February 28, 2013.

23.   TaylorMade Golf Company Challenge to Callaway Golf Company’s Final Response, National
      Advertising Division, New York, Testimony on March 13, 2013.

24.   United States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States
      District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Testimony
      on May 13, 2014.

25.   United States of America v. Houshang Pavehzadeh, United States District Court for the Central
      District of California, No. CR 13-0320-R, Testimony on May 19, 2014.

26.   Sherman Way Oil, Inc. (Bijan Pouldar), American Pacific Enterprises Group (Sherwin Louie),
      Bahman Kohanteb, Hamid Kalhor, Claimants, Vs. Circle K Stores, Inc., Respondent, Alternative
      Dispute Resolution Case No’s 13-7103-DSC through 13-7106-DSC, Arbitration Testimony on
      October 10, 2014.

27.   Heidi’s Children Dental Center (DC14-0813-204-LM) vs. Denti-Cal, Testimony at Administrative
      Law Judge Hearing, Judge Lewis Munoz, in Los Angeles on November 5, 2014.

28.   AdvanceMed Audit of Altercare of Wadsworth, Medicare Appeal, Medicare Appeal No. 1-
      912446681, Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of
      California for the County of San Bernardino, Case No. CIVDS 1304898, Certification Hearing
      Testimony on October 21, 2016.

29.   Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of California for
      the County of San Bernardino, Case No. CIVDS 1304898, Certification Hearing Testimony on
      October 21, 2016.

30.   In Re Dial Complete Marketing and Sales Practice Litigation, United States District Court, District
      of New Hampshire, Case No. 11-md-2263-SM (MDL Docket No. 2263), Hearing Testimony on
      November 16, 2016.

31.   United Healthcare Insurance Company v. Lincare Inc., Case Improvement Plus of Texas Insurance
      Company: Care Improvement Plus South Central Insurance Company: Care Improvement Plus of
      Maryland, Inc. v. Lincare Inc., In An Arbitration Before the American Arbitration Association, Case
      No. 01-15-0003-4095, Arbitration Testimony on February 6, 2017.

32.   The United States of America and The State of Florida ex rel. Angela Ruckh v. CMC II, LLC, United
      States District Court for the Middle District of Florida Tampa Division, Civil Action No. 8:11 CV
      1303 SDM-TBM, Trial Testimony on February 8, 2017.




                                                                                                     Page | 17
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 103 of 480 PageID #:3409
Exhibit A




33.   Federal Government of Germany v. A Consortium of Publicly Traded Companies in an arbitration
      under the laws of Germany, Arbitration Testimony on March 21 and 22, 2017.

34.   In Re Determination of Royalty Rates and Terms for Transmission of Sound Recordings by Satellite
      Radio and “Preexisting” Subscription Services (SDARS III), United States Copyright Royalty Judges
      The Library of Congress Washington, D.C., Docket No. 16-CRB-0001-SR/PSSR (2018-2022), Trial
      Testimony on May 9, 2017.

35.   ZPIC Audit Appeal of Providence Health System Southern California, Office of Medicare Hearings
      and Appeals, OMHA Appeal Number 1-1823418684, Hearing Testimony on October 16, 2017.

36.   New Beacon Healthcare Group, LLC, Medicare Appeal Number 1-1269788965, Hearing Testimony
      on December 1, 2017.

37.   Arriva Medical LLC, Office of Medicare Hearing and Appeals, ALJ appeal No. 1-1874414073, Post
      Pre-Hearing Conference Testimony on March 23, 2018.

38.   Christopher Corbin, et al. v. Indus Investment, Inc., Superior Court of the State of California for the
      County of Los Angeles, Case No. BC565881, Trial testimony on April 6, 2018.

39.   Toll Collect GmbH v. Federal Republic of Germany, Hearing Testimony on April 16, 2018.

40.   Arriva Medical, LLC, ALJ Appeal No: 1-1945149644 (Sub-Universe August 2013), Appellant’s
      Hearing Testimony on April 18, 2018.

41.   Arriva Medical, LLC, ALJ Appeal No: 1-2049326076 (Sub-Universe September 2013), Telephonic
      Hearing Testimony on September 11, 2018.

42.   Arriva Medical, LLC, ALJ Appeal No: 1-1572478459 (Sub-Universe January to June 2013),
      Telephonic Hearing Testimony on September 20, 2018.

43.   Brendan C. Haney v. Costa Del Mar Inc., In The Circuit Court, Fourth Judicial Circuit, in and for
      Duval County, Florida, Case No. 16-2017-CA-004797-XXXX-MA, Hearing Testimony on
      December 5, 2018.

44.   Arriva Medical, LLC, ALJ Appeal Number: 1-2159094909, Telephonic Hearing Testimony on
      January 23, 2019.

45.   Bay Hospital, Inc. d/b/a Gulf Regional Medical Center, et. al., v. WellCare of Florida, Inc. f/k/a
      WellCare HMO, Inc., WellCare of Georgia, Inc., and WellCare of South Carolina, American
      Arbitration Association, Case No. 01-19-003-9745, Telephonic Arbitration Hearing on June 10,
      2020.

 Speaking Engagements
1.    Global Brand protection: Challenges and Opportunities, December 8, 2015.

2.    Washington Health Care Conference, May 2016.

3.    4th Advanced Forum on False Claims & Qui Tam Enforcement Conference, January 2017.


                                                                                                    Page | 18
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 104 of 480 PageID #:3410
Exhibit A




4.     False Claims Act/Qui Tam Whistleblowers Litigation: Hot Buttons in 2017 Live Webcast, March
       2017.
5.     Fraud & Abuse: Part II – Understanding Statistical Sampling, Lrive Webcast, September 2017.

6.     American Hospital Association Chief Compliance Officers Roundtable: Defending against audits
       using statistical sampling and extrapolation, April 2018.

7.     How to Effectively Use Statistical Sampling in Class Action Litigation: Tips and Strategies in 2019
       Live Webcast, December 2018.

8.     Statistical Sampling in Healthcare Audits and Investigations, HCCA’s 23rd Annual Compliance
       Institute, April 9, 2019.

9.     False Claims Act: A Look Back and 2021 Expectations LIVE Webcast, The Knowledge Group
       Webinar, December 03, 2020.

Publications
Boedeker, Stefan and Goetz Trenkler (2001) - "A Comparison of the Ridge and Iteration Estimator" - in:
Econometric Studies: A Festschrift in Honour of Joachim Frohn (ed. by Ralph Friedmann, Lothar
Knueppel, and Helmut Luetkepohl), New Brunswick

Professional and Business History

»    Berkeley Research Group, 2010 - Present, Managing Director
»    Resolution Economics, 2008 - 2010, Partner
»    Alvarez & Marsal, 2007 - 2008, Managing Director
»    LECG LLC, 2005 - 2007, Director
»    Navigant Consulting Inc., 2004 -2005, Managing Director in Litigation and Investigation Practice
»    Deloitte & Touche LLP, 2003 - 2004, Leader of the Economic and Statistical Consulting Practice in
     the West Region
»    PricewaterhouseCoopers LLP, 2002 - 2003, Leader of the Litigation Consulting Group in Los Angeles,
     Leader of the Economic and Statistical Consulting Practice in the West Region
»    Andersen LLP, 1992 - 2002, Partner (since 2000), last position held: Director of Economic and
     Statistical Consulting practice in the Pacific Region
»    University of California, San Diego, 1989 - 1991, Teaching Assistant, Department of Economics
»    German Government, 1986 - 1989, Economic Research Assistant




                                                                                                 Page | 19
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 105 of 480 PageID #:3411
Exhibit B




                             List of Documents Relied Upon
Case Documents
 1.   Third Amended Class Action Complaint, Zarinebaf, et al. v. Champion Petfoods USA, Inc.
      and Champion Petfoods LP, United States District Court for the Northern District of Illinois,
      Case No. 18-cv-06951, dated June 17, 2020.
 2.   Deposition Transcript of Zachary Chernik, Chernik v. Champion Petfoods USA, Inc. and
      Champion Petfoods LP, United States District Court Northern District of Illinois Eastern
      Division, Case No. 18-cv-04347, dated December 08, 2020.
 3.   Deposition Transcript of Joan Meyer, Zarinebaf, et al. v. Champion Petfoods USA, Inc. and
      Champion Petfoods LP, United States District Court for the Northern District of Illinois,
      Case No. 18-cv-06951, dated November 13, 2020.
 4.   Deposition Transcript of Afshin Zarinebaf, Zarinebaf, et al. v. Champion Petfoods USA, Inc.
      and Champion Petfoods LP, United States District Court for the Northern District of Illinois,
      Case No. 18-cv-06951, dated November 23, 2020.


Documents Reviewed
 5.   CPF0017614
 6.   CPF0017743
 7.   CPF2117040
 8.   CPF1813214
 9.   CPF1767531
 10. CPF2117048
 11. CPF2117046-8
 12. CPFB00042
 13. REITMAN000309-10
 14. 25LBAcanaMeadowland_2015.pdf
 15. Expert Report of Dr. Robert H. Poppenga, DVM, PhD, DABVT, dated August 06, 2019,
     Scott Weaver v. Champion Petfoods USA Inc. and Champion Petfoods LP, United States
     District Court Eastern District of Wisconsin Milwaukee Division, Case No. 2:18-cv-1996-
     JPS.


Additional Documents Reviewed
*Other documents considered in forming my opinon, including publicly available journal articles
and books, are referenced in the report and footnotes.



                                                                                            Page | 1
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 106 of 480 PageID #:3412




                      Appendix 1

                       Survey
                     Screenshots
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 107 of 480 PageID #:3413
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 108 of 480 PageID #:3414




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 109 of 480 PageID #:3415
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 110 of 480 PageID #:3416




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 111 of 480 PageID #:3417
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 112 of 480 PageID #:3418




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 113 of 480 PageID #:3419
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 114 of 480 PageID #:3420




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 115 of 480 PageID #:3421




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 116 of 480 PageID #:3422




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 117 of 480 PageID #:3423




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 118 of 480 PageID #:3424




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 119 of 480 PageID #:3425




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 120 of 480 PageID #:3426
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 121 of 480 PageID #:3427




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 122 of 480 PageID #:3428
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 123 of 480 PageID #:3429




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 124 of 480 PageID #:3430




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
                        Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 125 of 480 PageID #:3431




                                                                                                   Note that this page covers
                                                                                                   the same question as the
                                                                                                   previous page, but it is
                                                                                                   scrolled down slightly to
                                                                                                   show the brand text below
                                                                                                   the last row of bags.

Must select at least one bag in this question or in the two previous questions to continue.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 126 of 480 PageID #:3432




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 127 of 480 PageID #:3433




          Must select “Yes” to continue.
                               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 128 of 480 PageID #:3434




This shows the front of the
bag zoomed after hovering
over the package image. By
moving the mouse around,
the whole package can be
viewed zoomed in. This is
what showed for those who
were taking the survey on a
PC / Laptop. For those
taking the survey on a
Smartphone, they were
told that they could enlarge
the image with their
fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 129 of 480 PageID #:3435




          Must select “Yes” to continue.
                               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 130 of 480 PageID #:3436




This shows the back of the
bag zoomed after hovering
over the package image by
a PC / Laptop user. By
moving the mouse around,
the whole package can be
viewed zoomed in. For
those taking the survey on
a Smartphone, they were
told that they could enlarge
the image with their
fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 131 of 480 PageID #:3437
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 132 of 480 PageID #:3438
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 133 of 480 PageID #:3439




Scroll down.




                         Must select “Yes” to continue.
                          Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 134 of 480 PageID #:3440




This is an example
choice set. The order
of the attributes
except price (always at
bottom) is
randomized from
respondent to
respondent.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 135 of 480 PageID #:3441




                                                                                      This page and several
                                                                                      following pages show
                                                                                      the content that
                                                                                      appears for the mouse
                                                                                      hover over. The hover
                                                                                      overs have the same
                                                                                      information as was
                                                                                      shown in the table
                                                                                      before the beginning
                                                                                      of the conjoint
                                                                                      exercise.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 136 of 480 PageID #:3442
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 137 of 480 PageID #:3443
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 138 of 480 PageID #:3444
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 139 of 480 PageID #:3445
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 140 of 480 PageID #:3446
                   Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 141 of 480 PageID #:3447




                                                                                                         After selecting their
                                                                                                         preferred option, the
                                                                                                         respondent is asked if
                                                                                                         they would purchase
After completing their first choice set, a new choice set                                                that option.
appears. Each respondent sees 15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 142 of 480 PageID #:3448




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 143 of 480 PageID #:3449
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 144 of 480 PageID #:3450




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 145 of 480 PageID #:3451
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 146 of 480 PageID #:3452
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 147 of 480 PageID #:3453
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 148 of 480 PageID #:3454
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 149 of 480 PageID #:3455




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 150 of 480 PageID #:3456
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 151 of 480 PageID #:3457




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 152 of 480 PageID #:3458
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 153 of 480 PageID #:3459




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 154 of 480 PageID #:3460
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 155 of 480 PageID #:3461




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 156 of 480 PageID #:3462




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 157 of 480 PageID #:3463




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 158 of 480 PageID #:3464




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 159 of 480 PageID #:3465




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 160 of 480 PageID #:3466




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 161 of 480 PageID #:3467
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 162 of 480 PageID #:3468




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 163 of 480 PageID #:3469
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 164 of 480 PageID #:3470




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 165 of 480 PageID #:3471




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 166 of 480 PageID #:3472




                                                                           Note that this page covers
                                                                           the same question as the
                                                                           previous page, but it is
                                                                           scrolled down slightly to
                                                                           show the brand text below
                                                                           the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 167 of 480 PageID #:3473




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 168 of 480 PageID #:3474
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 169 of 480 PageID #:3475




                    Must select “Yes” to continue.
                     Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 170 of 480 PageID #:3476




This is an example
choice set.
                         Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 171 of 480 PageID #:3477




After selecting their                                                                                          After completing their
preferred option, the                                                                                          first choice set, a new
respondent is asked if                                                                                         choice set appears.
they would purchase                                                                                            Each respondent sees
that option.                                                                                                   15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 172 of 480 PageID #:3478
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 173 of 480 PageID #:3479




    This question is asked if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 174 of 480 PageID #:3480




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 175 of 480 PageID #:3481
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 176 of 480 PageID #:3482




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 177 of 480 PageID #:3483
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 178 of 480 PageID #:3484
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 179 of 480 PageID #:3485
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 180 of 480 PageID #:3486




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 181 of 480 PageID #:3487
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 182 of 480 PageID #:3488




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 183 of 480 PageID #:3489
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 184 of 480 PageID #:3490




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 185 of 480 PageID #:3491
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 186 of 480 PageID #:3492




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 187 of 480 PageID #:3493




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 188 of 480 PageID #:3494




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 189 of 480 PageID #:3495




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 190 of 480 PageID #:3496




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 191 of 480 PageID #:3497




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 192 of 480 PageID #:3498
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 193 of 480 PageID #:3499




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 194 of 480 PageID #:3500
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 195 of 480 PageID #:3501




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 196 of 480 PageID #:3502




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 197 of 480 PageID #:3503




                                                                           Note that this page covers
                                                                           the same question as the
                                                                           previous page, but it is
                                                                           scrolled down slightly to
                                                                           show the brand text below
                                                                           the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 198 of 480 PageID #:3504




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 199 of 480 PageID #:3505




          Must select “Yes” to continue.
                              Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 200 of 480 PageID #:3506




This shows the front of the
bag zoomed after hovering
over the package image. By
moving the mouse around,
the whole package can be
viewed zoomed in.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 201 of 480 PageID #:3507




  Must select “Yes” to continue.
                             Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 202 of 480 PageID #:3508




This shows the back of the
bag zoomed after hovering
over the package image. By
moving the mouse around,
the whole package can be
viewed zoomed in.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 203 of 480 PageID #:3509
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 204 of 480 PageID #:3510
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 205 of 480 PageID #:3511




Scroll down.




                          Must select “Yes” to continue.
                     Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 206 of 480 PageID #:3512




This is an example
choice set.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 207 of 480 PageID #:3513




                                                                                      This page and several
                                                                                      following pages show
                                                                                      the content that
                                                                                      appears for the mouse
                                                                                      hover over. The hover
                                                                                      overs have the same
                                                                                      information as was
                                                                                      shown in the table
                                                                                      before the beginning
                                                                                      of the conjoint
                                                                                      exercise.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 208 of 480 PageID #:3514
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 209 of 480 PageID #:3515
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 210 of 480 PageID #:3516
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 211 of 480 PageID #:3517
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 212 of 480 PageID #:3518
                   Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 213 of 480 PageID #:3519




                                                                                                         After selecting their
                                                                                                         preferred option, the
                                                                                                         respondent is asked if
                                                                                                         they would purchase
After completing their first choice set, a new choice set                                                that option.
appears. Each respondent sees 15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 214 of 480 PageID #:3520
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 215 of 480 PageID #:3521




    This question is asked if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 216 of 480 PageID #:3522




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 217 of 480 PageID #:3523
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 218 of 480 PageID #:3524




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 219 of 480 PageID #:3525
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 220 of 480 PageID #:3526
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 221 of 480 PageID #:3527
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 222 of 480 PageID #:3528




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 223 of 480 PageID #:3529
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 224 of 480 PageID #:3530




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 225 of 480 PageID #:3531
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 226 of 480 PageID #:3532




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 227 of 480 PageID #:3533
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 228 of 480 PageID #:3534




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 229 of 480 PageID #:3535




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 230 of 480 PageID #:3536




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 231 of 480 PageID #:3537




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 232 of 480 PageID #:3538




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 233 of 480 PageID #:3539




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 234 of 480 PageID #:3540
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 235 of 480 PageID #:3541




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 236 of 480 PageID #:3542
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 237 of 480 PageID #:3543




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 238 of 480 PageID #:3544




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 239 of 480 PageID #:3545




                                                                           Note that this page covers
                                                                           the same question as the
                                                                           previous page, but it is
                                                                           scrolled down slightly to
                                                                           show the brand text below
                                                                           the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 240 of 480 PageID #:3546




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 241 of 480 PageID #:3547
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 242 of 480 PageID #:3548




                    Must select “Yes” to continue.
                     Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 243 of 480 PageID #:3549




This is an example
choice set.
                         Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 244 of 480 PageID #:3550




After selecting their                                                                                          After completing their
preferred option, the                                                                                          first choice set, a new
respondent is asked if                                                                                         choice set appears.
they would purchase                                                                                            Each respondent sees
that option.                                                                                                   15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 245 of 480 PageID #:3551
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 246 of 480 PageID #:3552




    This question is asked if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 247 of 480 PageID #:3553




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 248 of 480 PageID #:3554
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 249 of 480 PageID #:3555




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 250 of 480 PageID #:3556
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 251 of 480 PageID #:3557
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 252 of 480 PageID #:3558




                             Orijen
        Misrepresentation
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 253 of 480 PageID #:3559
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 254 of 480 PageID #:3560




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 255 of 480 PageID #:3561
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 256 of 480 PageID #:3562




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 257 of 480 PageID #:3563
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 258 of 480 PageID #:3564




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 259 of 480 PageID #:3565
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 260 of 480 PageID #:3566




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 261 of 480 PageID #:3567




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 262 of 480 PageID #:3568




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 263 of 480 PageID #:3569




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 264 of 480 PageID #:3570




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 265 of 480 PageID #:3571




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 266 of 480 PageID #:3572
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 267 of 480 PageID #:3573




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 268 of 480 PageID #:3574
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 269 of 480 PageID #:3575




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 270 of 480 PageID #:3576




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
                        Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 271 of 480 PageID #:3577




                                                                                                   Note that this page covers
                                                                                                   the same question as the
                                                                                                   previous page, but it is
                                                                                                   scrolled down slightly to
                                                                                                   show the brand text below
                                                                                                   the last row of bags.

Must select at least one bag in this question or in the two previous questions to continue.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 272 of 480 PageID #:3578




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 273 of 480 PageID #:3579




          Must select “Yes” to continue.
                               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 274 of 480 PageID #:3580




This shows the front of the
bag zoomed after hovering
over the package image. By
moving the mouse around,
the whole package can be
viewed zoomed in. This is
what showed for those who
were taking the survey on a
PC / Laptop. For those
taking the survey on a
Smartphone, they were
told that they could enlarge
the image with their
fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 275 of 480 PageID #:3581




          Must select “Yes” to continue.
                               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 276 of 480 PageID #:3582




This shows the back of the
bag zoomed after hovering
over the package image by
a PC / Laptop user. By
moving the mouse around,
the whole package can be
viewed zoomed in. For
those taking the survey on
a Smartphone, they were
told that they could enlarge
the image with their
fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 277 of 480 PageID #:3583
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 278 of 480 PageID #:3584
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 279 of 480 PageID #:3585




Scroll down.




                         Must select “Yes” to continue.
                          Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 280 of 480 PageID #:3586




This is an example
choice set. The order
of the attributes
except price (always at
bottom) is
randomized from
respondent to
respondent.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 281 of 480 PageID #:3587




                                                                                      This page and several
                                                                                      following pages show
                                                                                      the content that
                                                                                      appears for the mouse
                                                                                      hover over. The hover
                                                                                      overs have the same
                                                                                      information as was
                                                                                      shown in the table
                                                                                      before the beginning
                                                                                      of the conjoint
                                                                                      exercise.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 282 of 480 PageID #:3588
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 283 of 480 PageID #:3589
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 284 of 480 PageID #:3590
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 285 of 480 PageID #:3591
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 286 of 480 PageID #:3592
                   Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 287 of 480 PageID #:3593




                                                                                                         After selecting their
                                                                                                         preferred option, the
                                                                                                         respondent is asked if
                                                                                                         they would purchase
After completing their first choice set, a new choice set                                                that option.
appears. Each respondent sees 15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 288 of 480 PageID #:3594




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 289 of 480 PageID #:3595
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 290 of 480 PageID #:3596




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 291 of 480 PageID #:3597
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 292 of 480 PageID #:3598
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 293 of 480 PageID #:3599
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 294 of 480 PageID #:3600




           Orijen Omission
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 295 of 480 PageID #:3601
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 296 of 480 PageID #:3602




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 297 of 480 PageID #:3603
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 298 of 480 PageID #:3604




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 299 of 480 PageID #:3605
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 300 of 480 PageID #:3606




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 301 of 480 PageID #:3607
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 302 of 480 PageID #:3608




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 303 of 480 PageID #:3609




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 304 of 480 PageID #:3610




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 305 of 480 PageID #:3611




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 306 of 480 PageID #:3612




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 307 of 480 PageID #:3613




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 308 of 480 PageID #:3614
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 309 of 480 PageID #:3615




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 310 of 480 PageID #:3616
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 311 of 480 PageID #:3617




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 312 of 480 PageID #:3618




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 313 of 480 PageID #:3619




                                                                           Note that this page covers
                                                                           the same question as the
                                                                           previous page, but it is
                                                                           scrolled down slightly to
                                                                           show the brand text below
                                                                           the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 314 of 480 PageID #:3620




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 315 of 480 PageID #:3621
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 316 of 480 PageID #:3622




                    Must select “Yes” to continue.
                     Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 317 of 480 PageID #:3623




This is an example
choice set.
                         Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 318 of 480 PageID #:3624




After selecting their                                                                                          After completing their
preferred option, the                                                                                          first choice set, a new
respondent is asked if                                                                                         choice set appears.
they would purchase                                                                                            Each respondent sees
that option.                                                                                                   15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 319 of 480 PageID #:3625
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 320 of 480 PageID #:3626




    This question is asked if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 321 of 480 PageID #:3627




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 322 of 480 PageID #:3628
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 323 of 480 PageID #:3629




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 324 of 480 PageID #:3630
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 325 of 480 PageID #:3631
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 326 of 480 PageID #:3632




                              Acana
        Misrepresentation
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 327 of 480 PageID #:3633
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 328 of 480 PageID #:3634




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 329 of 480 PageID #:3635
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 330 of 480 PageID #:3636




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 331 of 480 PageID #:3637
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 332 of 480 PageID #:3638




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 333 of 480 PageID #:3639
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 334 of 480 PageID #:3640




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 335 of 480 PageID #:3641




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 336 of 480 PageID #:3642




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 337 of 480 PageID #:3643




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 338 of 480 PageID #:3644




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 339 of 480 PageID #:3645




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 340 of 480 PageID #:3646
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 341 of 480 PageID #:3647




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 342 of 480 PageID #:3648
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 343 of 480 PageID #:3649




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 344 of 480 PageID #:3650




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 345 of 480 PageID #:3651




                                                                           Note that this page covers
                                                                           the same question as the
                                                                           previous page, but it is
                                                                           scrolled down slightly to
                                                                           show the brand text below
                                                                           the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 346 of 480 PageID #:3652




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 347 of 480 PageID #:3653




          Must select “Yes” to continue.
                              Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 348 of 480 PageID #:3654




This shows the front of the
bag zoomed after hovering
over the package image. By
moving the mouse around,
the whole package can be
viewed zoomed in.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 349 of 480 PageID #:3655




  Must select “Yes” to continue.
                             Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 350 of 480 PageID #:3656




This shows the back of the
bag zoomed after hovering
over the package image. By
moving the mouse around,
the whole package can be
viewed zoomed in.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 351 of 480 PageID #:3657
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 352 of 480 PageID #:3658
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 353 of 480 PageID #:3659




Scroll down.




                          Must select “Yes” to continue.
                     Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 354 of 480 PageID #:3660




This is an example
choice set.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 355 of 480 PageID #:3661




                                                                                      This page and several
                                                                                      following pages show
                                                                                      the content that
                                                                                      appears for the mouse
                                                                                      hover over. The hover
                                                                                      overs have the same
                                                                                      information as was
                                                                                      shown in the table
                                                                                      before the beginning
                                                                                      of the conjoint
                                                                                      exercise.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 356 of 480 PageID #:3662
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 357 of 480 PageID #:3663
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 358 of 480 PageID #:3664
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 359 of 480 PageID #:3665
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 360 of 480 PageID #:3666
                   Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 361 of 480 PageID #:3667




                                                                                                         After selecting their
                                                                                                         preferred option, the
                                                                                                         respondent is asked if
                                                                                                         they would purchase
After completing their first choice set, a new choice set                                                that option.
appears. Each respondent sees 15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 362 of 480 PageID #:3668
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 363 of 480 PageID #:3669




    This question is asked if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 364 of 480 PageID #:3670




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 365 of 480 PageID #:3671
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 366 of 480 PageID #:3672




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 367 of 480 PageID #:3673
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 368 of 480 PageID #:3674
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 369 of 480 PageID #:3675




            Acana Omission
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 370 of 480 PageID #:3676
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 371 of 480 PageID #:3677




        Survey ended if selected “A company that
        manufactures or sells dog food” or “An advertising
        agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 372 of 480 PageID #:3678
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 373 of 480 PageID #:3679




        Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 374 of 480 PageID #:3680
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 375 of 480 PageID #:3681




        Survey ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 376 of 480 PageID #:3682
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 377 of 480 PageID #:3683




       Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 378 of 480 PageID #:3684




       Number of categories shown depends on answer to
       previous question. The number of “current” dogs is
       assumed to be less than or equal to the number of
       dogs in the past 3 years. (For this document, “4 or
       more” was selected for the previous question.)
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 379 of 480 PageID #:3685




       Number of categories the respondent is allowed to
       select depends on the number of current dogs
       reported. For example, if the respondent reported 2
       current dogs, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 380 of 480 PageID #:3686




        Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 381 of 480 PageID #:3687




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 382 of 480 PageID #:3688




        Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 383 of 480 PageID #:3689
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 384 of 480 PageID #:3690




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 385 of 480 PageID #:3691
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 386 of 480 PageID #:3692




                                                                                      Note that this page covers
                                                                                      the same question as the
                                                                                      previous page, but it is
                                                                                      scrolled down slightly to
                                                                                      show the brand text below
                                                                                      the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 387 of 480 PageID #:3693




                                                                              Survey ended if selected
                                                                              “None of the above” for this
                                                                              screen and the previous 2
                                                                              screens.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 388 of 480 PageID #:3694




                                                                           Note that this page covers
                                                                           the same question as the
                                                                           previous page, but it is
                                                                           scrolled down slightly to
                                                                           show the brand text below
                                                                           the last row of bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 389 of 480 PageID #:3695




 Survey ended if “Dog Food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 390 of 480 PageID #:3696
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 391 of 480 PageID #:3697




                    Must select “Yes” to continue.
                     Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 392 of 480 PageID #:3698




This is an example
choice set.
                         Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 393 of 480 PageID #:3699




After selecting their                                                                                          After completing their
preferred option, the                                                                                          first choice set, a new
respondent is asked if                                                                                         choice set appears.
they would purchase                                                                                            Each respondent sees
that option.                                                                                                   15 choice sets.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 394 of 480 PageID #:3700
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 395 of 480 PageID #:3701




    This question is asked if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 396 of 480 PageID #:3702




        The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 397 of 480 PageID #:3703
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 398 of 480 PageID #:3704




        This appears if “Yes” in the previous question.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 399 of 480 PageID #:3705
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 400 of 480 PageID #:3706
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 401 of 480 PageID #:3707




      Expectation Survey
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 402 of 480 PageID #:3708
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 403 of 480 PageID #:3709




                   Survey ended if selected “A company that
                   manufactures or sells dog food” or “An advertising
                   agency or market research firm.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 404 of 480 PageID #:3710
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 405 of 480 PageID #:3711




          Survey ended if selected “Below 18.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 406 of 480 PageID #:3712
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 407 of 480 PageID #:3713
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 408 of 480 PageID #:3714




                            This is a scroll down for the question shown on the
                            previous page to show all of the states. Survey
                            ended if selected “Other” or “Not in the US.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 409 of 480 PageID #:3715
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 410 of 480 PageID #:3716




           Survey ended if selected “None.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 411 of 480 PageID #:3717




       Number of categories the respondent is allowed to
       select depends on the number of dogs reported. For
       example, if the respondent reported 2 dogs in the
       past 3 years, then the respondent would not be
       allowed to select more than two categories for the
       question above.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 412 of 480 PageID #:3718




                 Survey ended if selected “No.”
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 413 of 480 PageID #:3719




        Survey ended if “Someone else” is the only selection.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 414 of 480 PageID #:3720




              Survey ended if “Dry food” not selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 415 of 480 PageID #:3721
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 416 of 480 PageID #:3722




                                                      Note that this page covers the same question
                                                      as the previous page, but it is scrolled down
                                                      slightly to show rest of the bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 417 of 480 PageID #:3723
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 418 of 480 PageID #:3724




                                                                                      Note that this page
                                                                                      covers the same
                                                                                      question as the previous
                                                                                      page, but it is scrolled
                                                                                      down slightly to the rest
                                                                                      of the bags.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 419 of 480 PageID #:3725
                        Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 420 of 480 PageID #:3726




                                                                                                   Note that this page covers
                                                                                                   the same question as the
                                                                                                   previous page, but it is
                                                                                                   scrolled down slightly to
                                                                                                   show the rest of the bags.


Must select at least one bag in this question or in the two previous questions to continue.
                             Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 421 of 480 PageID #:3727




Each respondent was randomly
assigned to see either Orijen images
or Acana images. This and following
pages show the Orijen bag images.
Later, Acana images are shown.




                                              Must select “Yes” to continue.
                              Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 422 of 480 PageID #:3728




This shows the front of the
bag with a “magnifying
glass” zoom feature that
the respondent can move
around to see different
parts of the bag enlarged.
This is what showed for
those who were taking the
survey on a PC / Laptop.
For those taking the survey
on a Smartphone, they
were told that they could
enlarge the image with
their fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 423 of 480 PageID #:3729




          Must select “Yes” to continue.
                              Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 424 of 480 PageID #:3730




This shows the back of the
bag with a “magnifying
glass” zoom feature that
the respondent can move
around to see different
parts of the bag enlarged.
This is what showed for
those who were taking the
survey on a PC / Laptop.
For those taking the survey
on a Smartphone, they
were told that they could
enlarge the image with
their fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 425 of 480 PageID #:3731
                           Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 426 of 480 PageID #:3732




The scales here go from
negative (Strongly
Disagree) to positive
(Strongly Agree), but
respondents were
randomly assigned to see
either scales going from
negative to positive or
positive to negative.
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 427 of 480 PageID #:3733




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 428 of 480 PageID #:3734
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 429 of 480 PageID #:3735




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 430 of 480 PageID #:3736
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 431 of 480 PageID #:3737




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 432 of 480 PageID #:3738
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 433 of 480 PageID #:3739




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 434 of 480 PageID #:3740
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 435 of 480 PageID #:3741




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 436 of 480 PageID #:3742
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 437 of 480 PageID #:3743




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 438 of 480 PageID #:3744
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 439 of 480 PageID #:3745




Scroll down.
                          Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 440 of 480 PageID #:3746




This page and following
pages show the Acana
images for respondents
who were randomly
assigned to Acana
rather than Orijen.




                                           Must select “Yes” to continue.
                              Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 441 of 480 PageID #:3747




This shows the front of the
bag with a “magnifying
glass” zoom feature that
the respondent can move
around to see different
parts of the bag enlarged.
This is what showed for
those who were taking the
survey on a PC / Laptop.
For those taking the survey
on a Smartphone, they
were told that they could
enlarge the image with
their fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 442 of 480 PageID #:3748




          Must select “Yes” to continue.
                              Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 443 of 480 PageID #:3749




This shows the back of the
bag with a “magnifying
glass” zoom feature that
the respondent can move
around to see different
parts of the bag enlarged.
This is what showed for
those who were taking the
survey on a PC / Laptop.
For those taking the survey
on a Smartphone, they
were told that they could
enlarge the image with
their fingers.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 444 of 480 PageID #:3750
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 445 of 480 PageID #:3751
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 446 of 480 PageID #:3752




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 447 of 480 PageID #:3753
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 448 of 480 PageID #:3754




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 449 of 480 PageID #:3755
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 450 of 480 PageID #:3756




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 451 of 480 PageID #:3757
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 452 of 480 PageID #:3758




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 453 of 480 PageID #:3759
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 454 of 480 PageID #:3760




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 455 of 480 PageID #:3761
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 456 of 480 PageID #:3762




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 457 of 480 PageID #:3763
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 458 of 480 PageID #:3764




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 459 of 480 PageID #:3765
               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 460 of 480 PageID #:3766




Scroll down.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 461 of 480 PageID #:3767




       The explanation box appears if “No” is selected.
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 462 of 480 PageID #:3768
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 463 of 480 PageID #:3769
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 464 of 480 PageID #:3770




                    Appendix 2

                          Pre-Test
                          Results
  Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 465 of 480 PageID #:3771

             PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT


            Telephone Follow up to Survey 1: Orijen


Telephone Interview

The purpose of this telephone interview is to check respondents overall understanding of the
survey and understanding of specific terms used in the survey.



Introduction

Thank you for your online participation of the dog food survey you took [[insert date]]. Today we
are following up to check your overall understanding of the survey and the terms used in the
survey.

Questions

   1. The first set of questions asked about general demographics of you and your household.
      Did you have a clear understanding of the questions asked with respect to demographics?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents


   2. The next set of questions asked about your dog food purchase history including brands
      you purchased from. Did you have a clear understanding of the questions asked with
      respect to your dog food purchase history?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents




                                                                                      1|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 466 of 480 PageID #:3772

         PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT

3. Next, you were shown the front and back photos of a dog food bag then introduced to a
   choice exercise where you chose your preferred dog food. Did you have a clear
   understanding of the instructions in this section?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents


4. Did you have a clear understanding of the attributes presented in the choice exercise?
   The attributes were (1) Biologically Appropriate, (2) WholePrey Diet (3) Low Temperature,
   (4) Ingredient Sourcing such as “Fresh and Regional Ingredients,” (5) ”Nourish as Nature
   Intended,” and (6) Price.
          Yes - 9 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 1 respondent


5. Consider all the materials and questions presented in the survey. Did you have clear
   understanding of the questions in the survey?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents




                                                                                 2|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 467 of 480 PageID #:3773

           PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT

6. This survey had several screens that asked you to choose one preferred option. Have
   you participated in a similar formatted survey before?
           Yes - 7 respondents
                 If yes, how many? ________
                 “I take a lot of surveys, probably 5 to 10.”
                 “More than 10.”
                 “Probably 10 times.”
                 “Probably 6 to 7 per year.”
                 “5 or 6.”
                 “40 or 50.”
                 “It’s been a while.”
           No - 2 respondents
           I don’t remember - 1 respondent


7. Finally, do you have any additional feedback you would like to share with us with respect
   to survey understanding? Your response is optional.
   “No.”
   “No, not really.”
   “No. I remember bag images with a zoom feature.”
   “It gave me some ideas that I want to talk to my vet about.”
   “No, it was good.”
   “No, I don’t think so. Well, I didn’t like ‘Whole Prey.’”
   “No, survey was explained well.”
   “No, it was kind of fun actually.”
   “No, I don’t think so.”
   “No, I remember a lot of different dog food bags.”




                                                                                 3|Page
  Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 468 of 480 PageID #:3774

             PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT


                              Dog Food Survey 2
Telephone Interview

The purpose of this telephone interview is to check respondents overall understanding of the
survey and understanding of specific terms used in the survey.



Introduction

Thank you for your online participation of the dog food survey you took [[insert date]]. Today we
are following up to check your overall understanding of the survey and the terms used in the
survey.

Questions

   1. The first set of questions asked about general demographics of you and your household.
      Did you have a clear understanding of the questions asked with respect to demographics?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents


   2. The next set of questions asked about your dog food purchase history. Did you have a
      clear understanding of the questions asked with respect to your dog food purchase
      history?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents




                                                                                      1|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 469 of 480 PageID #:3775

         PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT

3. Next, you were introduced to a choice exercise. You were asked to select your preference
   for dog food between two options. Did you have a clear understanding of the instructions
   for that section?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents


4. Did you have a clear understanding of the different attributes presented in the choice
   exercise? The attributes were (1) Artificial Preservatives, (2) Expired Ingredients, (3)
   Heavy Metals, (4) BPA, (5) Regrinds, and (6) Price.
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents


5. Consider all the materials and questions presented in the survey. Did you have clear
   understanding of the questions in the survey?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents




                                                                                2|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 470 of 480 PageID #:3776

          PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT


6. This survey had several screens that asked about preferences. Have you participated in
   a similar formatted survey before?
          Yes - 6 respondents
                 If yes, how many? ________
                 “Once or twice”
                 “A lot”
                 “Half a dozen”
                 “Every week”
                 “I don’t know”
                 “Similar one before but not about dog food”
          No - 4 respondents
          I don’t remember - 0 respondents


7. Finally, do you have any additional feedback you would like to share with us with respect
   to survey understanding? Your response is optional.
   “No, I thought it was well written.”
   “No”
   “No, I thought it was easy.”
   “No”
   “No, it was easy, it was fun, I enjoyed it, and I’d like to do more like it.”
   “No, none at all.”
   “No, I thought it was pretty good myself.”
   “No”
   “No, except that I learned a few things.”
   “No”




                                                                                   3|Page
  Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 471 of 480 PageID #:3777

             PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT


    Follow up to Survey 3: Acana Misrepresentation
Telephone Interview

The purpose of this telephone interview is to check respondents overall understanding of the
survey and understanding of specific terms used in the survey.



Introduction

Thank you for your online participation of the dog food survey you took [[insert date]]. Today we
are following up to check your overall understanding of the survey and the terms used in the
survey.

Questions

   1. The first set of questions asked about general demographics of you and your household.
      Did you have a clear understanding of the questions asked with respect to demographics?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents


   2. The next set of questions asked about your dog food purchase history including brands
      you purchased from. Did you have a clear understanding of the questions asked with
      respect to your dog food purchase history?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents




                                                                                      1|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 472 of 480 PageID #:3778

         PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT

3. Next, you were shown the front and back photos of a dog food bag then introduced to a
   choice exercise where you chose your preferred dog food. Did you have a clear
   understanding of the instructions in this section?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents


4. Did you have a clear understanding of the attributes presented in the choice exercise?
   The attributes were (1) Biologically Appropriate, (2) WholePrey Diet (3) High Palatability,
   (4) Ingredient Sourcing such as “Fresh and Regional Ingredients,” (5) “Delivering
   Nutrients Naturally,” and (6) Price.
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents


5. Consider all the materials and questions presented in the survey. Did you have clear
   understanding of the questions in the survey?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents




                                                                                   2|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 473 of 480 PageID #:3779

          PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT

6. This survey had several screens that asked you to choose one preferred option. Have
   you participated in a similar formatted survey before?
          Yes - 7 respondents
                    If yes, how many? ________
                    “Similar, but it has been a while.”
                    “I don’t know.”
                    “3”
                    “5 or 6”
                    “Been doing surveys a long time, so a lot.”
                    “Done some before”
                    “20”
          No - 3 respondents
          I don’t remember


7. Finally, do you have any additional feedback you would like to share with us with respect
   to survey understanding? Your response is optional.
   “It was easy.”
   “No, none”
   “No, dogs are wonderful friends.”
   “No”
   “No, it was all high-end dog food.”
   “Not as long as some surveys with this type of choice exercise. Enjoyable because I have
   a dog and I’ll pay a higher price for certain benefits.”
   “No, it was good.”
   “No, it was a good survey. One of my dogs has diabetes, so I purchase special dog food.”
   “No, it was very good.”
   “No, very good survey.”




                                                                                 3|Page
  Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 474 of 480 PageID #:3780

             PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT


                              Dog Food Survey 4
Telephone Interview

The purpose of this telephone interview is to check respondents overall understanding of the
survey and understanding of specific terms used in the survey.



Introduction

Thank you for your online participation of the dog food survey you took [[insert date]]. Today we
are following up to check your overall understanding of the survey and the terms used in the
survey.

Questions

   1. The first set of questions asked about general demographics of you and your household.
      Did you have a clear understanding of the questions asked with respect to demographics?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents


   2. The next set of questions asked about your dog food purchase history. Did you have a
      clear understanding of the questions asked with respect to your dog food purchase
      history?
               Yes - 10 respondents
               No - 0 respondents
                     If no, which part was not understandable?
               I don’t remember - 0 respondents




                                                                                      1|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 475 of 480 PageID #:3781

         PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT


3. Next, you were introduced to a choice exercise. You were asked to select your preference
   for dog food between two options. Did you have a clear understanding of the instructions
   for that section?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents


4. Did you have a clear understanding of the different attributes presented in the choice
   exercise? The attributes were (1) Artificial Preservatives, (2) Expired Ingredients, (3)
   Heavy Metals, (4) BPA, (5) Regrinds, and (6) Price.
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents


5. Consider all the materials and questions presented in the survey. Did you have clear
   understanding of the questions in the survey?
          Yes - 10 respondents
          No - 0 respondents
                 If no, which part was not understandable?
          I don’t remember - 0 respondents




                                                                                2|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 476 of 480 PageID #:3782

          PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK-PRODUCT


6. This survey had several screens that asked about preferences. Have you participated in
   a similar formatted survey before?
          Yes - 7 respondents
                 If yes, how many? ________
                 “Probably a couple times”
                 “Couldn’t tell you, I do a lot of surveys.”
                 “Couple of times”
                 “Maybe 3”
                 “20 to 25”
                 “4 or 5”
                 “5”
          No - 3 respondents
          I don’t remember - 0 respondents


7. Finally, do you have any additional feedback you would like to share with us with respect
   to survey understanding? Your response is optional.
   “Yes, usually I hate that type of choice exercise, but I liked this one because it was easier
   and clear.”
   “No”
   “All good”
   “No, I do not.”
   “No, I think it was done well.”
   “No
   “No, I was just taken aback that expired ingredients would be in dog food. I read my dog
   food package like a hawk to make sure it is good.”
   “No”
   “I thought it was fine. I just wouldn’t want any of that in my dog food. The choice exercise
   was like picking the lesser of the evils, subject to price.”
   “No”

                                                                                    3|Page
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 477 of 480 PageID #:3783




                         Appendix 3
                 Demographics of
            Conjoint Survey Respondents
                           Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 478 of 480 PageID #:3784


Category               Label                                Count1    Share1       Count2    Share2 Count3    Share3     Count4    Share4       Count    Share
Gender                 Male                                     249        43.6        254     43.4     246       43.5       249       43.6        998    43.5
                       Female                                   322        56.4        331     56.6     320       56.5       322       56.4       1295    56.5
Age                    18 - 29                                   70        12.3         60     10.3      71       12.5        70       12.3        271    11.8
                       30 - 44                                  167        29.2        152      26      147        26        167       29.2        633    27.6
                       45 - 59                                  168        29.4        163     27.9      95       16.8       168       29.4        594    25.9
                       60 or higher                             166        29.1        210     35.9     253       44.7       166       29.1        795    34.7
                       Below 18
Household Income       Less than $25,000                         58        10.2         62     10.6      89       15.7        58       10.2        267    11.6
                       $25,000 to $34,999                        67        11.7         66     11.3      75       13.3        67       11.7        275     12
                       $35,000 to $49,999                        77        13.5         57      9.7      55        9.7        77       13.5        266    11.6
                       $50,000 to $74,999                        93        16.3        117      20      115       20.3        93       16.3        418    18.2
                       $75,000 to $99,999                        85        14.9        107     18.3      78       13.8        85       14.9        355    15.5
                       $100,000 to $149,999                      97         17          95     16.2      74       13.1        97        17         363    15.8
                       $150,000 or more                          72        12.6         77     13.2      50        8.8        72       12.6        271    11.8
                       Prefer not to answer                      22         3.9          4      0.7      30        5.3        22        3.9         78     3.4
Education              Less than high school                     11         1.9         10      1.7       8        1.4        11        1.9         40     1.7
                       High school                              102        17.9        105     17.9     108       19.1       102       17.9        417    18.2
                       Some college                             193        33.8        173     29.6     181        32        193       33.8        740    32.3
                       Bachelor's degree or higher              265        46.4        297     50.8     269       47.5       265       46.4       1096    47.8
Pet Information        1                                        299        52.4        331     56.6     332       58.7       299       52.4       1261     55
                       2                                        182        31.9        167     28.5     152       26.9       182       31.9        683    29.8
                       3                                         56         9.8         53      9.1      58       10.2        56        9.8        223     9.7
                       4 or more                                 34           6         34      5.8      24        4.2        34          6        126     5.5
                       None
Clear Understanding    Yes                                      563        98.6        577     98.6     563       99.5       563       98.6       2266    98.8
                       No                                         8         1.4          8      1.4       3        0.5         8        1.4         27     1.2
Awareness of Lawsuit
                       I am aware of at least one lawsuit       101        17.7         84     14.4      65       11.5       101       17.7        351    15.3
                       I am not aware of any lawsuits           374        65.5        402     68.7     405       71.6       374       65.5       1555    67.8
                       Don’t know / Unsure                       96        16.8         99     16.9      96        17         96       16.8        387    16.9
Champion & Illinois    Champion Purchasers                       74         13          80     13.7      64       11.3        74        13         292    12.7
                       Illinois Residents                       167        29.2        168     28.7     168       29.7       167       29.2        670    29.2
                       Champion Purchasers & IL
                       Resident                                  23            4        26      4.4      24        4.2        23            4       96     4.2
                                                                404        70.8        417     71.3     398       70.3       404       70.8       1623    70.8
Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 479 of 480 PageID #:3785




             Appendix 4

               Estimated Damages for
                    All Possible
                Claim Combinations
                                                               Case: 1:18-cv-06951 Document #: 117-1 Filed: 05/06/21 Page 480 of 480 PageID #:3786




                                                                                                              Upper Upper
Survey                      Claims                                              Lower Bound Economic Value    Bound
Orijen Misrepresentations   Biologically Appropriate                                    8.32          10.8            13.22
                            Fresh                                                      11.81         15.18            18.42
                            Biologically Appropriate, Fresh                            19.15         24.34             29.2
                            Fresh&Regional                                             11.78         15.15            18.39
                            Biologically Appropriate, Fresh&Regional                   19.12         24.32            29.18
                            Regional                                                    9.89         13.29            16.56
                            Biologically Appropriate, Regional                         17.39         22.66            27.59
Orijen Omissions            Expired                                                    18.79         20.43            22.03
                            Heavy Metals                                               41.67         43.42            45.12
                            Expired, Heavy Metals                                      52.63         54.98            57.21
                            BPA                                                        27.12         28.79            30.41
                            Expired, BPA                                               40.82         43.33            45.74
                            Heavy Metals, BPA                                          57.49         59.71            61.81
                            Expired, Heavy Metals, BPA                                 65.48         67.94            70.22
                            Regrinds                                                    8.03            9.7           11.34
                            Expired, Regrinds                                          25.32         28.15            30.87
                            Heavy Metals, Regrinds                                     46.36         48.91            51.35
                            Expired, Heavy Metals, Regrinds                            56.44         59.35            62.06
                            BPA, Regrinds                                              32.98          35.7             38.3
                            Expired, BPA, Regrinds                                     45.57         48.83            51.89
                            Heavy Metals, BPA, Regrinds                                60.91         63.62            66.14
                            Expired, Heavy Metals, BPA, Regrinds                       68.25         71.05             73.6
Acana Misrepresentations    Biologically Appropriate                                    6.58          9.58            12.49
                            Nourish                                                     8.79         11.79            14.69
                            Biologically Appropriate, Nourish                          14.79         20.24            25.34
                            Fresh                                                       9.89         13.98            17.89
                            Biologically Appropriate, Fresh                            15.82         22.22            28.14
                            Nourish, Fresh                                             17.81         24.12            29.95
                            Biologically Appropriate, Nourish, Fresh                   23.22         31.39             38.7
                            Fresh&Regional                                             10.93            15            18.89
                            Biologically Appropriate, Fresh&Regional                   16.79         23.15            29.02
                            Nourish, Fresh&Regional                                    18.76         25.02            30.81
                            Biologically Appropriate, Nourish, Fresh&Regional           24.1         32.21            39.45
                            Regional                                                    8.02         12.14            16.08
                            Biologically Appropriate, Regional                         14.07         20.56            26.56
                            Nourish, Regional                                           16.1          22.5            28.41
                            Biologically Appropriate, Nourish, Regional                21.62         29.92            37.35
Acana Omissions             Expired                                                    25.79          28.3            30.73
                            Heavy Metals                                               55.66         58.43            61.02
                            Expired, Heavy Metals                                       67.1         70.19               73
                            BPA                                                        37.27         39.91            42.44
                            Expired, BPA                                               53.45         56.92            60.13
                            Heavy Metals, BPA                                          72.19         75.02            77.57
                            Expired, Heavy Metals, BPA                                 79.36         82.09            84.46
                            Regrinds                                                   12.17         14.63            17.01
                            Expired, Regrinds                                          34.82         38.79            42.51
                            Heavy Metals, Regrinds                                     61.06         64.51            67.65
                            Expired, Heavy Metals, Regrinds                             71.1         74.55            77.59
                            BPA, Regrinds                                              44.91          48.7            52.23
                            Expired, BPA, Regrinds                                     59.11         63.22            66.91
                            Heavy Metals, BPA, Regrinds                                75.57         78.67            81.38
                            Expired, Heavy Metals, BPA, Regrinds                       81.87         84.71             87.1
